Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 1 of 236 PageID# 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA

REBECCA ABBOTT, ERIN ABDOO, SOPHIA
ALFARO, KRYSTAL LEIGH ANDERSON,
ANGELA ARROWSMITH, MEGAN ASHLEY,
ELIZABETH AUSTIN, JENNIFER BAINBRIDGE,
ALYSSA MEGAN BARB, MIRIAH BARBERO,
LINDSAY BARR, GRISEL BARRETO,                   Case No.
COURTNEY BARRON, ASHLEY BAXTER,
BRITTANY BENNETT, CRISTAL MARIE BETTIS,
JULIE BLAKELEY, KELSEY BLANKENSHIP,             CLASS ACTION COMPLAINT
MELISSA BLOOMQUIST-SMITH, AMANDA
BOOTS, OLIVIA BOYER, AMANDA BRATTON,            JURY TRIAL DEMANDED
AUGUSTINA BRIONES, NICOLE BRISKY,
CHEYENNE BROWNING, CELIA BRUNO, ANA
BUTKUS, MARIA CALDERON, SERENITEY
CARLIN, MAYELIN CARRANZA, ANNA CHASE,
SHERAL SHAH CHHEDA, VICTORIA COKER,
MELANIE COLE, JEN COMEAU, KIMBERLY
CONWAY, ADRIANNE COOPER, MICHELLE
CORBETT, ANGELA COX, ELAINE CRYER,
BRANDY DAVIS, KALEY DEFORD, CHELZY
DESVIGNE, BRITTANY DISTASO, ALYCIA
DONOVAN, ALANA DOYETO, JESSICA
DURRETT, SUDIPTA DUTTA, NATALYA
DZYUBA, SAMANTHA EDWARDS, AMANDA
FINCANNON, THERESA MARIE FINTONIS,
AYAME TATIANA GALASSINI, MARCELA
GARCÍA, ANGELA GARDNER, CARISSA
GELOSO, SHELBY GERACI, KELSEY GLENNON,
AUSTIN GUNDERSEN, ARUNDEEP KANWAR
GURAYA, CHARITA HARRELL, GABRIELLE
HARRISON, ROBERT HART, DEBBIE HAWKINS,
SHANNON HERRINGTON, AMANDA HILL,
LILLIAN HINKLE, AMANDA HOBBS-ROGERS,
SAMMI HOBDY, NICHOLE HOLLING, SHAYLAN
ISAACS, JASMINE JACKSON,YUHWA JANG,
OLIVIA JOHNSON, REBECCA N KEETON, SARA
KILBURN, SARAH KNAAPEN, RACHEL
KNUDSON, KARLEEN KOZACZKA, RACHAEL
KRUUP, DEANA LINEGAR, APRIL LOCKHART,
ANDREW LOHSE, LORI ANN LOUIS,


                                Page 1 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 2 of 236 PageID# 2




SAMANTHA LUI, TRACI MARIE LUSSIER,
ELINA MAHMENS, BRITTANY MARTIN,
MARQUETTA MATTHEWS, ELIZABETH A.
MCDOWELL, KALI MCGLINCH, LATOYA A
MCHENRY, LORI-ANN MCKENZIE-HENRY,
JANICE TAINA MERCADO GUADALUPE,
RENEE MILLINE, CHRISTINA MITCHELL,
LOUKEVIA MOORE, AMANDA GAMBRELL
MORENCY, ANDREA MOZO, TABITHA
MULLINAX, SANTEQUIA NGWU, STEPHANIE
NORGAARD, LEAH M. OSTAPCHENKO,
ROBERT PARTELLO, MELINDA PASS, KRISHNA
PATEL, MIA PELLETIER, KARINA PENA, TINA
MARIE PEREZ, MAURICE CARLOS PETETSON,
ASHLEY PIERCE, ALI PLILER-LOPEZ, HOLLY
PLOTTS, JANINNE E PRICE, DEBBIE REED,
SARAH RIDINGS, KASSANDRA ROMERO,
MAGGIE ROUSE, TIFFANY SALAZAR,
CHRISTINA SALYERS, SHEENA SANDERS, LEA
SANTOS, KIRTHI SASIKUMAR, AMANDA
SCHRAM, BRENDA SCHROEDER, JULIE
SECRIST, MICHELLELE SHORTER, CHERYL
ELAINE SMITH, KINDER SMITH, EMILY
SODERBLOOM-CATHEY, ABBY SONDALL,
KIRSTEN SOUTH, LAKRISHA SPIKES,
CHRISTINE STEELE, PORSCHE S. STOKES,
ABBY STRATTON, RACHEL STRATTON,
ASHLEY SWENNINGSON, KYLA C TALLEY,
MARGO TEZENO, SHILOH THOMAS, KATRINA
THOMAS, RHIANNA THORNTON, DILLON
TOWNZEN, RACHAEL TREETOP, EMMA
TROLINDER, MEGAN TROYER, SONJA RENÉE
TWIGGS, BRITTANY (DUTTON) WALLACE,
MONIQUE WARREN, BEVERLY WATKINS,
JENNIFER KAY WATTS, ACACIA WILSON,
AMBER WRIGHT, LAUREN YESH, RETRENA
YOUNGE, AND CHARISSE ZAPATA,
                 Plaintiffs,

     v.




                                Page 2 of 236
 Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 3 of 236 PageID# 3




 GERBER PRODUCTS COMPANY,

                        Defendant.


                                         COMPLAINT


       COME NOW Plaintiffs, individually and on behalf of all other similarly situated persons,

by and through its undersigned attorneys, and for its Complaint against Gerber Products Company,

state as follows:

                                     NATURE OF CASE

       1.      Toxic heavy metals such as arsenic, lead, cadmium, and mercury have no health

benefit.    These toxic heavy metals are unfit for consumption. Both the Food and Drug

Administration and the World Health Organization have declared these toxic heavy metals

dangerous to human health, particularly to babies and children, who are most vulnerable to its

neurotoxic effects.

       2.      Babies’ developing brains are exceptionally sensitive to injury caused by these

toxic heavy metals, and several developmental processes have been shown to be highly vulnerable

to chemical toxicity.

       3.      Even low levels of exposure to toxic heavy metals can cause serious and often

irreversible damage to brain development leading to permanent decreases in IQ, diminished future

economic productivity, and increased risk of future criminal and antisocial behavior. As a result,

there is no established safe level of toxic heavy metals for babies. Any amount is too much.

       4.      On February 4, 2021, the Subcommittee on Economic and Consumer Policy

Committee on Oversight and Reform of the U.S. House of Representatives released a staff report

which detailed an investigation that revealed that Defendant’s baby foods were contaminated with

significant levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury.


                                          Page 3 of 236
 Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 4 of 236 PageID# 4




        5.     The presence of toxic heavy metals in food, especially in baby food, is material to

consumers. No consumer would knowingly purchase baby foods for its child from a manufacturer

that allowed its baby foods to contain measurable amounts of arsenic, lead, cadmium, or mercury.

Yet, Defendant, knowingly sold baby foods containing high levels of arsenic and lead and despite

having actual knowledge of this fact, did not disclose the presence of toxic heavy metals in its

baby foods to consumers.

                                             PARTIES

        6.     Defendant Gerber Products Company (“Gerber”) is a Michigan corporation with

its principal place of business in Arlington, Virginia that manufactures, markets and sells baby

food.

        7.     Gerber markets its baby food as “Nutrition for your little one at every age and stage”

and calls itself “the trusted brand for babies.” Gerber holds itself out to be an expert in babies and

its nutrition. Its website notes that Dorothy Gerber used to mail advice to new parents and now

you can chat with Gerber’s live baby experts are any time. At various times, Gerber has touted

the safety and nutrition of its baby foods by claiming: “At Gerber we obsess over organic so that

you don’t have to.” “We know the exact field, farm and farmer organic.” “Go for what’s natural.

Gerber, anything for baby.” “Grown in better soil for baby.” “Higher standards set for baby.”

“All babies should be handled with care.” Gerber claims to provide “three fundamental areas of

benefits for parents: safety and quality; nutrition and health; and taste, texture, and convenience.”

Gerber claims, regarding its ingredients: “At Gerber, we believe little ones deserve the very best.

That’s why we have stringent quality and food safety standards for all our foods.”

        8.     When reference in this Complaint is made to any act or omission of a defendant, it

should be read to mean that the officers, directors, agents, employees, or representatives of the




                                           Page 4 of 236
 Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 5 of 236 PageID# 5




Defendant committed or authorized such act or omission or failed to adequately supervise or

properly control or direct its employees while engaged in the management, direction, operation, or

control of the affairs of the defendant, and did so while acting within the scope of its employment

or agency.

       9.      The Plaintiffs in this action consist of consumers who purchased Defendant’s baby

food in each of the U.S. States and the District of Columbia without knowledge that Defendant

was knowingly manufacturing and selling baby foods with ingredients that contained high levels

of toxic heavy metals.

       10.     Plaintiff Rebecca Abbott is a natural person and a citizen and resident of Mena,

Arkansas. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, fruits and vegetables, in the state of Arkansas, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       11.     Plaintiff Erin Abdoo is a natural person and is a citizen and resident of Buckeye,

Arizona. In 2011-2013, 2014-2017, and 2018-2020, Plaintiff purchased Gerber baby foods,

including but not limited to fruits and vegetables, in the states of Arizona and California, to feed

her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       12.     Plaintiff Sophia Alfaro is a natural person and is a citizen and resident of Pahoa,

Hawaii. Plaintiff purchased Gerber baby foods, including but not limited to rice cereal, oatmeal,

and other foods, in the state of Hawaii, to feed her child(ren). Plaintiff made those purchases




                                          Page 5 of 236
 Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 6 of 236 PageID# 6




without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

       13.     Plaintiff Krystal Leigh Anderson is a natural person and is a citizen and resident of

Sanford, North Carolina. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not

limited to oatmeal, fruits, and vegetables, in the state of North Carolina, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       14.     Plaintiff Angela Arrowsmith is a natural person and is a citizen and resident of

Taunton, Massachusetts. In 2017-2018 and 2020-2021, Plaintiff purchased Gerber baby foods,

including but not limited to rice cereal, in the states of Maine and Massachusetts, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       15.     Plaintiff Megan Ashley is a natural person and is a citizen and resident of New

Castle, Indiana. Plaintiff purchased Gerber baby foods, including but not limited to fruits,

vegetables, Hawaiian delight, and meat, in the states of Indiana and Tennessee, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       16.     Plaintiff Elizabeth Austin is a natural person and is a citizen and resident of Mount

Pleasant, South Carolina. In 2007-2018, Plaintiff purchased Gerber baby foods, including but not




                                          Page 6 of 236
 Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 7 of 236 PageID# 7




limited to fruits and vegetables, in the states of South Carolina and Virginia, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        17.     Plaintiff Jennifer Bainbridge is a natural person and is a citizen and resident of

Mars, Pennsylvania. In 2017-2019, Plaintiff purchased Gerber baby foods, including but not

limited to puffs, lil’ crunchies, and yogurt melts, in the state of Pennsylvania, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        18.     Plaintiff Alyssa Megan Barb is a natural person and is a citizen and resident of

Augusta, West Virginia.        In 2003-2004, 2013-2014, 2018-2019, and 2020-2021, Plaintiff

purchased Gerber baby foods, including but not limited to puffs, lil’ crunchies, and yogurt melts,

in the states of West Virginia, Virginia, Maryland, and Pennsylvania, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        19.     Plaintiff Miriah Barbero is a natural person and is a citizen and resident of

Roseburg, Oregon. In 2020, Plaintiff purchased Gerber baby foods, including but not limited to

rice cereal, oatmeal, fruits, vegetables, and meats, in the state of Oregon, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.




                                             Page 7 of 236
 Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 8 of 236 PageID# 8




        20.    Plaintiff Lindsay Barr is a natural person and is a citizen and resident of Broken

Arrow, Oklahoma.      In 2015-2016 and 2019-2020, Plaintiff purchased Gerber baby foods,

including but not limited to rice cereal, oatmeal, fruits, vegetables, yogurt melts, and good start

soothe, in the state of Oklahoma, to feed her child(ren). Plaintiff made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that

the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        21.    Plaintiff Grisel Barreto is a natural person and is a citizen and resident of

Henderson, Nevada. In 2015-2018, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, vegetables, and meats, in the states of Massachusetts and Nevada,

to feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

        22.    Plaintiff Courtney Barron is a natural person and is a citizen and resident of Renton,

Washington. In 2019-2021, Plaintiff purchased Gerber baby foods, including but not limited to

oatmeal cereal, fruits, and vegetables in the states of Washington and Utah and Nevada, to feed

her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        23.    Plaintiff Ashley Baxter is a natural person and is a citizen and resident of Camden,

North Carolina. In 2020, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, in the state of Virginia, to feed her child(ren). Plaintiff made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that




                                          Page 8 of 236
 Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 9 of 236 PageID# 9




the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        24.    Plaintiff Brittany Bennett is a natural person and is a citizen and resident of Battle

Creek, Michigan. In 2006-2007 and 2019-2020, Plaintiff purchased Gerber baby foods, including

but not limited to rice cereal, oatmeal, fruits, vegetables, snacks, to go foods, and lunch time meals,

in the state of Michigan, to feed her child(ren). Plaintiff made those purchases without knowledge

of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the

Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        25.    Plaintiff Cristal Marie Bettis is a natural person and is a citizen and resident of

Hobart, Indiana. In 2021, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, fruits, vegetables, beef, and chicken, in the states of Indiana and Illinois, to feed

her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        26.    Plaintiff Julie Blakeley is a natural person and is a citizen and resident of Rising

Sun, Maryland. In 2019-2020, Plaintiff purchased Gerber baby foods, including but not limited to

rice cereal, barley cereal, oatmeal, fruits, vegetables, yogurt, and teething cookies, in the states of

Maryland, West Virginia, and Pennsylvania, to feed her child(ren). Plaintiff made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.




                                            Page 9 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 10 of 236 PageID# 10




        27.     Plaintiff Kelsey Blankenship is a natural person and is a citizen and resident of

Union City, Tennessee. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not

limited to oatmeal, fruits, and vegetables, in the states of Tennessee and Nevada, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        28.     Plaintiff Melissa Bloomquist-Smith is a natural person and is a citizen and resident

of Camillus, New York. In 2016-2020, Plaintiff purchased Gerber baby foods, including but not

limited to fruits and vegetables, in the state of New York, to feed her child(ren). Plaintiff made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

        29.     Plaintiff Amanda Boots is a natural person and is a citizen and resident of Truman,

Minnesota. In 2018-2019, Plaintiff purchased Gerber baby foods, including but not limited to

cereal, fruits, and vegetables, in the states of Minnesota and Illinois, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        30.     Plaintiff Olivia Boyer is a natural person and is a citizen and resident of Odenville,

Alabama. In 2017, 2018, 2020 and 2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, fruits and vegetables, in the states of Alabama and Florida, to feed

her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals




                                            Page 10 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 11 of 236 PageID# 11




in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        31.    Plaintiff Amanda Bratton is a natural person and is a citizen and resident of

Windsor, South Carolina. In 2019-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, fruits, and vegetables, in the state of South Carolina, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        32.    Plaintiff Augustina Briones is a natural person and is a citizen and resident of

Crosby, Tennessee. In 2018-2020, Plaintiff purchased Gerber baby foods, in the states of

Tennessee and Texas, to feed her child(ren). Plaintiff made those purchases without knowledge

of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the

Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        33.    Plaintiff Nicole Brisky is a natural person and is a citizen and resident of Fremont,

Wisconsin. In 2020-2021, Plaintiff purchased Gerber baby foods, in the state of Wisconsin, to

feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

        34.    Plaintiff Cheyenne Browning is a natural person and is a citizen and resident of

Smiths Station, Alabama. In 2019 and 2020, Plaintiff purchased Gerber baby foods, including, but

not limited to rice cereal and oatmeal, in the state of Alabama, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby




                                           Page 11 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 12 of 236 PageID# 12




foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        35.     Plaintiff Celia Bruno is a natural person and is a citizen and resident of Portage,

Indiana. In 2007-2009 and 2020-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, fruits, vegetables, Hawaiian delight, yogurt melts, graduates, and cookies, in

the states of Indiana and Illinois, to feed her child(ren). Plaintiff made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that

the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        36.     Plaintiff Ana Butkus is a natural person and is a citizen and resident of Louisville,

Kentucky. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, puffs, fruits, and vegetables, in the state of Kentucky, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        37.     Plaintiff Maria Calderon is a natural person and is a citizen and resident of Dallas,

Texas. In 2008, 2010, 2012, 2014, 2016, and 2018-2020, Plaintiff purchased Gerber baby foods,

including but not limited to rice cereal, oatmeal, puffs, fruits, teethers, and biscuits, in the state of

Texas, to feed her child(ren). Plaintiff made those purchases without knowledge of the presence

of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods

she purchased contained heavy metals, she would not have purchased them.

        38.     Plaintiff Serenitey Carlin is a natural person and is a citizen and resident of

Collinsville, Oklahoma. In 2016 and 2019-2021, Plaintiff purchased Gerber baby foods, including




                                            Page 12 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 13 of 236 PageID# 13




but not limited to rice cereal, oatmeal, fruits, and vegetables, in the state of Oklahoma, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        39.    Plaintiff Mayelin Carranza is a natural person and is a citizen and resident of Crete,

Nebraska. In 2014-2021, Plaintiff purchased Gerber baby foods, in the state of Nebraska, to feed

her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        40.    Plaintiff Anna Chase is a natural person and is a citizen and resident of Tacoma,

Washington. In 2004, 2010, 2012, 2014, and 2018, Plaintiff purchased Gerber baby foods,

including but not limited to rice cereal, oatmeal, fruits, vegetables, and meats, in the state of

Washington, to feed her child(ren). Plaintiff made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

        41.    Plaintiff Sheral Shah Chheda is a natural person and is a citizen and resident of

Gering, Nebraska. Plaintiff purchased Gerber baby foods, in the states of Colorado, Florida,

Louisiana, and Nebraska, to feed her child(ren).         Plaintiff made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that

the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        42.    Plaintiff Victoria Coker is a natural person and is a citizen and resident of Camden,

Arkansas. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to rice




                                           Page 13 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 14 of 236 PageID# 14




cereal, oatmeal, fruits, and vegetables, in the state of Arkansas, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        43.     Plaintiff Melanie Cole is a natural person and is a citizen and resident of St. Louis,

Missouri. In 2013-2019, Plaintiff purchased Gerber baby foods, including but not limited to fruits

and vegetables, in the state of Missouri, to feed her child(ren). Plaintiff made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

        44.     Plaintiff Jen Comeau is a natural person and is a citizen and resident of Lagrange,

Maine. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, fruits, vegetables, chicken, lil’ mixtures, Hawaiian delight, and custard, in the state

of Maine, to feed her child(ren). Plaintiff made those purchases without knowledge of the presence

of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods

she purchased contained heavy metals, she would not have purchased them.

        45.     Plaintiff Kimberly Conway is a natural person and is a citizen and resident of

Standish, Maine. In 2016-2020, Plaintiff purchased Gerber baby foods, including but not limited

to fruits, vegetables, mac and cheese, turkey, and chicken, in the states of Maine, Maryland, and

New Jersey, to feed her child(ren). Plaintiff made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.




                                           Page 14 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 15 of 236 PageID# 15




       46.     Plaintiff Adrianne Cooper is a natural person and is a citizen and resident of Tulsa,

Oklahoma. In 2015, 2017, and 2019, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, fruits, and vegetables, in the states of Oklahoma and Texas, to feed

her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       47.     Plaintiff Michelle Corbett is a natural person and is a citizen and resident of

Paragon, Indiana. In 2019 Plaintiff purchased Gerber baby foods, including but not limited to

cereals, fruits and vegetables, in the state of Indiana, to feed her child(ren). Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

       48.     Plaintiff Angela Cox is a natural person and is a citizen and resident of Pueblo,

Colorado. In 2015-2017 and 2020-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, fruits and vegetables, in the states of Colorado and Oregon, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       49.     Plaintiff Elaine Cryer is a natural person and is a citizen and resident of Hartselle,

Alabama. In 2020 and 2021, Plaintiff purchased Gerber baby foods, including but not limited to

rice cereal and oatmeal, in the states of Alabama and Tennessee, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby




                                          Page 15 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 16 of 236 PageID# 16




foods. Had Plaintiff known that the Defendant’s foods she purchased contained heavy metals, she

would not have purchased them.

        50.     Plaintiff Brandy Davis is a natural person and is a citizen and resident of

Thompsonville, Illinois. In 2015-2016, Plaintiff purchased Gerber baby foods, including but not

limited to fruits, vegetables, puffs, yogurt melts, teethers, and lil’ crunchies, in the state of Illinois,

to feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

        51.     Plaintiff Kaley Deford is a natural person and is a citizen and resident of

Logansport, Indiana. In 2016-2018 and 2020-2021, Plaintiff purchased Gerber baby foods,

including but not limited to rice cereal, oatmeal, fruits, and vegetables, in the state of Indiana, to

feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

        52.     Plaintiff Chelzy Desvigne is a natural person and is a citizen and resident of Biloxi,

Mississippi. In 2017-2021, Plaintiff purchased Gerber baby foods, including but not limited to

rice cereal, oatmeal, fruits, and vegetables in the states of Mississippi, California, Georgia, and

Washington to feed her child(ren). Plaintiff made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

        53.     Plaintiff Brittany Distaso is a natural person and is a citizen and resident of

Macomb, Michigan. In 2019-2020, Plaintiff purchased Gerber baby foods, including but not

limited to oatmeal, puffs, fruits, and vegetables, in the states of New Jersey and Maryland, to feed




                                             Page 16 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 17 of 236 PageID# 17




her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       54.     Plaintiff Alycia Donovan is a natural person and is a citizen and resident of Bangor,

California. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to

oatmeal, fruits, vegetables, chicken, pork, and turkey, in the state of California, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       55.     Plaintiff Alana Doyeto is a natural person and is a citizen and resident of Oklahoma

City, Oklahoma. In 2013-2019, Plaintiff purchased Gerber baby foods, including but not limited

to rice cereal, puffs, fruits, vegetables, and meats, in the states of New Mexico and Oklahoma, to

feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

       56.     Plaintiff Jessica Durrett is a natural person and is a citizen and resident of

Texarkana, Texas. In 2010, and 2014-2015, Plaintiff purchased Gerber baby foods, including but

not limited to rice cereal, oatmeal, fruits, vegetables, chicken, beef, and turkey, in the states of

Arkansas and Texas, to feed her child(ren). Plaintiff made those purchases without knowledge of

the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

       57.     Plaintiff Sudipta Dutta is a natural person and is a citizen and resident of

Lagrangeville, New York. In 2016 and 2020-2021, Plaintiff purchased Gerber baby foods,




                                          Page 17 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 18 of 236 PageID# 18




including but not limited to rice cereal, oatmeal, puffs, and vegetables, in the state of New York,

to feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

       58.     Plaintiff Natalya Dzyuba is a natural person and is a citizen and resident of Blaine,

Minnesota. In 2005-2008, 2012-2013, 2017, and 2019-2021, Plaintiff purchased Gerber baby

foods, including but not limited to rice cereal, oatmeal, whole grain cereal, fruits, vegetables,

snacks and yogurt, in the states of Minnesota, Florida, and Nebraska, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       59.     Plaintiff Samantha Edwards is a natural person and is a citizen and resident of Oak

Creek, Wisconsin. In 2017-2019, Plaintiff purchased Gerber baby foods, including but not limited

to rice cereal, oatmeal, and fruits, in the state of Wisconsin, to feed her child(ren). Plaintiff made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

       60.     Plaintiff Amanda Fincannon is a natural person and is a citizen and resident of

Homer, Georgia. In 2009-2011, 2016-2017, and 2020-2021, Plaintiff purchased Gerber baby

foods, including but not limited to rice cereal, oatmeal, fruits, vegetables, chicken, turkey, ham,

and beef, in the state of Georgia, to feed her child(ren). Plaintiff made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that




                                           Page 18 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 19 of 236 PageID# 19




the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        61.     Plaintiff Ayame Tatiana Galassini is a natural person and is a citizen and resident

of Roswell, New Mexico. In 2018-2021, Plaintiff purchased Gerber baby foods, including but not

limited to fruits, vegetables, and teethers, in the state of New Mexico, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        62.     Plaintiff Marcela Garcia is a natural person and is a citizen and resident of

Henderson, Colorado. In 2019-2021, Plaintiff purchased Gerber baby foods, including but not

limited to oatmeal, fruits, vegetables, snack puffs, pasta pick-ups, lil’ entrees, arrowroot cookies,

and turkey sausage, in the state of Colorado, to feed her child(ren). Plaintiff made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

        63.     Plaintiff Angela Gardner is a natural person and is a citizen and resident of Macon,

Missouri. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, puffs, fruits, vegetables, meats, lil’ crunchies, and teethers, in the state of Missouri,

to feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

        64.     Plaintiff Carissa Geloso is a natural person and is a citizen and resident of Seymour,

Connecticut. In 2018-2020, Plaintiff purchased Gerber baby foods, including but not limited to




                                            Page 19 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 20 of 236 PageID# 20




fruits and vegetables, in the state of Connecticut, to feed her child(ren). Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

       65.     Plaintiff Shelby Geraci is a natural person and is a citizen and resident of

Mechanicville, New York. In 2018-2020, Plaintiff purchased Gerber baby foods, including but

not limited to rice cereal and 2nd stage foods, in the state of New York, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       66.     Plaintiff Kelsey Glennon is a natural person and is a citizen and resident of New

Bedford, Massachusetts. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, fruits, vegetables, rice pudding, chicken, and beef, in the state of

Massachusetts, to feed her child(ren). Plaintiff made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

       67.     Plaintiff Austin Gundersen is a natural person and is a citizen and resident of

Riverton, Utah. In 2018-2021, Plaintiff purchased Gerber baby foods, in the state of Utah, to feed

his child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods he purchased

contained heavy metals, he would not have purchased them.

       68.     Plaintiff Arundeep Kanwar Guraya is a natural person and is a citizen and resident

of Carteret, New Jersey. In 2018-2021, Plaintiff purchased Gerber baby foods, in the state of New




                                          Page 20 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 21 of 236 PageID# 21




Jersey, to feed his child(ren). Plaintiff made those purchases without knowledge of the presence

of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods

he purchased contained heavy metals, he would not have purchased them.

        69.    Plaintiff Charita Harrell is a natural person and is a citizen and resident of

Philadelphia, Pennsylvania. In 2007, 2010, and 2019, Plaintiff purchased Gerber baby foods,

including but not limited to rice cereal, fruits, and vegetables, in the states of Pennsylvania and

Virginia, to feed her child(ren). Plaintiff made those purchases without knowledge of the presence

of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods

she purchased contained heavy metals, she would not have purchased them.

        70.    Plaintiff Gabrielle Harrison is a natural person and is a citizen and resident of

Sumter, South Carolina. In 2014-2017, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, fruits, vegetables, graduates, and meats, in the state of South

Carolina, to feed her child(ren). Plaintiff made those purchases without knowledge of the presence

of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods

she purchased contained heavy metals, she would not have purchased them.

        71.    Plaintiff Robert Hart is a natural person and is a citizen and resident of Pittsfield,

Massachusetts. In 2019-2021, Plaintiff purchased Gerber baby foods, including but not limited to

rice cereal, oatmeal, fruits, vegetables, Hawaiian delight, meats, toddler foods, and lil’ crunchies,

in the state of Massachusetts, to feed his child(ren). Plaintiff made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that

the Defendant’s baby foods he purchased contained heavy metals, he would not have purchased

them.




                                          Page 21 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 22 of 236 PageID# 22




       72.     Plaintiff Debbie Hawkins is a natural person and is a citizen and resident of West

Jefferson, North Carolina. Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, fruits, and vegetables, in the state of North Carolina, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       73.     Plaintiff Shannon Herrington is a natural person and is a citizen and resident of Fort

Scott, Kansas. In 2011-2012, 2015, and 2018, Plaintiff purchased Gerber baby foods, including

but not limited to rice cereal, fruits, and vegetables, in the states of California and Kansas, to feed

her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       74.     Plaintiff Amanda Hill is a natural person and is a citizen and resident of Meigs,

Georgia. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to fruits,

chicken and turkey, in the state of Georgia, to feed her child(ren). Plaintiff made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

       75.     Plaintiff Lillian Hinkle is a natural person and is a citizen and resident of Newark,

Ohio. In 2020, Plaintiff purchased Gerber baby foods, including but not limited to rice cereal, in

the state of Ohio, to feed her child(ren). Plaintiff made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.




                                           Page 22 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 23 of 236 PageID# 23




       76.     Plaintiff Amanda Hobbs-Rogers is a natural person and is a citizen and resident of

Stanwood, Washington. In 2015-2020, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, fruits, and vegetables, in the states of Oklahoma, Texas, Washington, and

Wisconsin, to feed her child(ren). Plaintiff made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

       77.     Plaintiff Sammi Hobdy is a natural person and is a citizen and resident of Florala,

Alabama. In 2007-2008 and 2019-2020, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, fruits, and vegetables, in the states of Alabama, Florida, and Georgia to feed

her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       78.     Plaintiff Nichole Holling is a natural person and is a citizen and resident of Pinetop-

Lakeside, Arizona. In 2018-2019, Plaintiff purchased Gerber baby foods, including but not limited

to rice cereal, oatmeal, fruits, vegetables, chicken and turkey, in the state of Arizona, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       79.     Plaintiff Shaylan Isaacs is a natural person and is a citizen and resident of

Springville, Utah. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited

to rice cereal, puffs, fruits, pudding, mac and cheese, and yogurt, in the states of Ohio and Utah,

to feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy




                                           Page 23 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 24 of 236 PageID# 24




metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

        80.    Plaintiff Jasmine Jackson is a natural person and is a citizen and resident of

Bridgeport, Connecticut. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, fruits and vegetables, in the states of Connecticut and Delaware, to

feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

        81.    Plaintiff Yuhwa Jang is a natural person and is a citizen and resident of Henderson,

Nevada. In 2019-2021, Plaintiff purchased Gerber baby foods, including but not limited to cereals,

in the states of Georgia and Nevada, to feed her child(ren). Plaintiff made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that

the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        82.    Plaintiff Olivia Johnson is a natural person and is a citizen and resident of Marietta,

Ohio. In 2010, 2012-2013, and 2019-2020, Plaintiff purchased Gerber baby foods, including but

not limited to rice cereal, oatmeal, barley cereal, puffs, teething biscuits, yogurt melts, and stage

1-3 foods, in the states of Ohio, West Virginia, and Florida, to feed her child(ren). Plaintiff made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

        83.    Plaintiff Rebecca Keeton is a natural person and is a citizen and resident of Newark,

Ohio. In 2019-2020, Plaintiff purchased Gerber baby foods, including but not limited to rice




                                          Page 24 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 25 of 236 PageID# 25




cereal, fruits, and vegetables, in the states of Ohio and Illinois, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        84.     Plaintiff Sara Kilburn is a natural person and is a citizen and resident of Muscatine,

Iowa. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to oatmeal,

puffs, fruits, and vegetables, in the states of Iowa and Pennsylvania, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        85.     Plaintiff Sarah Knaapen is a natural person and is a citizen and resident of Sturgeon

Bay, Wisconsin. In 2017-2018 and 2020-2021, Plaintiff purchased Gerber baby foods, including

but not limited to puffs, fruits, and vegetables, in the state of Wisconsin, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        86.     Plaintiff Rachel Knudson is a natural person and is a citizen and resident of College

Station, Texas. In 2014-2017, Plaintiff purchased Gerber baby foods, including but not limited to

rice cereal, whole wheat cereal, oatmeal, fruits, vegetables, lil’ crunchies, yogurts, arrowroot

cookies, lil’ meals, and meats, in the states of Texas and Pennsylvania, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.




                                           Page 25 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 26 of 236 PageID# 26




       87.     Plaintiff Karleen Kozaczka is a natural person and is a citizen and resident of

Pawtucket, Rhode Island. In 2018-2021, Plaintiff purchased Gerber baby foods, including but not

limited to oatmeal and fruits, in the states of Massachusetts, New Hampshire, and Rhode Island to

feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

       88.     Plaintiff Rachael Kruup is a natural person and is a citizen and resident of Bryant,

South Dakota. In 2019-2020, Plaintiff purchased Gerber baby foods, including but not limited to

rice cereal, oatmeal, fruits, vegetables, meats, rice snacks, and yogurt, in the states of North

Dakota, Pennsylvania, and South Dakota, to feed her child(ren). Plaintiff made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

       89.     Plaintiff Deana Linegar is a natural person and is a citizen and resident of Dearborn,

Michigan. In 2013-2015 and 2018-2020, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, fruits, and vegetables, in the state of Michigan, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       90.     Plaintiff April Lockhart is a natural person and is a citizen and resident of

Albuquerque, New Mexico. In 2012-2018, Plaintiff purchased Gerber baby foods, including but

not limited to rice cereal, in the state of California, to feed her child(ren). Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had




                                          Page 26 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 27 of 236 PageID# 27




Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

       91.     Plaintiff Andrew Lohse is a natural person and is a citizen and resident of

Harrisburg, South Dakota. In 2012-2019, Plaintiff purchased Gerber baby foods, including but

not limited to oatmeal, puffs, fruits, and vegetables, in the states of Michigan and South Dakota,

to feed his child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods he

purchased contained heavy metals, he would not have purchased them.

       92.     Plaintiff Lori Ann Louis is a natural person and is a citizen and resident of Fall

River, Massachusetts. In 2006-2007, 2010-2011, and 2020-2021, Plaintiff purchased Gerber baby

foods, including but not limited to oatmeal, fruits and vegetables, in the states of Connecticut,

Massachusetts, New York and Rhode Island, to feed her child(ren). Plaintiff made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

       93.     Plaintiff Samantha Lui is a natural person and is a citizen and resident of Tacoma,

Washington. In 2018-2021, Plaintiff purchased Gerber baby foods, including but not limited to

fruits, vegetables, biscuits, lil’ crunchies, and teethers, in the state of Washington, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       94.     Plaintiff Traci Marie Lussier is a natural person and is a citizen and resident of

Middlebury, Vermont. In 2002-2003, 2008-2009, and 2017-2018, Plaintiff purchased Gerber baby




                                         Page 27 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 28 of 236 PageID# 28




foods, including but not limited to rice cereal, oatmeal, fruits, and vegetables, in the state of

Vermont, to feed her child(ren). Plaintiff made those purchases without knowledge of the presence

of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods

she purchased contained heavy metals, she would not have purchased them.

       95.     Plaintiff Elina Mahmens is a natural person and is a citizen and resident of Gravette,

Arkansas. In 2013-2014 and 2019-2020, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, ham, beef and chicken, in the state of Arkansas, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       96.     Plaintiff Brittany Martin is a natural person and is a citizen and resident of Saraland,

Alabama. In 2020 and 2021, Plaintiff purchased Gerber baby foods, including but not limited to

fruits and vegetables, in the state of Alabama, to feed her child(ren).         Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

       97.     Plaintiff Marquetta Matthews is a natural person and is a citizen and resident of

Durham, North Carolina. In 2009-2010 and 2013-2020, Plaintiff purchased Gerber baby foods,

including but not limited to rice cereal, oatmeal, fruits, and vegetables, in the state of North

Carolina, to feed her child(ren). Plaintiff made those purchases without knowledge of the presence

of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods

she purchased contained heavy metals, she would not have purchased them.




                                          Page 28 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 29 of 236 PageID# 29




        98.    Plaintiff Elizabeth McDowell is a natural person and is a citizen and resident of

Cullman, Alabama. In 2007-2019, Plaintiff purchased Gerber baby foods, including but not

limited to fruits, in the states of Alabama and Tennessee, to feed her child(ren). Plaintiff made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

        99.    Plaintiff Kali McGlinch is a natural person and is a citizen and resident of Fillmore,

Utah. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, puffs, fruits, vegetables, meats, mac and cheese, teething snacks, and cookies, in

the states of Ohio and Utah, to feed her child(ren). Plaintiff made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that

the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        100.   Plaintiff LaToya McHenry is a natural person and is a citizen and resident of

Covington, Georgia. In 2017-2018 and 2021, Plaintiff purchased Gerber baby foods, including

but not limited to oatmeal, fruits, and vegetables, in the state of Georgia, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        101.   Plaintiff Lori-Ann Mckenzie-Henry is a natural person and is a citizen and resident

of Upper Marlboro, Maryland. In 2020-2021, Plaintiff purchased Gerber baby foods, including

but not limited to rice cereal, fruits, vegetables, and yogurt, in the district of Washington, D.C., to

feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy




                                           Page 29 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 30 of 236 PageID# 30




metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

        102.    Plaintiff Janice Taina Mercado Guadalupe is a natural person and is a citizen and

resident of Smyrna, Georgia. In 2005 and 2009-2018, Plaintiff purchased Gerber baby foods,

including but not limited to rice cereal, fruits, and meats, in the state of Georgia, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        103.    Plaintiff Renee Milline is a natural person and is a citizen and resident of Houston,

Alaska. In 2014-2015 and 2015-2018, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, puffs, fruits, vegetables, step meals and snacks, in the state of Alaska, to feed

her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        104.    Plaintiff Christina Mitchell is a natural person and is a citizen and resident of Soddy

Daisy, Tennessee. In 2017-2020, Plaintiff purchased Gerber baby foods, including but not limited

to rice cereal, oatmeal, fruits, vegetables, and mini meals, in the state of Tennessee, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        105.    Plaintiff Loukevia Moore is a natural person and is a citizen and resident of

Westwego, Louisiana. In 1999-2021, Plaintiff purchased Gerber baby foods, including but not

limited to fruits, in the states of Alabama and Florida, to feed her child(ren). Plaintiff made those




                                            Page 30 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 31 of 236 PageID# 31




purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

       106.    Plaintiff Amanda Morency is a natural person and is a citizen and resident of

Clinton Township, Michigan. In 2006, 2012, 2015, and 2018, Plaintiff purchased Gerber baby

foods, including but not limited to rice cereal, oatmeal, fruits, and vegetables, in the state of

Michigan, to feed her child(ren). Plaintiff made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

       107.    Plaintiff Andrea Mozo is a natural person and is a citizen and resident of Spanish

Fork, Utah. In 2019-2020, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, multi-grain cereal, fruits, and meats, in the state of Utah, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       108.    Plaintiff Tabitha Mullinax is a natural person and is a citizen and resident of

Gaffney, South Carolina. In 2018-2019, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, fruits, vegetables, and meats, in the state of South Carolina, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       109.    Plaintiff Santequia Ngwu is a natural person and is a citizen and resident of

Hattiesburg, Mississippi. In 2002, 2004, 2015-2016, Plaintiff purchased Gerber baby foods,




                                          Page 31 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 32 of 236 PageID# 32




including but not limited to rice cereal, in the state of Georgia, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        110.    Plaintiff Stephanie Norgaard is a natural person and is a citizen and resident of

Portland, Oregon. In 2018 and 2020-2021, Plaintiff purchased Gerber baby foods, including but

not limited to rice cereal, puffs, fruits, vegetables, yogurt melts, and snacks, in the state of Oregon,

to feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

        111.    Plaintiff Leah Ostapchenko is a natural person and is a citizen and resident of

Leesburg, Georgia. In 2019-2021, Plaintiff purchased Gerber baby foods, including but not limited

to rice cereal, oatmeal, fruits, vegetables, meats, and lil’ meals, in the state of Georgia, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        112.    Plaintiff Robert Partello is a natural person and is a citizen and resident of Gasport,

New York. In 2019-2020, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, whole-grain cereal, fruits, vegetables, meats, yogurt, snacks and finger foods, in

the state of New York, to feed his child(ren). Plaintiff made those purchases without knowledge

of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the

Defendant’s baby foods he purchased contained heavy metals, he would not have purchased them.




                                           Page 32 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 33 of 236 PageID# 33




        113.    Plaintiff Melinda Pass is a natural person and is a citizen and resident of Estill

Springs, Tennessee. In 2019-2020, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal and oatmeal, in the states of Tennessee and Kentucky, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        114.    Plaintiff Krishna Patel is a natural person and is a citizen and resident of Carmel,

Indiana. In 2016-2018, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal and fruits, in the states of Indiana and California, to feed her child(ren). Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

        115.    Plaintiff Mia Pelletier is a natural person and is a citizen and resident of Limestone,

Maine. In 2016-2020, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, fruits, and vegetables, in the state of Maine, to feed her child(ren). Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

        116.    Plaintiff Karina Pena is a natural person and is a citizen and resident of Newberg,

Oregon. In 2009-2012 and 2019-2021, Plaintiff purchased Gerber baby foods, including but not

limited to solid foods, yogurts, and cookies, in the state of Oregon, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby




                                           Page 33 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 34 of 236 PageID# 34




foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        117.    Plaintiff Tina Marie Perez is a natural person and is a citizen and resident of

Horseheads, New York. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, fruits, vegetables, and pasta primavera, in the states of New York

and Pennsylvania, to feed her child(ren). Plaintiff made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

        118.    Plaintiff Maurice Petetson is a natural person and is a citizen and resident of

Washington, D.C. In 2015-2017, Plaintiff purchased Gerber baby foods, including but not limited

to rice cereal, in the states of Maryland, and Washington, D.C., to feed his child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods he purchased contained heavy metals,

he would not have purchased them.

        119.    Plaintiff Ashley Pierce is a natural person and is a citizen and resident of Berlin,

New Hampshire. In 2019-2021, Plaintiff purchased Gerber baby foods, including but not limited

to rice cereal, fruits, and vegetables, in the state of Texas, to feed her child(ren). Plaintiff made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

        120.    Plaintiff Ali Pliler-Lopez is a natural person and is a citizen and resident of North

Little Rock, Arkansas. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal and multigrain cereal, in the state of Arkansas, to feed her child(ren).




                                           Page 34 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 35 of 236 PageID# 35




Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        121.   Plaintiff Holly Plotts is a natural person and is a citizen and resident of Baltimore,

Maryland. In 2001-2002, 2012-2013, and 2016-2017, Plaintiff purchased Gerber baby foods,

including but not limited to rice cereal, oatmeal, fruits, vegetables, turkey, chicken, and yogurt, in

the state of Maryland, to feed her child(ren). Plaintiff made those purchases without knowledge

of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the

Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        122.   Plaintiff Janinne Price is a natural person and is a citizen and resident of Ninilchik,

Alaska. In 2009-2021, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, puffs, cereal bars, all varieties of pouch and jarred foods, and rice teethers, in the

state of Alaska, to feed her child(ren). Plaintiff made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

        123.   Plaintiff Debbie Reed is a natural person and is a citizen and resident of Franklin,

New Hampshire. In 2016-2021, Plaintiff purchased Gerber baby foods, including but not limited

to fruits and vegetables, in the state of New Hampshire, to feed her child(ren). Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.




                                           Page 35 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 36 of 236 PageID# 36




       124.    Plaintiff Sarah Ridings is a natural person and is a citizen and resident of Villa

Ridge, Missouri. In 2003, 2005-2008, 2016, and 2021, Plaintiff purchased Gerber baby foods,

including but not limited to rice cereal, oatmeal, fruits, and vegetables, in the state of Missouri, to

feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

       125.    Plaintiff Kassandra Romero is a natural person and is a citizen and resident of Rock

Springs, Wyoming. In 2020 and 2021 Plaintiff purchased Gerber baby foods, including but not

limited to cereal, oatmeal, fruits, and vegetables, in the state of Wyoming to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       126.    Plaintiff Maggie Rouse is a natural person and is a citizen and resident of Cheyenne,

Wyoming. In 2012-2015, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, fruits, and vegetables, in the states of California and Wyoming, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       127.    Plaintiff Tiffany Salazar is a natural person and is a citizen and resident of Bullhead

City, Arizona. In 2017 and 2020, Plaintiff purchased Gerber baby foods, including but not limited

to rice cereal and turkey, in the states of Arizona and California, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby




                                           Page 36 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 37 of 236 PageID# 37




foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        128.    Plaintiff Sheena Sanders is a natural person and is a citizen and resident of Estill

Springs, Tennessee. In 2017-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal and oatmeal, in the state of Tennessee, to feed her child(ren). Plaintiff made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

        129.    Plaintiff Lea Santos is a natural person and is a citizen and resident of Stroudsburg,

Pennsylvania. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to

fruits, vegetables, teethers, and meats, in the state of Pennsylvania, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        130.    Plaintiff Kirthi Sasikumar is a natural person and is a citizen and resident of

Rochester Hills, Michigan. In 2018-2020, Plaintiff purchased Gerber baby foods, including but

not limited to cereal, fruits, and vegetables, in the state of Michigan, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        131.    Plaintiff Amanda Schram is a natural person and is a citizen and resident of Rock

Hill, South Carolina. In 2019-2020, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, fruits, and vegetables, in the states of South Carolina and North




                                            Page 37 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 38 of 236 PageID# 38




Carolina, to feed her child(ren). Plaintiff made those purchases without knowledge of the presence

of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods

she purchased contained heavy metals, she would not have purchased them.

       132.    Plaintiff Brenda Schroeder is a natural person and is a citizen and resident of

Browns Mills, New Jersey. In 2020-2021, Plaintiff purchased Gerber baby foods, including but

not limited to rice cereal, oatmeal, multigrain cereal, fruits, and vegetables, in the state of New

Jersey, to feed her child(ren). Plaintiff made those purchases without knowledge of the presence

of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods

she purchased contained heavy metals, she would not have purchased them.

       133.    Plaintiff Julie Secrist is a natural person and is a citizen and resident of Lakewood,

Colorado. In 2005-2007 and 2018-2020, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, fruits, vegetables, snack puffs, Hawaiian delight, and turkey, in the

state of Colorado, to feed her child(ren). Plaintiff made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

       134.    Plaintiff Michellele Shorter is a natural person and is a citizen and resident of Gary,

Indiana. In 2018-2021, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, fruits, and vegetables, in the state of Indiana, to feed her child(ren). Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

       135.    Plaintiff Cheryl Smith is a natural person and is a citizen and resident of

Lawrenceburg, Kentucky. In 1999-2001, 2005-2006, and 2019-2020, Plaintiff purchased Gerber




                                           Page 38 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 39 of 236 PageID# 39




baby foods, including but not limited to oatmeal, fruits, vegetables, and meat in the states of

Kentucky, Florida and North Carolina, to feed her child(ren). Plaintiff made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

       136.    Plaintiff Kinder Smith is a natural person and is a citizen and resident of Gallatin,

Tennessee. In 2008-2011 and 2014-2017, Plaintiff purchased Gerber baby foods, including but

not limited to rice cereal, oatmeal, fruits, vegetables, meats, and juices in the state of Tennessee,

to feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

       137.    Plaintiff Emily Soderbloom-Cathey is a natural person and is a citizen and resident

of Fulton, Missouri. In 2010, 2012 and 2016, Plaintiff purchased Gerber baby foods, including

but not limited to rice cereal and oatmeal, in the states of Missouri, Michigan and Illinois, to feed

her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       138.    Plaintiff Abby Sondall is a natural person and is a citizen and resident of Wailuku,

Hawaii. In 2017-2018, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, fruits, and vegetables, in the state of Hawaii, to feed her child(ren). Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.




                                          Page 39 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 40 of 236 PageID# 40




       139.    Plaintiff Kirsten South is a natural person and is a citizen and resident of Carthage,

Mississippi. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to

rice cereal, in the state of Mississippi, to feed her child(ren). Plaintiff made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

       140.    Plaintiff Lakrisha Spikes is a natural person and is a citizen and resident of Colfax,

Louisiana. In 2010-2019, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal and oatmeal, in the states of Louisiana and Texas, to feed her child(ren). Plaintiff made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

       141.    Plaintiff Christine Steele is a natural person and is a citizen and resident of Sioux

Falls, South Dakota. In 2000-2006 and 2018-2020, Plaintiff purchased Gerber baby foods,

including but not limited to rice cereal, oatmeal, puffs, fruits, vegetables, meats, yogurts, juices,

and lil’ crunchies, in the state of South Dakota, to feed her child(ren). Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

       142.    Plaintiff Porsche Stokes is a natural person and is a citizen and resident of Macon,

Georgia. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, fruits, vegetables, and chicken, in the state of Georgia, to feed her child(ren).

Plaintiff made those purchases without knowledge of the presence of heavy metals in Defendant’s




                                          Page 40 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 41 of 236 PageID# 41




baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        143.    Plaintiff Abby Stratton is a natural person and is a citizen and resident of Hurricane,

Utah. In 2016-2018, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, fruits, vegetables, and meats, in the state of Utah, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        144.    Plaintiff Rachel Stratton is a natural person and is a citizen and resident of

Tinmouth, Vermont. In 2018-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal and fruits, in the state of Vermont, to feed her child(ren). Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

        145.    Plaintiff Ashley Swenningson is a natural person and is a citizen and resident of

Hazen, North Dakota. In 2009-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, fruits, vegetables, meats, rice snacks, and yogurt, in the state of

North Dakota, to feed her child(ren). Plaintiff made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

        146.    Plaintiff Kyla Talley is a natural person and is a citizen and resident of Torrington,

Wyoming. In 2018-2021, Plaintiff purchased Gerber baby foods, including but not limited to fruits

and vegetables, in the states of Nebraska and Wyoming, to feed her child(ren). Plaintiff made




                                           Page 41 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 42 of 236 PageID# 42




those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

       147.    Plaintiff Margo Tezeno is a natural person and is a citizen and resident of

Opelousas, Louisiana. In 2010-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, barley cereal, fruits, vegetables, Hawaiian delight, chicken, turkey, and

entrees, in the states of Louisiana and Florida, to feed her child(ren). Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

       148.    Plaintiff Shiloh Thomas is a natural person and is a citizen and resident of

Gatesville, Texas. In 2021, Plaintiff purchased Gerber baby foods, including but not limited to

oatmeal, fruits, vegetables, and pick-ups, in the state of Texas, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       149.    Plaintiff Katrina Thomas is a natural person and is a citizen and resident of Dover,

Delaware. In 2013-2018, Plaintiff purchased Gerber baby foods, including but not limited to fruits

and vegetables, in the states of Delaware, Maryland and Virginia, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.




                                         Page 42 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 43 of 236 PageID# 43




        150.   Plaintiff Rhianna Thorton is a natural person and is a citizen and resident of

Waycross, Georgia. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not

limited to fruits rice puffs, fruits, and vegetables, in the states of Georgia and Florida, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        151.   Plaintiff Dillon Townzen is a natural person and is a citizen and resident of

Medford, Oregon. In 2012-2013, 2016, 2018, and 2020, Plaintiff purchased Gerber baby foods,

in the state of Oregon, to feed her child(ren). Plaintiff made those purchases without knowledge

of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the

Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        152.   Plaintiff Rachael Treetop is a natural person and is a citizen and resident of

Bismarck, North Dakota. In 2015-2019, Plaintiff purchased Gerber baby foods in the states of

Minnesota and North Dakota, to feed her child(ren). Plaintiff made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that

the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        153.   Plaintiff Emma Trolinder is a natural person and is a citizen and resident of St. Paul,

Indiana. In 2019-2020, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, oatmeal, fruits, vegetables, chicken, turkey, ham, and beef, in the state of Indiana, to feed

her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals




                                           Page 43 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 44 of 236 PageID# 44




in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        154.    Plaintiff Megan Troyer is a natural person and is a citizen and resident of Oscoda,

Michigan. In 2014-2016 and 2020-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, fruits, vegetables, and meats, in the states of Michigan and Texas,

to feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

        155.    Plaintiff Sonja Renee Twiggs is a natural person and is a citizen and resident of

Sandpoint, Idaho. In 2008-2021, Plaintiff purchased Gerber baby foods, in the states of Idaho,

Montana, and Washington, to feed her child(ren).           Plaintiff made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that

the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        156.    Plaintiff Brittany Wallace is a natural person and is a citizen and resident of

Golconda, Illinois. In 2016-2021, Plaintiff purchased Gerber baby foods, including but not limited

to grain bars, yogurt blends, puffs, biscuits, lil’ crunchies, and lil’ meals, in the states of Illinois

and Kentucky, to feed her child(ren). Plaintiff made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

        157.    Plaintiff Monique Warren is a natural person and is a citizen and resident of

Norwich, Connecticut. In 2017-2019, Plaintiff purchased Gerber baby foods, including but not

limited to cereals, vegetables and meals, in the states of Connecticut and Oklahoma, to feed her




                                           Page 44 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 45 of 236 PageID# 45




child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        158.    Plaintiff Beverly Watkins is a natural person and is a citizen and resident of

Burlington, North Carolina. In 2011, 2013, and 2020-2021, Plaintiff purchased Gerber baby foods,

including but not limited to rice cereal, oatmeal, fruits, vegetables, meats, Hawaiian delight, mac

n cheese, barley bowls, lil’ crunchies, grain bars, teether wheels, toddler snacks, lil’ biscuits, yogurt

melts, and arrowroot cookies, in the state of North Carolina, to feed her child(ren). Plaintiff made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

        159.    Plaintiff Jennifer Watts is a natural person and is a citizen and resident of Mattoon,

Illinois. In 2002-2003 and 2013-2015, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, fruits, and vegetables, in the states of Washington and Illinois, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        160.    Plaintiff Acacia Wilson is a natural person and is a citizen and resident of Atlantic,

Iowa. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not limited to rice

cereal, puffs, fruits, lil’ crunchies, and harvest bowl, in the states of Iowa and Nebraska, to feed

her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.




                                            Page 45 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 46 of 236 PageID# 46




       161.    Plaintiff Amber Wright is a natural person and is a citizen and resident of

Louisville, Kentucky. In 2020-2021, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, fruits, vegetables, and chicken, in the state of Kentucky, to feed her

child(ren). Plaintiff made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       162.    Plaintiff Lauren Yesh is a natural person and is a citizen and resident of

Madisonville, Kentucky. In 2019-2020, Plaintiff purchased Gerber baby foods, including but not

limited to rice cereal, oatmeal, puffs, fruits, vegetables, teething wheels and wafers, lil’ crunchies,

yogurt, and animal crackers, in the states of Kentucky and Indiana, to feed her child(ren). Plaintiff

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiff known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       163.    Plaintiff Retrena Younge is a natural person and is a citizen and resident of Little

Rock, Arkansas. In 1998, 2014-2016, 2018, and 2020-2021, Plaintiff purchased Gerber baby

foods, including but not limited to rice cereal, ham, beef and chicken, in the state of Arkansas, to

feed her child(ren). Plaintiff made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiff known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

       164.    Plaintiff Charisse Zapata is a natural person and is a citizen and resident of

Branchville, New Jersey. In 2021, Plaintiff purchased Gerber baby foods, including but not limited

to fruits and vegetables, in the state of New Jersey, to feed her child(ren). Plaintiff made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had




                                           Page 46 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 47 of 236 PageID# 47




Plaintiff known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

                                  JURISDICTION AND VENUE

      165.       This Court has original subject-matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(d). Plaintiffs bring this civil action seeking to represent a class of more than 100

plaintiffs (“Class”, “Classes”, or “Subclass”), pursuant to Fed. R. Civ. P. 23. The amount in

controversy exceeds the sum of $5,000,000, exclusive of interest and costs. At all times relevant

herein, at least one member of the proposed Class of plaintiffs is a citizen of a state different from

the defendant.

      166.       As its principal place of business, Gerber is at home in the State of Virginia giving

the Court general personal jurisdiction over it.

      167.       Moreover, Gerber has intentionally availed itself of the Virginia market, by

regularly marketing and advertising its products there and purposefully selling to distributors with

the intent those products be sold in Virginia giving sufficient connection between Gerber’s

contacts with the state and this litigation to provide the Court specific personal jurisdiction over

Gerber.

      168.       Venue is proper in this district under 28 U.S.C. § 1391(b). A substantial part of the

events giving rise to plaintiffs’ claims, namely the sale and purchase of baby food contaminated

with toxic heavy metals, occurred in this District.

                             FACTS RELEVANT TO ALL COUNTS

       169.      Toxic heavy metals generally refer to naturally occurring metals and semi-metallic

compounds and elements that negatively affect human health. Toxic heavy metals include arsenic,

beryllium, cadmium, lead, and mercury.



                                            Page 47 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 48 of 236 PageID# 48




       170.    There is no established health benefit for the consumption of mercury, cadmium,

lead or arsenic and foods containing them are unfit for consumption. The poisonous effects of toxic

heavy metals have been known for thousands of years.

       171.    Some of the well-known effects of exposure to arsenic, beryllium, cadmium, lead,

and mercury include: cancer, encephalopathy (brain disfunction), osteomalacia (softening of

bones), pulmonary fibrosis, diabetes, autism, and attention deficit/hyperactivity disorder.

       172.    Babies’ developing brains are exceptionally sensitive to injury caused by these

toxic heavy metals, and several developmental processes have been shown to be highly vulnerable

to chemical toxicity.

       173.    Even low levels of exposure to toxic heavy metals can cause serious and often

irreversible damage to brain development leading to permanent decreases in IQ, diminished future

economic productivity, and increased risk of future criminal and antisocial behavior. As a result,

there is no established safe level of toxic heavy metals for babies. Any amount is too much.

       174.    Although not generally known by the general public, toxic heavy metals can

contaminate foods in the growing process when the food is grown in contaminated soil or watered

with contaminated water.

       175.    Therefore, it is important that food ingredients are grown in soil and watered with

water that are free of these contaminants.

       176.    However, even when a grower fails to take the necessary steps to prevent

contamination of food ingredients with heavy metals through soil or water exposures, various

techniques can be used to remediate the contamination. For example, studies have shown that

simply washing rice before it is cooked can reduce the arsenic concentration by 57%. Boiling

vegetables in distilled water can reduce the arsenic concentration by 60%. Peeling beets, carrots,




                                             Page 48 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 49 of 236 PageID# 49




and potatoes also reduces arsenic levels. Chelating agents can also be used for the removal of

heavy metals from foods.

       177.    On February 4, 2021, the Subcommittee on Economic and Consumer Policy

Committee on Oversight and Reform of the U.S. House of Representatives released a staff report

(“House Staff Report”) which detailed an investigation that revealed that Defendant’s baby foods

were contaminated with significant levels of toxic heavy metals, including arsenic, lead, cadmium,

and mercury. The House Staff Report is attached as Exhibit 1 and incorporated herein.

       178.    Gerber regularly tests the ingredients it uses to manufacture its baby foods as well

as its finished baby foods for toxic heavy metals.

       179.    In a letter dated December 19, 2019, Gerber’s Chief Executive Officer responded

for Gerber to questions from members of Congress. Gerber’s careful answers to Congress stand in

stark contrast to Gerber’s commercially motivated public messaging. Examples of these

contrasting statements include but are not limited to the following:

              A. Sourcing of ingredients.

                       1) To Congress: Gerber carefully distinguished “our growers” and

                           “growers or suppliers that are new to Gerber.” Gerber revealed its

                           passive involvement and the limited scope of testing soil prior to

                           planting crops for use in Gerber products—“Our Gerber team works

                           directly with our growers to advise on soil testing prior to planting . .

                           .” (emphasis added). Further, due to changing customer needs, Gerber

                           is “constantly evaluating new crops and ingredients,” and only

                           “[s]ometimes these can be sourced from [Gerber’s] current growers




                                          Page 49 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 50 of 236 PageID# 50




                     and suppliers.” The majority of the “new” ingredients that Gerber “are

                     sourced from growers or suppliers that are new to Gerber.”

                  2) To Parents: In public messaging, Gerber overstates the scope and use

                     of its soil testing and entirely omits any information about crops that

                     come from growers and suppliers who are new to Gerber. Even after

                     responding to Congress, Gerber continues to mislead the public. On

                     February 4, 2021, Gerber posted to its website a page entitled “How

                     We Make Health Foods for Baby.” At the top of the page is a graphic

                     that purports to describe Gerber’s farming and testing practices to

                     convince parents: “From farm to high chair, Gerber thinks about the

                     health and safety of baby every step of the way.” The images suggest

                     that Gerber’s ingredients are grown only in fields that Gerber picks,

                     only after Gerber tests the water and the soil in those fields, and all

                     within a system that Gerber entirely controls according to the best

                     available science. In the text that accompanies the graphic, Gerber

                     makes unqualified assertions: “All of our foods meet our safety and

                     quality standards . . . We thoroughly oversee all levels of the growing

                     and the production process.” Then, in a February 18, 2021 post to its

                     website, Gerber was misleadingly selective about what it stated to

                     Congress concerning its efforts to minimize heavy metals in Gerber

                     products: “We prioritize growing locations based on climate and soil

                     composition. We approve fields before crops are planted based on soil

                     testing.” Gerber’s recent statements are a continuation of its long-




                                   Page 50 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 51 of 236 PageID# 51




                         standing branding strategy, and at all times relevant to the subject

                         complaint, Gerber used similar misleading assertions about sourcing

                         ingredients to persuade Plaintiffs and Class members to buy Gerber

                         products instead of other brands of baby food—on its “Commitment to

                         Quality” webpage, Gerber explains, “Unlike any other baby brand, we

                         have dedicated Gerber Farms – and many of these farms have been

                         with us for generations.”

           B. Testing.

                   1) To Congress: Gerber explained to Congress, “We regularly test our

                         ingredients, and periodically test our finished foods. The majority of

                         our contaminant testing is focused on incoming ingredients . . .

                         Finished product testing is considered as a verification activity and is

                         done less frequently.” Gerber does not further explain how much less

                         frequently it tests finished products for contaminants.

                   2) To Parents: On August 16, 2018, Gerber touted on its official

                         Facebook page that nothing is more important to Gerber than the health

                         and safety of parents’ little one, which is why all their foods meet

                         Gerber’s standards, “which are among the strictest not just in the U.S.,

                         but in the world, and are based on guidelines like those set by the FDA

                         and the EPA.” The next day, a parent replied to Gerber by flatly asking:

                         “How often do you test the ingredients coming into your factories or

                         the finished baby food before you put into jars to ensure the levels are

                         safe for consumption?” Gerber responded: “All of our foods meet our




                                       Page 51 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 52 of 236 PageID# 52




                           high safety and quality standards and are absolutely safe. We regularly

                           test our ingredients before using them and then still test our finished

                           foods” (emphasis added). Not only were Gerber’s general branding and

                           advertisements calculated to conceal the presence of heavy metals and

                           other contaminants, but even when responding to a parent’s specific

                           question in a public forum, Gerber chose to misrepresentation and

                           omissions instead of honest disclosure of even the minimal level of

                           detail that Gerber stated in its 2019 letter to Congress.

       180.    Gerber held itself out to be a leading expert and authority all matters relating to

baby food. One section of Gerber’s website boldly displays the title: “We Know Babies Better

than Anyone.” According to Gerber, Gerber would do anything for your baby, just like parents,

which is apparently the reason Gerber makes available their “baby experts” to answer parents’

questions “and even help with feeding schedules and personalized menu planning.” Gerber boasts

that its worldwide research and development network, the largest of any food company, have

achieved many nutrition breakthroughs, including its Feeding Infants and Toddlers Study, “[o]ne

of the most notable research efforts” that “has resulted in over 50 peer-reviewed publications and

is widely referenced by nutrition and feeding experts and/organizations including the American

Academy of Pediatrics and the Institute of Medicine.”

       181.    Gerber knowingly sold baby food made from ingredients that it had tested to

contain over 90 ppb inorganic arsenic, as high as 48 ppb lead, and cadmium in excess of 5 ppb.

       182.    Gerber knowingly sold baby food containing arsenic, cadmium and lead.




                                         Page 52 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 53 of 236 PageID# 53




       183.     Despite knowingly manufacturing and selling baby foods that contain toxic heavy

metals, Defendant did not disclose these facts to consumers through any of its branding,

advertising, or labeling.

       184.     Defendant did not disclose the presence of toxic heavy metals in its baby foods with

the intent that Plaintiffs and Class members would purchase its baby foods as they knew the

presence of toxic heavy metals was material to purchasers of baby foods, including Plaintiffs and

Class members, and that Plaintiffs and Class members would not purchase its baby foods if they

knew that Defendant knowingly sold baby foods containing toxic heavy metals.

       185.     Plaintiffs and Class members purchased the baby foods at issue herein for its use

or that of members of its households.

       186.     At all times material hereto, Defendant was a merchant of baby food and engaged

in the advertising, offering for sale, sale, and/or distribution of goods, namely baby food.

       187.     Defendant’s acts or practices were likely to cause, and did cause, substantial injury

to consumers.

       188.     Defendant’s acts or practices were likely to mislead a reasonable consumer, and did

mislead Plaintiffs and Class members.

       189.     Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

baby foods or would have paid less for those products.

       190.     Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)




                                           Page 53 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 54 of 236 PageID# 54




Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       191.    The injuries caused by Defendant’s acts or practices, namely consumers’ monetary

losses, are not outweighed by any countervailing benefit to consumers or competition. Defendant’s

unfair acts served no purpose other than to increase its own profits.

       192.    Plaintiff and Class members’ injuries were not reasonably avoidable. Because

Defendant was the sole source of material information and did not disclose such information to its

customers, consumers could not have had reason to anticipate the impending harm and thus

avoided their injuries.

                              CLASS ACTION ALLEGATIONS

       193.    Plaintiffs bring this action individually and on behalf of the following Class

pursuant to Fed. R. Civ. P. 23(b)(3): All retail purchasers of Defendant’s Baby Food sold in the

United States from within the applicable statute of limitations until February 4, 2021.

       194.    Plaintiffs also bring this action on behalf of state Subclasses consisting of all retail

purchasers of Defendant’s Baby Food sold in that state from within the applicable statute of

limitations until February 4, 2021.

       195.    Specifically excluded from each Class are: Defendant’s employees and agents; any

Judge conducting proceedings in this action and its parents, spouses and children as well as any

other member of its family residing in the judge’s household; counsel of record in this action and

its parents, spouses and children as well as any other member of its family residing in Counsel’s

household; and the legal representatives, heirs, successors and assigns of any excluded person.

       196.    The exact number of the members of the Class (or Subclasses) is not presently

known, but is so numerous that joinder of individual members is this action is impracticable. Based




                                          Page 54 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 55 of 236 PageID# 55




on the nature of the activities alleged, Plaintiffs believe that the members of the Class number in

the millions and are geographically dispersed throughout the United States.

       197.    Plaintiffs are members of the Class, and Plaintiffs’ claims are typical of the claims

of the other Class members. Plaintiffs will fairly and adequately protect the interests of the Class.

Plaintiffs understand and appreciate its duties to the Class and Subclass and are committed to

vigorously protecting the rights of absent members of the Class and Subclass.

       198.    Plaintiffs’ interests are coincident with, and not antagonistic to, those of the other

members of the Class. The claims of all members of the Class, including Plaintiffs, depend upon

a showing that Defendant sold baby food contaminated with toxic heavy metals.

       199.    Plaintiffs are represented by counsel who are competent and experienced in the

prosecution of class action litigation.

       200.    The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications, establishing incompatible standards of

conduct for Defendant.

       201.    The questions of law and fact common to the members of the Class predominate

over any questions affecting only individual members.

       202.    Common issues of law and fact include, but are not limited to, the following:

              a. Did Defendant sell baby food contaminated with toxic heavy metals?

              b. Did Defendant’s testing reveal the presence of toxic heavy metals in its baby

                  food ingredients?

              c. Does the presence of toxic heavy metals make baby food unfit for consumption?

              d. Is the presence of toxic heavy metals material to reasonable consumers of baby

                  foods?




                                          Page 55 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 56 of 236 PageID# 56




                 e. Did Defendant disclose the presence of toxic heavy metals in its baby foods?

          203.   A class action is superior to the other available methods for the fair and efficient

adjudication of this controversy. The prosecution of separate actions by individual members of

the Class would impose heavy burdens on the courts and Defendant and would create a risk of

inconsistent or varying adjudications of the questions of law and fact common to the Class. A class

action, on the other hand, would achieve substantial economies of time, effort, and expense, and

would assure uniformity of decision as to persons similarly situated without sacrificing procedural

fairness or bringing about other undesirable results. Absent a class action, it would not be feasible

for the vast majority of the members of the Class to seek redress for the violations of law alleged

herein.

          204.   This class action presents no difficulties in management that would preclude its

maintenance as a class action.

                                            COUNT 1
                         Breach of Implied Warranty of Merchantability
                         on Behalf of Plaintiffs and the Nationwide Class

          205.   Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

          206.   Plaintiffs bring this Count individually and on behalf of the members of the

Nationwide Class against Defendant.

          207.   The Magnuson-Moss Warranty Act creates a private right of action for any

consumer who is damaged by the failure of a supplier, warrantor, or service contractor to comply

with any obligation under the Act or under a written warranty, implied warranty, or service

contract. 15 U.S.C. § 2310(d)(1).

          208.   At all times relevant hereto, Defendant was engaged in the sale of toxic baby food,

as described herein, throughout the United States, including Virginia, for use by members of the


                                           Page 56 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 57 of 236 PageID# 57




general public, including Plaintiffs and the members of the Class with the intent that it be used as

food for babies.

       209.    At all times relevant hereto, Defendant manufactured its toxic baby food and placed

it in sealed packaging to be opened by the ultimate consumer and fed to human babies.

       210.    In so doing, Defendant impliedly warranted that the toxic baby food sold to

Plaintiffs and the Class was wholesome, uncontaminated and fit for the ordinary purpose for which

such goods are used, i.e., feeding babies.

       211.    When sold by Defendant, the package was expected to reach the ultimate consumer

without substantial change in the condition in which it was sold, and it did, in fact, reach its

ultimate consumer without substantial change.

       212.    Plaintiffs used Defendant’s toxic baby foods to feed their children as intended by

Defendant.

       213.    The toxic baby food sold by Defendant was not wholesome, uncontaminated or fit

for human consumption at the time of sale due to the presence of toxic heavy metals.

       214.    Defendant had actual knowledge of its breaches of warranty set forth above as they

routinely measure the amount of heavy metals in the ingredients of its toxic baby foods.

       215.    Plaintiffs provided Defendant with pre-suit notice of its breaches of warranty by

sending a certified letter to Defendant containing the basis of Plaintiffs’ claims. Notice was

received by Defendant on or about March 24, 2021.

       216.    As a direct and proximate result of Defendant’s breach of the implied warranty of

merchantability, Plaintiffs and the other members of the Class have suffered damages in the

amount of the sales price of the toxic baby food.




                                             Page 57 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 58 of 236 PageID# 58




       217.    As a result of Defendant’s breach of warranty, Plaintiffs and Class members

suffered actual damages in that (1) the actual value of the merchandise they received was less than

the value of the merchandise they bargained for denying them of the benefit of their bargain; and

(2) Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; and

           e. Granting such further relief as the Court deems just.

                                         COUNT 2
                  Magnuson-Moss Warranty Act (25 U.S.C. §§ 2301, et seq.),
                      on Behalf of Plaintiffs and the Nationwide Class

       218.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       219.    Plaintiffs bring this Count individually and on behalf of the members of the

nationwide Class against Defendant.

       220.    At all times relevant hereto, Defendant was engaged in the sale of toxic baby food,

as described herein, throughout the United States, including Virginia, for use by members of the




                                           Page 58 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 59 of 236 PageID# 59




general public, including Plaintiffs and the members of the Class with the intent that it be used as

food for babies.

       221.    At all times relevant hereto, Defendant manufactured its toxic baby food and placed

it in sealed packaging to be opened by the ultimate consumer and fed to human babies.

       222.    Defendant’s toxic baby foods are goods that are normally purchased for personal,

family or household purposes.

       223.    Plaintiffs and Class members purchased Defendant’s toxic baby food for

consumption by babies in its care. Plaintiffs have each purchased more than $5 of Defendant’s

toxic baby food and their individual claims exceed $25.

       224.    In connection with the sale of its toxic baby foods, Defendant made written

affirmations of fact directed to Plaintiffs and Class members relating to the nature of the material

and affirming that such material is defect free or will meet a specified level of performance over a

specified period of time.

       225.    Defendant represented through its marketing and labeling that its toxic baby foods

were fit for consumption.

       226.    However, due to the presence of toxic heavy metals, Defendant’s toxic baby foods

were not fit for consumption.

       227.    Plaintiffs relied on Defendant’s representations that its toxic baby foods were fit for

consumption and these representations were part of the basis of the bargain.

       228.    Plaintiffs and Class members were injured as a direct and proximate cause of

Defendant’s breach of warranty. Plaintiffs and members of the Class have been harmed because

they would not have purchased the toxic baby food had they known it was unfit for consumption.




                                          Page 59 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 60 of 236 PageID# 60




       229.     Defendant had actual knowledge of its breaches of warranty set forth above as they

routinely measure the amount of heavy metals in the ingredients of its toxic baby foods.

       230.     Plaintiffs provided Defendant with pre-suit notice of its breaches of warranty by

sending a certified letter to Defendant containing the basis of Plaintiffs’ claims. Notice was

received by Defendant on or about March 24, 2021.

       231.     As a direct and proximate result of Defendant’s breach of warranty, Plaintiffs and

the other members of the Class have suffered damages in the amount of the sales price of the toxic

baby food.

       232.     As a result of Defendant’s breach of warranty, Plaintiffs and Class members

suffered actual damages in that (1) the actual value of the merchandise they received was less than

the value of the merchandise they bargained for denying them of the benefit of their bargain; and

(2) Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

             d. Awarding Plaintiffs and Class members damages; and

             e. Granting such further relief as the Court deems just.




                                           Page 60 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 61 of 236 PageID# 61




                                           COUNT 3
                                 Breach of Express Warranty
                        on Behalf of Plaintiffs and the Nationwide Class

       233.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       234.    Plaintiffs bring this Count individually and on behalf of the members of the

nationwide Class against Defendant.

       235.    At all times relevant hereto, Defendant was engaged in the sale of toxic baby food,

as described herein, throughout the United States, including Illinois, for use by members of the

general public, including Plaintiffs and the members of the Class with the intent that it be used as

food for babies.

       236.    At all times relevant hereto, Defendant manufactured its toxic baby food and placed

it in sealed packaging to be opened by the ultimate consumer and fed to human babies.

       237.    When sold by Defendant, the package was expected to reach the ultimate consumer

without substantial change in the condition in which it was sold, and it did, in fact, reach its

ultimate consumer without substantial change.

       238.    The toxic baby food sold by Defendant did not conform to Defendant’s

representations and warranties in that it was not wholesome, uncontaminated or fit for human

consumption due to the presence of toxic heavy metals.

       239.    Defendant had actual knowledge of its breaches of warranty set forth above as they

routinely measure the amount of heavy metals in the ingredients of its toxic baby foods.

       240.    Plaintiffs provided Defendant with pre-suit notice of its breaches of warranty by

sending a certified letter to Defendant containing the basis of Plaintiffs’ claims. Notice was

received by Defendant on or about March 24, 2021.




                                           Page 61 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 62 of 236 PageID# 62




       241.     As a direct and proximate result of Defendant’s breach of warranty, Plaintiffs and

the other members of the Class have suffered damages in the amount of the sales price of the toxic

baby food.

       242.     As a result of Defendant’s breach of warranty, Plaintiffs and Class members

suffered actual damages in that (1) the actual value of the merchandise they received was less than

the value of the merchandise they bargained for denying them of the benefit of their bargain; and

(2) Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

             d. Awarding Plaintiffs and Class members damages; and

             e. Granting such further relief as the Court deems just.

                                           COUNT 4
Violation of the Alabama Deceptive Trade Practices Act—Deception (Ala. Code §§ 8-19-1
 et seq.), on Behalf of Plaintiffs Olivia Boyer, Cheyenne Browning, Elaine Cryer, Sammi
Hobdy, Brittany Martin, Elizabeth McDowell, Loukevia Moore, and the Alabama Subclass

       243.     Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.




                                           Page 62 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 63 of 236 PageID# 63




       212.    Plaintiffs Olivia Boyer, Cheyenne Browning, Elaine Cryer, Sammi Hobdy, Brittany

Martin, Elizabeth McDowell and Loukevia Moore bring this Count individually and on behalf of

the members of the Alabama Subclass.

       213.    This claim is brought in the alternative to any common law claim for fraud,

misrepresentation, deceit, suppression of material facts or fraudulent concealment arising out of

any act, occurrence or transaction actionable under the Alabama Deceptive Trade Practices Act.

       214.    At all relevant times, members of the Alabama Subclass were natural people who

purchased Defendant’s toxic baby food products detailed above for personal, family or household

use.

       215.    At all relevant times, Defendant was either natural persons or corporations, trusts,

partnerships, incorporated or unincorporated associations or some other legal entity.

       216.    The Alabama Deceptive Trade Practices Act declares that (1) passing off goods or

services as those of another; (2) causing confusion or misunderstanding as to the source,

sponsorship, approval, or certification of goods or services; (3) causing confusion or

misunderstanding as to the affiliation, connection, or association with, or certification by another,

provided that this section shall not prohibit the private labeling of goods or services; (4) using

deceptive representations or designations of geographic origin in connection with goods or

services; (5) representing that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or qualities that they do not have or that a person has sponsorship,

approval, status, affiliation, or connection that he or she does not have; (6) representing that goods

are original or new if they are deteriorated, reconditioned, reclaimed, used, secondhand, or altered

to the point of decreasing their value or rendering the goods unfit for the ordinary purpose for

which they were purchased; (7) representing that goods or services are of a particular standard,




                                           Page 63 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 64 of 236 PageID# 64




quality, or grade, or that goods are of a particular style or model, if they are of another; (8)

disparaging the goods, services, or business of another by false or misleading representation of

fact; (9) advertising goods or services with intent not to sell them as advertised; (10) advertising

goods or services with intent not to supply reasonably expectable public demand unless the

advertisement discloses a limitation of quantity; (11) making a false or misleading statement of

fact concerning the reasons for, existence of, or amounts of, price reductions; and (12) engaging

in any other unconscionable, false, misleading, or deceptive act or practice in the conduct of trade

or commerce; is unlawful. See Ala. Code § 8-19-5.

       217.    The Alabama Deceptive Trade Practices Act further states that any person who

commits one or more of the acts or practices declared unlawful under this chapter and thereby

causes monetary damage to a consumer, shall be liable to each consumer for (1) any actual

damages sustained by such consumer or person, or the sum of $100, whichever is greater; or (2)

up to three times any actual damages. See Ala. Code § 8-19-10.

       218.    Defendant, by and through its employees, agents, and/or servants, and in connection

with its advertising and sale of its toxic baby food products detailed above, knowingly engaged in

deceptive and unfair acts and practices, misrepresentation, and the concealment, suppression, and

omission of material facts as described in the allegations above.

       219.    Defendant knew that its statements were false or that its conduct was deceptive

because, on information and belief, it routinely tested the raw ingredients used in its toxic baby

foods as well as its finished toxic baby foods for the presence of toxic heavy metals.

       220.    The facts that Defendant misrepresented, concealed, suppressed or omitted as

alleged above were material, in that such facts are the type of information upon which a reasonable

consumer is expected to rely in making a decision of whether to purchase Defendant’s products.




                                          Page 64 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 65 of 236 PageID# 65




        221.      Defendant’s misrepresentation, concealment, suppression and omission of material

facts as alleged above creates a likelihood of deception and has the capacity to deceive a reasonable

consumer.

        222.      Defendant engaged in deceptive and unfair acts and practices, misrepresentation,

and the concealment, suppression, and omission of material facts as described in the allegations

above with the intent that Plaintiffs and Class members would rely on those deceptive and unfair

acts and practices and induce Plaintiffs and Class members to purchase Defendant’s products.

        223.      Because the characteristics of Defendant’s merchandise were not as represented,

and those characteristics are material to a reasonable consumer of the type of merchandise, the

value of that merchandise was less than the value of the merchandise would have had the

merchandise actually possessed the characteristics that were represented.

        224.      Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        225.      Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        226.      Plaintiffs and Class members could not have avoided these injuries. Because

Defendant were the sole source of material information that Defendant failed to disclose, Plaintiffs

and Class members could not have had reason to anticipate the impending harm and thus avoided

their injuries.




                                            Page 65 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 66 of 236 PageID# 66




       227.    Plaintiffs provided Defendant pre-suit notice pursuant to Ala. Code § 8-19-10(e) by

sending a certified letter containing the basis of Plaintiffs’ claims on April 13, 2021. Notice was

received by Defendant on or about April 19, 2021.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Entering injunctive relief against Defendant requiring that it cease its deceptive and

               unfair acts and practices and make corrective disclosures;

           e. Awarding Plaintiffs and Class their actual damages, or the sum of $100, whichever

               is greater; or up to three times their actual damages; and

           f. Granting such further relief as the Court deems proper.

                                           COUNT 5
Violation of the Alabama Deceptive Trade Practices Act—Unconscionability (Ala. Code §§
  8-19-1 et seq.), on Behalf of Plaintiffs Olivia Boyer, Cheyenne Browning, Elaine Cryer,
Sammi Hobdy, Brittany Martin, Elizabeth McDowell, Loukevia Moore, and the Alabama
                                            Subclass

       228.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       229.    Plaintiffs Olivia Boyer, Cheyenne Browning, Elaine Cryer, Sammi Hobdy, Brittany

Martin, Elizabeth McDowell, and Loukevia Moore bring this Count individually and on behalf of

the members of the Alabama Subclass.




                                           Page 66 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 67 of 236 PageID# 67




       230.    This claim is brought in the alternative to any common law claim for fraud,

misrepresentation, deceit, suppression of material facts or fraudulent concealment arising out of

any act, occurrence or transaction actionable under the Alabama Deceptive Trade Practices Act.

       231.    At all relevant times, members of the Alabama Subclass were natural people who

purchased Defendant’s toxic baby food products detailed above for personal, family or household

use.

       232.    At all relevant times, Defendant was either a natural person or corporation, trust,

partnership, incorporated or unincorporated association or some other legal entity.

       233.    The Alabama Deceptive Trade Practices Act declares that engaging in

unconscionable, false, misleading, or deceptive act or practice in the conduct of trade or commerce

is unlawful. See Ala. Code § 8-19-5.

       234.    The Alabama Deceptive Trade Practices Act further that any person who commits

an unlawful practice under this chapter and thereby causes monetary damage to a consumer, shall

be liable to each consumer for (1) Any actual damages sustained by such consumer or person, or

the sum of $100, whichever is greater; or (2) Up to three times any actual damages. See Ala. Code

§ 8-19-10.

       235.    Defendant, by and through its employees, agents, and/or servants, and in connection

with its advertising and sale of toxic baby food products detailed above, knowingly engaged in

deceptive and unconscionable acts and practices, misrepresentation, and the concealment,

suppression, and omission of material facts as described in the allegations above.

       236.    Defendant knew that its statements were false or that its conduct was

unconscionable because there was an absence of meaningful choice on plaintiff’s part.




                                         Page 67 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 68 of 236 PageID# 68




        237.      Defendant engaged in deceptive and unfair acts and practices, misrepresentation,

and the concealment, suppression, and omission of material facts as described in the allegations

above with the intent that Plaintiffs and Class members would rely on those deceptive and unfair

acts and practices and induce Plaintiffs and Class members to purchase Defendant’s products.

        238.      Because the characteristics of Defendant’s merchandise were not as represented,

and those characteristics are material to a reasonable consumer of the type of merchandise, the

value of that merchandise was less than the value of the merchandise would have had the

merchandise actually possessed the characteristics that were represented.

        239.      Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        240.      Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        241.      Plaintiffs and Class members could not have avoided these injuries. Because

Defendant were the sole source of material information that Defendant failed to disclose, Plaintiffs

and Class members could not have had reason to anticipate the impending harm and thus avoided

their injuries.

        242.      Plaintiffs provided Defendant pre-suit notice pursuant to Ala. Code § 8-19-10(e) by

sending a certified letter containing the basis of Plaintiffs’ claims on April 13, 2021. Notice was

received by Defendant on or about April 19, 2021.




                                            Page 68 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 69 of 236 PageID# 69




       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Entering injunctive relief against Defendant requiring that it cease its deceptive and

               unfair acts and practices and make corrective disclosures;

           e. Awarding Plaintiffs and Class their actual damages, or the sum of $100, whichever

               is greater; or up to three times their actual damages; and

           f. Granting such further relief as the Court deems proper.

                                            COUNT 6
      Violation of the Alaska Unfair Trade Practices and Consumer Protection Act
(Alaska Stat. §§ 45.50.471, et seq.), on Behalf of Plaintiffs Renee Milline, Janinne Price, and
                                       the Alaska Subclass

       244.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       245.    Plaintiffs Renee Milline and Janinne Price bring this Count individually and on

behalf of the members of the Alaska Subclass against all Defendant.

       246.    The Alaska Unfair Trade Practices and Consumer Protection Act (“Alaska

UTPCPA”) provides that “[u]nfair methods of competition and unfair or deceptive acts or practices

in the conduct of trade or commerce are declared to be unlawful.”

       247.    The Alaska UTPCPA further provides that (1) fraudulently conveying or

transferring goods or services by representing them to be those of another; (2) falsely representing



                                           Page 69 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 70 of 236 PageID# 70




or designating the geographic origin of goods or services; (3) causing a likelihood of confusion or

misunderstanding as to the source, sponsorship, or approval, or another person’s affiliation,

connection, or association with or certification of goods or services; (4) representing that goods or

services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

they do not have or that a person has a sponsorship, approval, status, affiliation, or connection that

the person does not have; (5) representing that goods are original or new if they are deteriorated,

altered, reconditioned, reclaimed, used, secondhand, or seconds; (6) representing that goods or

services are of a particular standard, quality, or grade, or that goods are of a particular style or

model, if they are of another; (7) disparaging the goods, services, or business of another by false

or misleading representation of fact; (8) advertising goods or services with intent not to sell them

as advertised; (9) advertising goods or services with intent not to supply reasonable expectable

public demand, unless the advertisement prominently discloses a limitation of quantity; (10)

making false or misleading statements of fact concerning the reasons for, existence of, or amounts

of price reductions; (11) engaging in any other conduct creating a likelihood of confusion or of

misunderstanding and that misleads, deceives, or damages a buyer or a competitor in connection

with the sale or advertisement of goods or services; and (12) using or employing deception, fraud,

false pretense, false promise, misrepresentation, or knowingly concealing, suppressing, or omitting

a material fact with intent that others rely upon the concealment, suppression, or omission in

connection with the sale or advertisement of goods or services whether or not a person has in fact

been misled, deceived, or damaged; are unfair or deceptive acts or practices. See Alaska Stat. Ann.

§ 45.50.471.

       248.    The Alaska UTPCPA further provides that a person who suffers an ascertainable

loss of money or property as a result of another person’s act or practice may bring a civil action to




                                           Page 70 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 71 of 236 PageID# 71




recover for each unlawful act or practice three times the actual damages or $500, whichever is

greater. See Alaska Stat. Ann. § 45.50.531. Any person who was the victim of the unlawful act,

whether or not the person suffered actual damages, may bring an action to obtain an injunction

prohibiting a seller or lessor from continuing to engage in an act or practice.

       249.    Defendant, by and through its employees, agents, and/or servants, and in connection

with its advertising, offering for sale, sale, and/or distribution of services in Alaska, engaged in

deceptive and unfair acts and practices, misrepresentation, and the concealment, suppression, and

omission of material facts as described in the allegations above.

       250.    The facts that Defendant misrepresented, concealed, suppressed or omitted as

alleged above were material, in that such facts are the type of information upon which a reasonable

consumer is expected to rely in making a decision of whether to purchase Defendant’s products.

       251.    Defendant’s misrepresentation, concealment, suppression and omission of material

facts as alleged above creates a likelihood of deception and has the capacity to deceive a reasonable

consumer.

       252.    Defendant engaged in deceptive and unfair acts and practices, misrepresentation,

and the concealment, suppression, and omission of material facts as described in the allegations

above with the intent that Plaintiffs and Class members would rely on those deceptive and unfair

acts and practices and induce Plaintiffs and Class members to purchase Defendant’s products.

       253.    Because the characteristics of Defendant’s merchandise were not as represented,

and those characteristics are material to a reasonable consumer of the type of merchandise, the

value of that merchandise was less than the value of the merchandise would have had the

merchandise actually possessed the characteristics that were represented.




                                          Page 71 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 72 of 236 PageID# 72




        254.      Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        255.      Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise they bargained for denying them of the benefit of their bargain; and

(2) Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        256.      Plaintiffs and Class members could not have avoided these injuries. Because

Defendant was the sole source of material information that Defendant failed to disclose, Plaintiffs

and Class members could not have had reason to anticipate the impending harm and thus avoided

their injuries.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                  set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                  Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Entering injunctive relief against Defendant requiring that it cease its deceptive and

                  unfair acts and practices and make corrective disclosures;

            e. Awarding Plaintiffs and Class three times their actual damages, or the sum of $500,

                  whichever is greater; reasonable attorneys’ fees and costs; and




                                             Page 72 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 73 of 236 PageID# 73




            f. Granting such further relief as the Court deems proper.

                                        COUNT 7
Violation of the Arizona Consumer Fraud Act (Ariz. Rev. Stat. Ann. § 44-1521), on Behalf
   of Plaintiffs Erin Abdoo, Nichole Holling, Tiffany Salazar, and the Arizona Subclass

       257.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       258.    Plaintiffs Erin Abdoo, Nichole Holling, and Tiffany Salazar bring this Count

individually and on behalf of the Arizona Subclass.

       259.    Arizona’s Consumer Fraud Act prohibits the “act, use or employment by any person

of any deception, deceptive or unfair act or practice, fraud, false pretense, false promise,

misrepresentation, or concealment, suppression or omission of any material fact with intent that

others rely on such concealment, suppression or omission, in connection with the sale or

advertisement of any merchandise whether or not any person has in fact been misled, deceived or

damaged thereby, is declared to be an unlawful practice.”

       260.    At all relevant times, members of the Arizona Subclass and Defendant were either

natural people or the person’s legal representative, a partnership or domestic or foreign

corporation, a company, trust, business entity or association or an agent, employee, salesman,

partner, officer, director, member, stockholder, associate or trustee.

       261.    Defendant willfully engaged in deceptive and unfair acts and practices,

misrepresentation, and the concealment, suppression, and omission of material facts they intended

others to rely upon in connection with the sale and advertisement of “merchandise” in violation of

Ariz. Rev. Stat. Ann. §44-1522(A) as described in the allegations above.

       262.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the Arizona

Subclass.


                                           Page 73 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 74 of 236 PageID# 74




        263.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Arizona

Subclass has little alternative but to submit and causes consumers substantial injury.

        264.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        265.    The Arizona Subclass has suffered economic injury as a direct and proximate result

of the Arizona Defendant’s conduct.

        266.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        267.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        268.    As a direct and proximate result of the foregoing acts and practices, the Arizona

Defendant has received, or will receive, income, profits, and other benefits which they would not

have received if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:




                                           Page 74 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 75 of 236 PageID# 75




            a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages; and

            e. Granting such further relief as the Court deems just.

                                         COUNT 8
 Violation of the Arkansas Deceptive Trade Practices Act (Ark. Code Ann. §§ 4-88-101, et
   seq.), on Behalf of Plaintiffs Rebecca Abbott, Victoria Coker, Jessica Durrett, Elina
          Mahmens, Ali Plier-Lopez, Retrena Younge, and the Arkansas Subclass

       269.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       270.    Plaintiffs Rebecca Abbott, Victoria Coker, Jessica Durrett, Elina Mahmens, Ali

Plier-Lopez, and Retrena Younge bring this Court individually and on behalf of the Arkansas

Subclass.

       271.    The Arkansas Deceptive Trade Practices Act prohibits, among other things: (a)

deceptive and unconscionable trade practices including, but not limited to, (1) knowingly making

a false representation as to the characteristics, ingredients, uses, benefits, alterations, source,

sponsorship, approval, or certification of goods or services or as to whether goods are original or

new or of a particular standard, quality, grade, style, or model; (2) advertising the goods or services

with the intent not to sell them as advertised; (3) engaging in any other unconscionable, false, or

deceptive act or practice in business, commerce, or trade; and (b) in connection with the sale or

advertisement of any goods or services, (1) the act, use, or employment by a person of any

deception, fraud, or false pretense; or (2) the concealment, suppression, or omission of any material



                                           Page 75 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 76 of 236 PageID# 76




fact with intent that others rely upon the concealment, suppression, or omission. See Ark. Code

Ann. §§ 4-88-101(1-3).

       272.    Under the Arkansas Deceptive Trade Practices Act, a person who suffers an actual

financial loss as a result of his or her reliance on the use of an unlawful practice may bring an

action to recover his or her actual financial loss proximately caused by the offense or violation and

reasonable attorney's fees.

       273.    At all relevant times, members of the Arkansas Subclass and Defendant were

individuals, organizations, groups, associations, partnerships, or corporations.

       274.    Defendant willfully engaged in deceptive and unconscionable acts and practices,

misrepresentation, and the concealment, suppression, and omission of material facts it intended

others to rely upon in connection with the sale and advertisement of its toxic baby foods.

       275.    Because the characteristics of Defendant’s toxic baby foods were not as

represented, and those characteristics are material to a reasonable consumer of the type of

merchandise, the value of that merchandise was less than the value of the merchandise would have

had the merchandise actually possessed the characteristics that were represented. Because the

product defect has actually manifested, Plaintiffs have suffered actual damages as a result of

Defendant’s conduct.

       276.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unconscionable because it offends public policy, and is so oppressive that the

Arkansas Subclass has little alternative but to submit and causes consumers substantial injury.

       277.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unconscionable in that it violates the well-established public policies of




                                          Page 76 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 77 of 236 PageID# 77




protecting children from avoidable dangers and that the manufacturer of food is responsible for

ensuring that it is fit for human consumption.

       278.    Plaintiffs relied on Defendant’s representations when purchasing Defendant’s toxic

baby foods.

       279.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products.

       280.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered actual damages in that (1) the actual value of the merchandise they received was less than

the value of the merchandise they bargained for denying them of the benefit of their bargain; and

(2) Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages; and reasonable attorney’s fees;

               and

            e. Granting such further relief as the Court deems just.

                                             COUNT 9




                                          Page 77 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 78 of 236 PageID# 78




  Violation of the California Consumers Legal Remedies Act (Cal. Civ. Code §§ 1750, et
  seq.), on Behalf of Plaintiffs Erin Abdoo, Chelzy Desvigne, Alycia Donovan, Shannon
Herrington, April Lockhart, Krishna Patel, Maggie Rouse, Tiffany Salazar, Christen Zulli,
                                 and the California Subclass

       281.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       282.    Plaintiffs Erin Abdoo, Chelzy Desvigne, Alycia Donovan, Shannon Herrington,

April Lockhart, Krishna Patel, Maggie Rouse, Tiffany Salazar, and Christen Zulli bring this Count

individually and on behalf of the California Subclass.

       283.    The California Consumers Legal Remedies Act (“California CLRA”) prohibits any

unfair, deceptive, and/or unlawful practices, as well as unconscionable commercial practices in

connection with the sale of any goods or services to consumers. See Cal. Civ. Code § 1770.

       284.    The California CLRA specifically prohibits, among other things: (1) passing off

goods or services as those of another; (2) misrepresenting the source, sponsorship, approval, or

certification of goods or services; (3) misrepresenting the affiliation, connection, or association

with, or certification by, another; (4) representing that goods or services have sponsorship,

approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or that a

person has a sponsorship, approval, status, affiliation, or connection that the person does not have;

(5) representing that goods or services are of a particular standard, quality, or grade, or that goods

are of a particular style or model, if they are of another; and (6) advertising goods or services with

intent not to sell them as advertised.

       285.    The CLRA allows any consumer who suffers any damage as a result of the use or

employment by any person of a prohibited practice to bring a private action against that person to

recover actual damages, an order enjoining the methods, acts, or practices; restitution of property;

punitive damages; and any other relief that the court deems proper.



                                           Page 78 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 79 of 236 PageID# 79




       286.   Defendant is either an individual, partnership, corporation, limited liability

company, association, or other group, however organized.

       287.   Defendant’s products are tangible chattels bought or leased for use primarily for

personal, family, or household purposes.

       288.   Members of the California Subclass are individuals who acquired, by purchase or

lease, Defendant’s goods or services for personal, family, or household purposes.

       289.   Defendant willfully engaged in unfair, deceptive, and/or unlawful practices, as well

as unconscionable commercial practices as described in the allegations above.

       290.   As a result, Defendant’s conduct violates several provisions of the California

CLRA, including but not limited to:

           a. Section 1770(a)(5): Representing that goods or services have sponsorship,

              approval, characteristics, ingredients, uses, benefits, or quantities that they do not

              have—here, Defendant’s branding of its toxic baby food carried with it the

              impression that the toxic baby food was a safe, legally compliant product which

              consumers could use without unduly exposing their babies to the risk of exposure

              to toxins; and

           b. Section 1770(a)(7): Representing that goods or services are of a particular standard,

              quality, or grade, or that goods are of a particular style or model, if they are of

              another—as above, Defendant’s toxic baby food carried with it the impression that

              it was a safe, legally compliant product which consumers could use without unduly

              exposing their babies to health risks from exposure to toxins.

       291.   In addition, under California law, a duty to disclose arises in any of the following

four circumstances: (1) when the defendant is in a fiduciary relationship with the plaintiff; (2)




                                           Page 79 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 80 of 236 PageID# 80




when the defendant has exclusive knowledge of material facts not known to the plaintiff; (3) when

the defendant actively conceals a material fact from the plaintiff; and (4) when the defendant makes

partial representations but also suppresses some material facts.

       292.    Defendant had a duty to disclose to Plaintiffs and the California Subclass that the

toxic baby food was of substandard quality and contained excessive levels of toxins for the

following two independent reasons: (1) Defendant had exclusive knowledge of the information at

the time of sale; and (2) Defendant actively concealed from Plaintiffs and the California Subclass

the excessive amount of toxins contained in the toxic baby food.

       293.    Defendant’s omissions in violation of the California CLRA were likely to mislead

an ordinary consumer. Plaintiffs and the California Subclass reasonably understood Defendant’s

omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

babies’ health. Plaintiff and the California Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality. If Defendant had

disclosed that its toxic baby food contained toxins at levels that are dangerous to babies’ health

and was of substandard quality, Plaintiffs and the California Subclass would have been aware that

the toxic baby food contained excessive amounts of toxins and was of substandard quality, and

Plaintiffs and the California Subclass would not have purchased Defendant’s toxic baby food.

       294.    Defendant’s omissions alleged herein were material in that a reasonable person

would attach importance to the information and would be induced to act upon the information in

making purchase decisions.

       295.    Plaintiffs and the California Subclass relied to their detriment on Defendant’s

omissions in purchasing toxic baby food.




                                           Page 80 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 81 of 236 PageID# 81




       296.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       297.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       298.    Plaintiffs provided Defendant pre-suit notice pursuant to Cal. Civ. Code § 1782(a)

by sending a certified letter containing the basis of Plaintiffs’ claims on March 12, 2021. Notice

was received by Defendant on or about March 23, 2021.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; and reasonable attorney’s fees;

               and

           e. Granting such further relief as the Court deems just.



                                           COUNT 10




                                          Page 81 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 82 of 236 PageID# 82




 Violation of the California Unfair Competition Law (Cal. Bus. & Prof. Code §§ 17200, et
  seq.), on Behalf of Plaintiffs Erin Abdoo, Chelzy Desvigne, Alycia Donovan, Shannon
Herrington, April Lockhart, Krishna Patel, Maggie Rouse, Tiffany Salazar, Christen Zulli,
                                 and the California Subclass

       299.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       300.    Plaintiffs Erin Abdoo, Chelzy Desvigne, Alycia Donovan, Shannon Herrington,

April Lockhart, Krishna Patel, Maggie Rouse, Tiffany Salazar, and Christen Zulli bring this Count

individually and on behalf of the California Subclass.

       301.    The California Unfair Competition Law (“California UCL”) prohibits any

“unconscionable, false, or deceptive act or practice in business, commerce, or trade unlawful,

unfair or fraudulent business act or practice[.]”

       302.    The California UCL further provides that any person who has engaged in unfair

competition may be enjoined in any court of competent jurisdiction. The court may make such

orders or judgments as may be necessary to prevent the use or employment by any person of any

practice which constitutes unfair competition or as may be necessary to restore to any person in

interest any money or property, real or personal, which may have been acquired by means of such

unfair competition.

       303.    The California UCL allows for an action for relief to be brought by a person who

has suffered injury in fact and has lost money or property as a result of the unfair competition.

       304.    At all relevant times, members of the California Subclass and Defendant were either

natural persons, corporations, firms, partnerships, joint stock companies, associations or other

organizations of persons.

       305.    Defendant willfully engaged in unlawful, fraudulent and unfair acts and practices

in violation of Cal. Bus. & Prof. Code § 17200 as described in the allegations above.



                                           Page 82 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 83 of 236 PageID# 83




        306.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

        307.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        308.    Defendant’s conduct was illegal in that it violated Proposition 65, Cal. Health &

Safety Code § 25249.5, et seq. by failing to warn that Defendant’s toxic baby food contained

potential carcinogens.

        309.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is fraudulent in that concealing and failing to disclose the presence of toxic heavy

metals in its baby food was likely to deceive consumers.

        310.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

California Subclass.

        311.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the California

Subclass has little alternative but to submit and causes consumers substantial injury.

        312.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        313.    The California Subclass has suffered economic injury as a direct and proximate

result of the Defendant’s conduct.




                                           Page 83 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 84 of 236 PageID# 84




       314.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       315.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       316.    As a direct and proximate result of the foregoing acts and practices, the California

Defendant has received, or will receive, income, profits, and other benefits which they would not

have received if they had not engaged in the violations described in this Complaint.

       317.    WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes

of persons described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members restitution of Defendant’s wrongfully

               obtained revenue; and

           e. Granting such further relief as the Court deems just.




                                          Page 84 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 85 of 236 PageID# 85




                                         COUNT 11
  Violation of the California False Advertising Law (Cal. Bus. & Prof. Code §§ 17500, et
  seq.), on Behalf of Plaintiffs Erin Abdoo, Chelzy Desvigne, Alycia Donovan, Shannon
Herrington, April Lockhart, Krishna Patel, Maggie Rouse, Tiffany Salazar, Christen Zulli,
                                 and the California Subclass

       318.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       319.    Plaintiffs Erin Abdoo, Chelzy Desvigne, Alycia Donovan, Shannon Herrington,

April Lockhart, Krishna Patel, Maggie Rouse, Tiffany Salazar, and Christen Zulli bring this Count

individually and on behalf of the California Subclass.

       320.    Defendant engaged in advertising and marketing to the public and offered for sale

toxic baby food that contained toxins in amounts that are unsafe for babies.

       321.    The California False Advertising Law (“California FAL”) states:

           It is unlawful for any person, firm, corporation or association, or any employee
           thereof with intent directly or indirectly to dispose of real or personal property
           or to perform services, professional or otherwise, or anything of any nature
           whatsoever or to induce the public to enter into any obligation relating thereto,
           to make or disseminate or cause to be made or disseminated before the public
           in this state, or to make or disseminate or cause to be made or disseminated
           from this state before the public in any state, in any newspaper or other
           publication, or any advertising device, or by public outcry or proclamation, or
           in any other manner or means whatever, including over the Internet, any
           statement, concerning that real or personal property or those services,
           professional or otherwise, or concerning any circumstance or matter of fact
           connected with the proposed performance or disposition thereof, which is
           untrue or misleading, and which is known, or which by the exercise of
           reasonable care should be known, to be untrue or misleading, or for any person,
           firm, or corporation to so make or disseminate or cause to be so made or
           disseminated any such statement as part of a plan or scheme with the intent not
           to sell that personal property or those services, professional or otherwise, so
           advertised at the price stated therein, or as so advertised. See Cal. Bus. & Prof.
           Code §§ 17500, et seq.

       322.    Defendant’s business practices as alleged herein constitute unfair, deceptive, untrue

and misleading advertising pursuant to California’s FAL because Defendant advertised toxic baby


                                           Page 85 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 86 of 236 PageID# 86




food in a manner that is untrue and misleading, and that is known or reasonably should have been

known to Defendant to be untrue or misleading, as Defendant created the impression that the

product was safe for babies to consume when, in fact, it was not. Defendant concealed the material

information from consumers that toxic baby food contained excessive amounts of toxins and was

of substandard quality.

       323.    Defendant’s omissions alleged herein deceived or had the tendency to deceive the

general public regarding the quality and composition of toxic baby food.

       324.    Defendant’s omissions alleged herein were the type of omissions that are material,

i.e., a reasonable person would attach importance to them and would be induced to act on the

information in making purchase decisions.

       325.    Defendant’s omissions alleged herein are objectively material to a reasonable

consumer, and therefore reliance upon such omissions may be presumed as a matter of law.

       326.    At the time Defendant made the omissions alleged herein, Defendant knew or

should have known that they were untrue or misleading, and Defendant acted in violation of Cal.

Bus. & Prof. Code §§ 17500, et seq.

       327.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       328.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.




                                          Page 86 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 87 of 236 PageID# 87




        329.    As a result, Plaintiffs and each member of the California Subclass have been

injured, lost money or property, and are entitled to relief.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

    described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members restitution of Defendant’s wrongfully

                obtained revenue; and

            e. Granting such further relief as the Court deems just.

                                        COUNT 12
Violation of the Colorado Consumer Protection Act (Colo. Rev. Stat. §§ 6-1-105(1), et seq.),
on Behalf of Plaintiffs Sheral Shah Chheda, Angela Cox, Marcela García, Julie Secrist, and
                                   the Colorado Subclass

        330.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

        331.    Plaintiffs Sheral Shah Chheda, Angela Cox, Marcela García, and Julie Secrist bring

this Count individually and on behalf of the Colorado Subclass.

        332.    The Colorado Consumer Protection Act defines deceptive trade practices to

include, among other things, when, in the course of the person’s business, vocation, or occupation,

the person: (a) either knowingly or recklessly makes a false representation as to the characteristics,

ingredients, uses, benefits, alterations, or quantities of goods, food, services, or property or a false

representation as to the sponsorship, approval, status, affiliation, or connection of a person



                                           Page 87 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 88 of 236 PageID# 88




therewith; (b) represents that goods, food, services, or property are of a particular standard, quality,

or grade, or that goods are of a particular style or model, if he knows or should know that they are

of another; (c) advertises goods, services, or property with intent not to sell them as advertised; (d)

fails to disclose material information concerning goods, services, or property which information

was known at the time of an advertisement or sale if such failure to disclose such information was

intended to induce the consumer to enter into a transaction; and (e) either knowingly or recklessly

engages in any unfair, unconscionable, deceptive, deliberately misleading, false, or fraudulent act

or practice. See Colo. Rev. Stat. §§ 6-1-105(1), et seq.

        333.    The Colorado Consumer Protection Act further provides for a civil action against

any person who has engaged in or caused another to engage in any deceptive trade practice listed

in this article by any person who is an actual or potential consumer of the defendant’s goods,

services, or property and is injured as a result of such deceptive trade practice.

        334.    At all relevant times, members of the Colorado Subclass and Defendant were either

individuals, corporations, business trusts, estates, trusts, partnerships, unincorporated associations,

or any other legal or commercial entity.

        335.    In marketing and selling its toxic baby food, Defendant either knowingly or

recklessly made a false representation as to the characteristics of its toxic baby foods.

        336.    In marketing and selling its toxic baby food, Defendant either knowingly or

recklessly represented that its toxic baby food was of a particular standard, quality, or grade, when

it knew or should know that they are of another.

        337.    In marketing and selling its toxic baby food, Defendant either knowingly or

recklessly failed to disclose material information concerning goods, services, or property which




                                           Page 88 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 89 of 236 PageID# 89




information was known at the time of an advertisement or sale if such failure to disclose such

information was intended to induce the consumer to enter into a transaction.

        338.    In marketing and selling its toxic baby food, Defendant either knowingly or

recklessly engaged in an unfair, unconscionable, deceptive, deliberately misleading, false, or

fraudulent act or practice.

        339.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of Defendant’s business.

        340.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above significantly impact the public as they are actual or potential consumers of

Defendant’s goods.

        341.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Colorado Subclass.

        342.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        343.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Colorado

Subclass has little alternative but to submit and causes consumers substantial injury.

        344.    Defendant’s knowing misrepresentations and omissions in the sale of its toxic baby

food detailed above had the capacity to mislead consumers.




                                           Page 89 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 90 of 236 PageID# 90




       345.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       346.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       347.    The Colorado Subclass has suffered economic injury as a direct and proximate

result of the Defendant’s conduct.

       348.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; and

           e. Granting such further relief as the Court deems just.




                                          Page 90 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 91 of 236 PageID# 91




                                         COUNT 13
 Violation of the Connecticut Unfair Trade Practices Act (Conn. Gen. Stat. §§ 42-110A, et
 seq.), on Behalf of Plaintiffs Carissa Geloso, Jasmine Jackson, Lori Ann Louis, Monique
                            Warren, and the Connecticut Subclass

        349.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

        350.    Plaintiffs Carissa Geloso, Jasmine Jackson, Lori Ann Louis, and Monique Warren

bring this Count individually and on behalf of the Connecticut Subclass.

        351.    Connecticut’s Unfair Trade Practices Act (“Connecticut UTPA”) prohibits any

“unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade

or commerce.”

        352.    The Connecticut UTPA further provides that any person who suffers any

ascertainable loss of money or property, real or personal, as a result of the use or employment of

a method, act or practice prohibited by Conn. Gen. Stat. § 42-110(b), may bring an action to

recover actual damages.

        353.    At all relevant times, members of the Connecticut Subclass and Defendant were

either a natural person, corporation, limited liability company, trust, partnership, incorporated or

unincorporated association.

        354.    Defendant willfully engaged in deceptive and unfair acts and practices,

misrepresentation, and the concealment, suppression, and omission of material facts in connection

with its advertising and sale of its toxic baby food in violation of Conn. Gen. Stat. § 42-110b(a),

as described in the allegations above.

        355.    Defendant’s misrepresentations and omissions as alleged above occurred in

connection with its advertising, sale, offering for sale or the distribution of property in Connecticut.




                                           Page 91 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 92 of 236 PageID# 92




        356.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        357.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Connecticut Subclass.

        358.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Connecticut

Subclass has little alternative but to submit and causes consumers substantial injury.

        359.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        360.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        361.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered ascertainable losses in that (1) the actual value of the merchandise they received was less

than the value of the merchandise as represented denying them of the benefit of their bargain; and

(2) Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        362.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.




                                           Page 92 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 93 of 236 PageID# 93




       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; costs of suit and reasonable

               attorneys’ fees, and

           e. Granting such further relief as the Court deems just.

                                          COUNT 14
 Violation of the Delaware Consumer Fraud Act (Del. Code Ann. tit. 6, §§ 2511, et seq.), on
                   Behalf of Plaintiffs Jasmine Jackson, Katrina Thomas,
                                  and the Delaware Subclass

       363.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       364.    Plaintiffs Jasmine Jackson, and Katrina Thomas bring this Count individually and

on behalf of the Delaware Subclass.

       365.    Delaware’s Consumer Fraud Act prohibits any “act, use or employment by any

person of any deception, fraud, false pretense, false promise, misrepresentation, or the

concealment, suppression, or omission of any material fact with intent that others rely upon such

concealment, suppression or omission, in connection with the sale, lease or advertisement of any

merchandise, whether or not any person has in fact been misled, deceived or damaged thereby, is

an unlawful practice.”




                                           Page 93 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 94 of 236 PageID# 94




          366.   At all relevant times, members of the Delaware Subclass and Defendant were either

an individual, corporation, government, or governmental subdivision or agency, statutory trust,

business trust, estate, trust, partnership, unincorporated association or other legal or commercial

entity.

          367.   Defendant willfully engaged in deceptive and unfair acts and practices,

misrepresentation, and the concealment, suppression, and omission of material facts in connection

with the sale and advertisement of “merchandise” (as defined in the Delaware Consumer Fraud

Act, Del. Code Ann. tit. 6, § 2511(6)) in violation of Del. Code Ann. tit. 6, § 2513(a), as described

in the allegations above.

          368.   The Delaware Subclass relied on Defendant’s misrepresentations and omissions in

the sale of its toxic baby food detailed above.

          369.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

          370.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

          371.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Delaware Subclass.

          372.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Delaware

Subclass has little alternative but to submit and causes consumers substantial injury.

          373.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children




                                           Page 94 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 95 of 236 PageID# 95




from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

       374.    The Delaware Subclass has suffered economic injury as a direct and proximate

result of the Defendant’s conduct.

       375.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       376.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       377.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; and




                                          Page 95 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 96 of 236 PageID# 96




           e. Granting such further relief as the Court deems just.

                                           COUNT 15
Violation of the District of Columbia Consumer Protection Procedures Act (D.C. Code §§
28-3904, et seq.), on Behalf of Plaintiffs Lori-Ann McKenzie-Henry, Maurice Petetson, and
                              the District of Columbia Subclass

       378.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       379.    Plaintiffs Lori-Ann McKenzie-Henry and Maurice Petetson bring this Count

individually and on behalf of the District of Columbia Subclass.

       380.    The District of Columbia’s Consumer Protection Procedures Act (“District of

Columbia CPPA”) prohibits any person from engaging “in an unfair or deceptive trade practice,

whether or not any consumer is in fact misled, deceived, or damaged thereby.”

       381.    The District of Columbia CPPA specifically forbids, among other things, (1)

representing that goods or services have a source, sponsorship, approval, certification, accessories,

characteristics, ingredients, uses, benefits, or quantities that they do not have; (2) representing that

goods or services are of particular standard, quality, grade, style, or model, if in fact they are of

another; (3) misrepresenting a material fact which has a tendency to mislead; (4) failing to state a

material fact if such failure tends to mislead; (5) Using innuendo or ambiguity as to a material fact,

which has a tendency to mislead; and (6) advertising or offering goods or services without the

intent to sell them or without the intent to sell them as advertised or offered.

       382.    The District of Columbia CPPA provides that a consumer may bring an action

seeking relief from the use of an unfair or deceptive act and may, on behalf of that individual, or

on behalf of both the individual and the general public, bring an action seeking relief from the use

of unfair or deceptive act when it involves consumer goods or services that the individual

purchased for personal, household, or family purposes.



                                           Page 96 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 97 of 236 PageID# 97




        383.    At all relevant times, members of the District of Columbia Subclass and Defendant

were individuals, firms, corporations, partnerships, cooperatives, associations, or another

organization, legal entity, or group of individuals.

        384.    At all relevant times, members of the District of Columbia Subclass were persons

who purchased Defendant’s products for personal, household or family purposes and not for resale.

        385.    At all relevant times, Defendant in the ordinary course of business sells, directly or

indirectly, consumer goods or services.

        386.    Defendant willfully engaged in deceptive and unfair acts and practices,

misrepresentation, and the concealment, suppression, and omission of material facts in connection

with the sale and advertisement of its baby foods in violation of D.C. Code § 28-3904 as described

in the allegations above.

        387.    Specifically, Defendant’s acts described above violate the prohibition of (1)

representing that goods or services have a source, sponsorship, approval, certification, accessories,

characteristics, ingredients, uses, benefits, or quantities that they do not have in that Defendant’s

branding of its toxic baby food carried with it the impression that the toxic baby food was a safe,

legally compliant product which consumers could use without unduly exposing their babies to the

risk of exposure to toxins; (2) representing that goods or services are of particular standard, quality,

grade, style, or model, if in fact they are of another in that Defendant’s toxic baby food carried

with it the impression that it was a safe, legally compliant product which consumers could use

without unduly exposing their babies to health risks from exposure to toxins; (3) misrepresenting

a material fact which has a tendency to mislead in that Defendant’s marketing of its baby food

represented that its safety and quality; and (4) failing to state a material fact if such failure tends




                                           Page 97 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 98 of 236 PageID# 98




to mislead in that Defendant failed to disclose the material fact that it knowingly sold baby food

containing toxic heavy metals.

        388.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

        389.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        390.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        391.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriches Defendant at the expense of the District

of Columbia Subclass.

        392.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the District of

Columbia Subclass has little alternative but to submit and causes consumers substantial injury.

        393.    The District of Columbia Subclass has suffered economic injury as a direct and

proximate result of Defendant’s conduct.

        394.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        395.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than




                                           Page 98 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 99 of 236 PageID# 99




the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       396.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members treble damages or $1,500 per violation,

               whichever is greater; reasonable attorneys’ fees; punitive damages; and costs;

           e. Entering an injunction against the use of the unlawful trade practice; and entering

               any order as may be necessary to restore to the consumer money which may have

               been acquired by means of the unlawful trade practice; and

           f. Granting such further relief as the Court deems just.

                                          COUNT 16
Violation of the Florida Deceptive and Unfair Trade Practices Act (Fla. Stat. §§ 501.201, et
 seq.), on Behalf of Plaintiffs Olivia Boyer, Sheral Shah Chheda, Natalya Dzyuba, Sammi
Hobdy, Olivia Johnson, Loukevia Moore, Cheryl Smith, Margo Tezeno, Rhianna Thorton,
                                   and the Florida Subclass

       397.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.


                                           Page 99 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 100 of 236 PageID# 100




          398.   Plaintiffs Olivia Boyer, Sheral Shah Chheda, Natalya Dzyuba, Sammi Hobdy,

 Olivia Johnson, Loukevia Moore, Cheryl Smith, Margo Tezeno, and Rhianna Thorton bring this

 Count individually and on behalf of the Florida Subclass.

          399.   Florida’s Deceptive and Unfair Trade Practices Act prohibits “[u]nfair methods of

 competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

 conduct of any trade or commerce.”

          400.   Florida’s Deceptive and Unfair Trade Practices Act further provides anyone

 aggrieved by a violation of this part may bring an action to obtain a declaratory judgment that an

 act or practice violates this part and to enjoin a person who has violated, is violating, or is otherwise

 likely to violate this part and in any action brought by a person who has suffered a loss as a result

 of a violation of this part, such person may recover actual damages, plus attorney’s fees and court

 costs.

          401.   Plaintiffs and Class members purchased the product or services at issue in this

 matter for their own use or for that of members of their households.

          402.   At all times material hereto, Defendants engaged in the advertising, soliciting,

 providing, offering, or distributing, whether by sale, rental, or otherwise, of goods or services, or

 any property, whether tangible or intangible, or any other article, commodity, or thing of value, in

 or from Florida.

          403.   The facts that Defendant misrepresented, concealed, suppressed or omitted as

 alleged above were material, in that such facts are the type of information upon which a reasonable

 consumer is expected to rely in making a decision of whether to purchase Defendant’s products.




                                            Page 100 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 101 of 236 PageID# 101




        404.    Defendant’s misrepresentation, concealment, suppression and omission of material

 facts as alleged above creates a likelihood of deception and was likely to deceive a consumer acting

 reasonably in the same circumstances.

        405.    Defendant engaged in deceptive and unfair acts and practices, misrepresentation,

 and the concealment, suppression, and omission of material facts as described in the allegations

 above with the intent that Plaintiffs and Class members would rely on those deceptive and unfair

 acts and practices and induce Plaintiffs and Class members to purchase Defendant’s products.

        406.    Because the characteristics of Defendant’s merchandise were not as represented,

 and those characteristics are material to a reasonable consumer of the type of merchandise, the

 value of that merchandise was less than the value of the merchandise would have had the

 merchandise actually possessed the characteristics that were represented.

        407.    Plaintiffs and Class members purchased Defendant’s products or services at issue

 in this action in Florida without knowledge of the material facts that were concealed, suppressed

 or omitted and without knowledge that Defendants affirmative representations were false.

        408.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        409.    Instead, as a result of Defendant’s misrepresentations, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.




                                          Page 101 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 102 of 236 PageID# 102




         410.      Plaintiffs and Class members could not have avoided these injuries. Because

 Defendant was the sole source of material information that Defendant failed to disclose, Plaintiffs

 and Class members could not have had reason to anticipate the impending harm and thus avoided

 their injuries.

         411.      Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Florida

 Subclass has little alternative but to submit and causes consumers substantial injury.

         412.      Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         413.      The Florida Subclass has suffered economic injury as a direct and proximate result

 of the Defendant’s conduct.

         414.      As a direct and proximate result of the foregoing acts and practices, the Florida

 Defendant has received, or will receive, income, profits, and other benefits which they would not

 have received if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                   set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                   Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;




                                             Page 102 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 103 of 236 PageID# 103




               d. Awarding Plaintiffs and Class members actual damages; attorney’s fees and court

                  costs; and

               e. Granting such further relief as the Court deems just.

                                         COUNT 17
  Violation of the Georgia Fair Business Practices Act (Ga. Code Ann. §§ 10-1-390, et seq.),
 on Behalf of Plaintiffs Chelzy Desvigne, Amanda Fincannon, Amanda Hill, Sammi Hobdy,
 Yuhwa Jang, LaToya McHenry, Janice Taina Mercado Guadalupe, Santequia Ngwu, Leah
       Ostapchenko, Porsche S. Stokes, Rhianna Thornton, and the Georgia Subclass

        415.      Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        416.      Plaintiffs Chelzy Desvigne, Amanda Fincannon, Amanda Hill, Sammi Hobdy,

 Yuhwa Jang, LaToya McHenry, Janice Taina Mercado Guadalupe, Santequia Ngwu, Leah

 Ostapchenko, Porsche S. Stokes, and Rhianna Thornton bring this Count individually and on

 behalf of the Georgia Subclass.

        417.      Georgia’s Fair Business Practices Act prohibits the “[u]nfair or deceptive acts or

 practices in the conduct of consumer transactions and consumer acts or practices in trade or

 commerce.”

        418.      Georgia’s Fair Business Practices Act specifically declares unlawful, among other

 things: (1) representing that goods or services have sponsorship, approval, characteristics,

 ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship,

 approval, status, affiliation, or connection that he or she does not have; (2) representing that goods

 or services are of a particular standard, quality, or grade or that goods are of a particular style or

 model, if they are of another; and (3) advertising goods or services with intent not to sell them as

 advertised.

        419.      Georgia’s Fair Business Practice Act further provides that any person who suffers

 injury or damages as a result of a violation of the Act, as a result of consumer acts or practices in


                                            Page 103 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 104 of 236 PageID# 104




 violation of this part may bring an action against the person or persons engaged in such violations

 to seek equitable injunctive relief and to recover his or her general and exemplary damages

 sustained as a consequence thereof.

         420.    At all relevant times, members of the Georgia Subclass and Defendant were either

 a natural person, corporation, trust, partnership, incorporated or unincorporated association, or

 other legal entity.

         421.    Defendant willfully engaged in deceptive and unfair acts and practices,

 misrepresentation, and the concealment, suppression, and omission of material facts they intended

 others to rely upon in connection with trade or commerce in violation of Ga. Code Ann. § 10-1-

 393(a) as described in the allegations above.

         422.    Specifically, Defendant’s acts and practices described above violated the Georgia

 Fair Business Practice Act’s prohibitions on (1) representing that goods or services have

 sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not

 have or that a person has a sponsorship, approval, status, affiliation, or connection that he or she

 does not have in that Defendant’s branding of its toxic baby food carried with it the impression

 that the toxic baby food was a safe, legally compliant product which consumers could use without

 unduly exposing their babies to the risk of exposure to toxins; (2) representing that goods or

 services are of a particular standard, quality, or grade or that goods are of a particular style or

 model, if they are of another in that Defendant’s toxic baby food carried with it the impression that

 it was a safe, legally compliant product which consumers could use without unduly exposing their

 babies to health risks from exposure to toxins; and (3) advertising goods or services with intent

 not to sell them as advertised in that Defendant advertised its toxic baby food as a safe, legally




                                           Page 104 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 105 of 236 PageID# 105




 compliant product which consumers could use without unduly exposing their babies to health risks

 from exposure to toxins when Defendant knew it was not.

        423.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

        424.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

        425.    Defendant’s misrepresentations and omissions discussed above had the capacity to

 deceive and did deceive Plaintiffs and Class members.

        426.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        427.    Instead, as a result of Defendant’s misrepresentations, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

        428.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the Georgia

 Subclass.

        429.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Georgia

 Subclass has little alternative but to submit and causes consumers substantial injury.




                                          Page 105 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 106 of 236 PageID# 106




         430.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         431.    The Georgia Subclass has suffered economic injury as a direct and proximate result

 of Defendant’s conduct.

         432.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         433.    Plaintiffs provided Defendant pre-suit notice pursuant to Ga. Code Ann. § 10-1-

 399(b) by sending a certified letter containing the basis of Plaintiffs’ claims on April 12, 2021.

 Said notice was received by Defendant on or about April 16, 2021.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

             d. Awarding Plaintiffs and Class members damages and reasonable attorneys’ fees

                 and expenses of litigation incurred with the action; and

             e. Granting such further relief as the Court deems just.




                                            Page 106 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 107 of 236 PageID# 107




                                            COUNT 18
  Violation of the Hawaii Uniform Deceptive Trade Practices Act (Haw. Rev. Stat. §§ 480-1,
    et seq.), on Behalf of Plaintiffs Sophia Alfaro, Abby Sondall, and the Hawaii Subclass

          434.   Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

          435.   Plaintiffs Sophia Alfaro, Abby Sondall, and Christen Zulli bring this Count

 individually and on behalf of the Hawaii Subclass.

          436.   Hawaii’s Uniform Deceptive Trade Practices Act (“Hawaii UDTPA”) prohibits

 “[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any

 trade or commerce are unlawful.”

          437.   Hawaii’s UDTPA further provides that any person who is injured in the person’s

 business or property by reason of anything forbidden or declared unlawful by this chapter may sue

 for damages sustained by the person.

          438.   At all relevant times, members of the Hawaii Subclass were natural persons who,

 primarily for personal, family, or household purposes, purchased Defendant’s goods or services.

          439.   At all relevant times, Defendant and the members of the Hawaii Subclass were

 either individuals, corporations, firms, trusts, partnerships, limited partnerships, limited liability

 partnerships, limited liability limited partnerships, limited liability companies, and incorporated or

 unincorporated associations.

          440.   Defendant willfully engaged in deceptive and unfair acts and practices,

 misrepresentation, and the concealment, suppression, and omission of material facts in connection

 with trade or commerce in violation of Haw. Rev. Stat. § 480-2 as described in the allegations

 above.

          441.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.


                                            Page 107 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 108 of 236 PageID# 108




         442.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         443.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

         444.    Instead, as a result of Defendant’s misrepresentations, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

         445.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the Hawaii

 Subclass.

         446.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Hawaii

 Subclass has little alternative but to submit and causes consumers substantial injury.

         447.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         448.    The Hawaii Subclass has suffered economic injury as a direct and proximate result

 of the Defendant’s conduct.




                                            Page 108 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 109 of 236 PageID# 109




        449.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members treble damages, reasonable attorneys’ fees

                and costs; and

            e. Granting such further relief as the Court deems just.

                                          COUNT 19
  Violation of the Idaho Consumer Protection Act (Idaho Code Ann. §§ 48-601, et seq.), on
                Behalf of Plaintiff Sonja Renee Twiggs and the Idaho Subclass

        450.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        451.    Plaintiff Sonja Renee Twiggs brings this Count individually and on behalf of the

 Idaho Subclass.

        452.    Idaho’s Consumer Protection Act (“Idaho CPA”) prohibits “unfair methods of

 competition and unfair or deceptive acts or practices in the conduct of any trade of commerce,” as

 well as “any unconscionable method, act or practice in the conduct of trade or commerce.” See

 Idaho Code Ann. § 48-603.




                                          Page 109 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 110 of 236 PageID# 110




        453.    Specifically, the Idaho’s CPA forbids: (1) representing that goods or services have

 sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not

 have or that a person has a sponsorship, approval, status, affiliation, connection, qualifications or

 license that he does not have; (2) representing that goods or services are of a particular standard,

 quality, or grade, or that goods are of a particular style or model, if they are of another; (3)

 advertising goods or services with intent not to sell them as advertised; (4) engaging in any act or

 practice that is otherwise misleading, false, or deceptive to the consumer; and (5) engaging in any

 unconscionable method, act or practice in the conduct of trade or commerce.

        454.    The CPA provides that any person who purchases or leases goods or services and

 suffers any ascertainable loss of money or property as a result of the use by another person of an

 unfair or deceptive practice bay bring an action to recover actual damages.

        455.    At all relevant times, members of the Idaho Subclass and Defendant were either

 natural people, corporations, trusts, partnerships, incorporated or unincorporated associations,

 companies, trusts, business entities or any other legal entity.

        456.    Defendant willfully engaged in unfair, deceptive, and unconscionable practices in

 the conduct of trade or commerce as described in the allegations above.

        457.    As a result, Defendant’s conduct violates several provisions of the Idaho CPA,

 including but not limited to:

            a. Section 48-603(5): Representing that goods or services have sponsorship, approval,

                characteristics, ingredients, uses, benefits, or quantities that they do not have—

                here, Defendant’s branding of its toxic baby food carried with it the impression that

                the toxic baby food was a safe, legally compliant product which consumers could

                use without unduly exposing their babies to the risk of exposure to toxins; and




                                           Page 110 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 111 of 236 PageID# 111




          b. Section 48-603(7): Representing that goods or services are of a particular standard,

              quality, or grade, or that goods are of a particular style or model, if they are of

              another—as above, Defendant’s toxic baby food carried with it the impression that

              it was a safe, legally compliant product which consumers could use without unduly

              exposing their babies to health risks from exposure to toxins.

          c. Section 48-603(17): Engaging in any act or practice which is otherwise misleading,

              false, or deceptive to the consumer—as above, Defendant’s toxic baby food carried

              with it the impression that it was a safe, legally compliant product which consumers

              could use without unduly exposing their babies to health risks from exposure to

              toxins.

          d. Section 48-603(18): Engaging in any unconscionable method, act or practice in the

              conduct of trade or commerce. Here, Defendant knew that its toxic baby food

              contained amounts of toxins that are unsafe for babies, knew or reasonably should

              have known that consumers would want to buy baby food that is free of toxins that

              are harmful to babies, and knew or reasonable should have known that consumers

              would not buy baby food that contains such toxins. Nevertheless, Defendant

              continually marketed its toxic baby food as safe for babies to consume and

              unconscionably withheld information from the public about the amounts of toxins

              in the toxic baby food. These actions violate the well-established public policies

              of protecting children from avoidable dangers and that the manufacturer of food is

              responsible for ensuring that it is fit for human consumption.

       458.   Defendant’s omissions in violation of the Idaho CPA were likely to mislead an

 ordinary consumer. Plaintiffs and the Idaho Subclass reasonably understood Defendant’s




                                        Page 111 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 112 of 236 PageID# 112




 omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

 babies’ health. Plaintiffs and the Idaho Subclass also reasonably understood Defendant’s

 omissions to mean that the toxic baby food was not of substandard quality. If Defendant had

 disclosed that its baby food contained toxins at levels that are dangerous to babies’ health and was

 of substandard quality, Plaintiffs and the Idaho Subclass would have been aware that the toxic

 baby food contained excessive amounts of toxins and was of substandard quality, and Plaintiffs

 and the Idaho Subclass would not have purchased Defendant’s toxic baby food.

        459.    Defendant’s omissions alleged herein were material in that a reasonable person

 would attach importance to the information and would be induced to act upon the information in

 making purchase decisions.

        460.    Plaintiffs and the Idaho Subclass relied to their detriment on Defendant’s omissions

 in purchasing toxic baby food.

        461.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        462.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

        463.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.




                                          Page 112 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 113 of 236 PageID# 113




        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees and

                costs; and

            e. Granting such further relief as the Court deems just.

                                         COUNT 20
  Violation of the Illinois Consumer Fraud and Deceptive Business Practices Act (815 Ill.
 Comp. Stat. Ann. 505/1, et seq.), on Behalf of Plaintiffs Cristal Marie Bettis, Amanda Boots,
 Celia Bruno, Brandy Davis, Rebecca Keeton, Emily Soderbloom-Cathey, Brittany Wallace,
                           Jennifer Watts, and the Illinois Subclass

        464.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        465.    Plaintiffs Cristal Marie Bettis, Amanda Boots, Celia Bruno, Brandy Davis, Rebecca

 Keeton, Emily Soderbloom-Cathey, Brittany Wallace, and Jennifer Watts bring this Count

 individually and on behalf of the Illinois Subclass.

        466.    Illinois’s Consumer Fraud and Deceptive Business Practices Act prohibits “[u]nfair

 methods of competition and unfair or deceptive acts or practices, including but not limited to the

 use or employment of any deception, fraud, false pretense, false promise, misrepresentation or the

 concealment, suppression or omission of any material fact, with intent that others rely upon the

 concealment, suppression or omission of such material fact, or the use or employment of any




                                            Page 113 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 114 of 236 PageID# 114




 practice… in the conduct of any trade or commerce … whether any person has in fact been misled,

 deceived or damaged thereby”

         467.    At all times material hereto, Defendants engaged in the advertising, offering for

 sale, sale, and/or distribution of services in Illinois.

         468.    Defendants, by and through their employees, agents, and/or servants, and in

 connection with their advertising, offering for sale, sale, and/or distribution of services, engaged

 in deceptive and unfair acts and practices, misrepresentation, and the concealment, suppression,

 and omission of material facts as described in the allegations above.

         469.    The facts that Defendants misrepresented, concealed, suppressed or omitted as

 alleged above were material, in that such facts are the type of information upon which a reasonable

 consumer is expected to rely in making a decision of whether to purchase Defendants’ products.

         470.    At all relevant times, members of the Illinois Subclass and Defendants were either

 natural persons or their legal representatives, partnerships, corporations, companies, trusts,

 business entities, or associations.

         471.    Plaintiffs and Class members purchased the product or services at issue in this

 matter for their own use or for that of members of their households.

         472.    Defendants’ misrepresentation, concealment, suppression and omission of material

 facts as alleged above creates a likelihood of deception and has the capacity to deceive a reasonable

 consumer.

         473.    Defendants engaged in deceptive and unfair acts and practices, misrepresentation,

 and the concealment, suppression, and omission of material facts as described in the allegations

 above with the intent that Plaintiffs and Class members would rely on those deceptive and unfair

 acts and practices and induce Plaintiffs and Class members to purchase Defendants’ products.




                                             Page 114 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 115 of 236 PageID# 115




         474.    Because the characteristics of Defendants’ merchandise were not as represented,

 and those characteristics are material to a reasonable consumer of the type of merchandise, the

 value of that merchandise was less than the value of the merchandise would have had the

 merchandise actually possessed the characteristics that were represented.

         475.    Plaintiffs and Class members purchased Defendants’ products or services at issue

 in this action in Illinois without knowledge of the material facts that were concealed, suppressed

 or omitted and without knowledge that Defendants affirmative representations were false.

         476.    Plaintiffs and Class members were deceived by Defendants’ deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendants’

 products or would have paid less for those products.

         477.    Instead, as a result of Defendants’ misrepresentations, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

         478.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Illinois

 Subclass has little alternative but to submit and causes consumers substantial injury.

         479.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.




                                            Page 115 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 116 of 236 PageID# 116




        480.    Plaintiffs and Class members could not have avoided these injuries. Because

 Defendants were the sole source of material information that Defendants failed to disclose,

 Plaintiffs and Class members could not have had reason to anticipate the impending harm and thus

 avoided their injuries.

        481.    As a direct and proximate result of the foregoing acts and practices, the Defendant

 has received, or will receive, income, profits, and other benefits which they would not have

 received if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages, attorneys’ fees and costs of suit;

                and

            e. Granting such further relief as the Court deems just.

                                        COUNT 21
  Violation of the Indiana Deceptive Consumer Sales Act (Ind. Code §§ 24-5-0.5, et seq.), on
   Behalf of Plaintiffs Megan Ashley, Celia Bruno, Cristal Marie Bettis, Michelle Corbett,
  Kaley Deford, Krishna Patel, Michellele Shorter, Emma Trolinder, Lauren Yesh, and the
                                      Indiana Subclass

        482.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.




                                            Page 116 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 117 of 236 PageID# 117




          483.   Plaintiffs Megan Ashley, Celia Bruno, Cristal Marie Bettis, Michelle Corbett,

 Kaley Deford, Krishna Patel, Michellele Shorter, Emma Trolinder, and Lauren Yesh bring this

 Count individually and on behalf of the Idaho Subclass.

          484.   The Indiana Deceptive Consumer Sales Act (“Indiana DCSA”) prohibits suppliers

 from committing acts or omissions that are unfair, abusive, or deceptive in connection with a

 consumer transaction; further, acts and omissions prohibited by the Indiana DCSA include both

 implicit and explicit misrepresentations. See Ind. Code § 24-5-0.5-3(a).

          485.   Among other things, the Indiana DCSA specifically defines the following acts and

 representations about the subject matter of the consumer transaction as deceptive acts: (1) that such

 subject of a consumer transaction has sponsorship, approval, performance, characteristics,

 accessories, uses, or benefits it does not have which the supplier knows or should reasonably know

 it does not have; and (2) that such subject of a consumer transaction is of a particular standard,

 quality, grade, style, or model, if it is not and if the supplier knows or should reasonably know that

 it is not.

          486.   At all relevant times, Plaintiffs, members of the Indiana Subclass, and Defendant

 were either individuals, corporations, business trusts, estates, trusts, partnerships, associations,

 nonprofit corporations or organizations, or cooperatives or some other legal entity.

          487.   Defendant willfully engaged in unfair, deceptive, and/or unlawful practices, as well

 as unconscionable commercial practices as described in the allegations above.

          488.   As a result, Defendant’s conduct violates several provisions of the Indiana DCSA,

 including but not limited to:

              a. Section 24-5-0.5-3(b)(1): Representing that the subject of a consumer transaction

                 has sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities




                                           Page 117 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 118 of 236 PageID# 118




                that it does not have—here, Defendant’s branding of its toxic baby food carried

                with it the impression that the toxic baby food was a safe, legally compliant product

                which consumers could use without unduly exposing their babies to the risk of

                exposure to toxins; and

            b. Section 24-5-0.5-3(b)(2): Representing that the subject of a consumer transaction

                is of a particular standard, quality, grade, style, or model, if it is not and if the

                supplier knows or should reasonably know that it is not—as above, Defendant’s

                toxic baby food carried with it the impression that it was a safe, legally compliant

                product which consumers could use without unduly exposing their babies to health

                risks from exposure to toxins.

         489.   Defendant’s omissions in violation of the Indiana DCSA were likely to mislead an

 ordinary consumer. Plaintiffs and the Indiana Subclass reasonably understood Defendant’s

 omissions to mean that the toxic baby food did not contain toxic heavy metals. Plaintiff and the

 Indiana Subclass also reasonably understood Defendant’s omissions to mean that the toxic baby

 food was not of substandard quality. If Defendant had disclosed that its toxic baby food contained

 toxic heavy metals and was of substandard quality, Plaintiffs and the Indiana Subclass would have

 been aware that the toxic baby food contained excessive amounts of toxins and was of substandard

 quality, and Plaintiffs and the Indiana Subclass would not have purchased Defendant’s toxic baby

 food.

         490.   Defendant’s omissions alleged herein were material in that a reasonable person

 would attach importance to the information and would be induced to act upon the information in

 making purchase decisions.




                                          Page 118 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 119 of 236 PageID# 119




        491.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        492.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

        493.    Plaintiffs provided Defendant pre-suit notice pursuant to Ind. Code § 24-5-0.5-5(a)

 by sending a certified letter containing the basis of Plaintiffs’ claims on April 13, 2021. Said notice

 was received by Defendant on or about April 19, 2021.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members their damages or $500, whichever is

                greater, reasonable attorneys’ fees and costs; and

            e. Granting such further relief as the Court deems just.




                                           Page 119 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 120 of 236 PageID# 120




                                           COUNT 22
  Violation of the Iowa Private Right of Action for Consumer Frauds Act (Iowa Code Ann.
    §§ 714H.1, et seq.), on Behalf of Plaintiffs Acacia Wilson, Sara Kilburn, and the Iowa
                                            Subclass

        494.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        495.    Plaintiffs Acacia Wilson and Sara Kilburn bring this Count individually and on

 behalf of the Iowa Subclass.

        496.    Iowa’s Private Right of Action for Consumer Frauds Act (“Iowa PRACFA”)

 prohibits any “practice or act the person knows or reasonably should know is an unfair practice,

 deception, fraud, false pretense, or false promise, or the misrepresentation, concealment,

 suppression, or omission of a material fact, with the intent that others rely upon the unfair practice,

 deception, fraud, false pretense, false promise, misrepresentation, concealment, suppression, or

 omission in connection with the advertisement, sale, or lease of consumer merchandise, or the

 solicitation of contributions for charitable purposes.”

        497.    The Iowa PRACFA further provides that a consumer who suffers an ascertainable

 loss of money or property as the result of an unfair or deceptive practice may bring an action to

 recover actual damages.

        498.    At all relevant times, members of the Iowa Subclass were natural persons.

        499.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to rely upon in connection with trade or commerce in violation of Iowa Code Ann.

 § 714A.3(1) as described in the allegations above.

        500.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.



                                            Page 120 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 121 of 236 PageID# 121




         501.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         502.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

         503.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

         504.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the Iowa

 Subclass.

         505.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Iowa

 Subclass has little alternative but to submit and causes consumers substantial injury.

         506.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         507.    The Iowa Subclass has suffered economic injury as a direct and proximate result of

 the Defendant’s conduct.




                                            Page 121 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 122 of 236 PageID# 122




        508.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees and

                costs; and

            e. Granting such further relief as the Court deems just.

                                        COUNT 23
  Violation of the Kansas Consumer Protection Act (Kan. Stat. Ann. §§ 50-623, et seq.), on
              Behalf of Plaintiff Shannon Herrington and the Kansas Subclass

        509.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        510.    Plaintiff Shannon Herrington brings this Count individually and on behalf of the

 Kansas Subclass.

        511.    The Kansas Consumer Protection Act (“Kansas CPA”) prohibits suppliers from

 engaging in any deceptive act or practice in connection with a consumer transaction. See Kan. Stat.

 Ann. § 50-626.

        512.    Specifically, the Kansas CPA prohibits (1) representations made knowingly or with

 reason to know that: (a) property or services have sponsorship, approval, accessories,


                                          Page 122 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 123 of 236 PageID# 123




 characteristics, ingredients, uses, benefits or quantities that they do not have; (b) property or

 services are of particular standard, quality, grade, style or model, if they are of another which

 differs materially from the representation; (c) property or services has uses, benefits or

 characteristics unless the supplier relied upon and possesses a reasonable basis for making such

 representation; or (d) use, benefit or characteristic of property or services has been proven or

 otherwise substantiated unless the supplier relied upon and possesses the type and amount of proof

 or substantiation represented to exist; (2) the willful use, in any oral or written representation, of

 exaggeration, falsehood, innuendo or ambiguity as to a material fact; and (3) the willful failure to

 state a material fact, or the willful concealment, suppression or omission of a material fact.

        513.    The Kansas CPA also provides that no supplier shall engage in any unconscionable

 act or practice in connection with a consumer transaction.

        514.    The Kansas CPA allows a consumer who is aggrieved by a violation of the act to

 bring a private action for actual damages or a civil penalty not to exceed $10,000 per violation.

        515.    At all relevant times, Plaintiffs and the Kansas Subclass were individuals who

 purchased Defendant’s baby foods for personal, family or household purposes.

        516.    At all relevant times, Defendant was a manufacturer, distributor, dealer, seller,

 lessor, assignor, or other person who, in the ordinary course of business, solicits, engages in or

 enforces consumer transactions, whether or not dealing directly with the consumer.

        517.    Defendant willfully engaged in deceptive acts and practices in connection with

 consumer transactions as described in the allegations above.

        518.    As a result, Defendant’s conduct violates several provisions of the Kansas CPA,

 including but not limited to:




                                           Page 123 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 124 of 236 PageID# 124




            a. Section 50-626(b)(1)(A): Representing, knowingly or with a reason to know, that

                property or services have sponsorship, approval, accessories, characteristics,

                ingredients, uses, benefits or quantities that they do not have—here, Defendant’s

                branding of its toxic baby food carried with it the impression that the toxic baby

                food was a safe, legally compliant product which consumers could use without

                unduly exposing their babies to the risk of exposure to toxins;

            b. Section 50-626(b)(1)(D): Representing, knowingly or with a reason to know, that

                property or services of are a particular standard, quality, grade, style, or model, if

                they are of another which differs materially from the representation—as above,

                Defendant’s branding of its toxic baby food carried with it the impression that the

                toxic baby food was a safe, legally compliant product which consumers could use

                without unduly exposing their babies to the risk of exposure to toxins; and

            c. Section 50-626(b)(3): The willful failure to state a material fact, or the willful

                concealment, suppression or omission of a material fact—here, Defendant willfully

                failed to state and concealed its knowledge about the levels of toxins in its toxic

                baby food, a material fact concerning the ingredients and health effects of its toxic

                baby food.

        519.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        520.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)




                                          Page 124 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 125 of 236 PageID# 125




 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

        521.    Defendant’s conduct as alleged above was unfair, including but not limited to:

            a. Section 50-627(b)(1): The supplier took advantage of the inability of the consumer

                to reasonably protect the consumer’s interests because of the consumer’s ignorance

                or similar factor—here, the Defendant had knowledge about the amounts of toxins

                in its toxic baby food, which information:

                    i. Defendant measures and analyzes in the regular operation of its business;

                   ii. Is directly related to consumers’ interest; and

                   iii. Is not within the ability of the consumer to reasonably measure and analyze.

            b. Section 50-627(b)(6): The supplier made a misleading statement of opinion on

                which the consumer was likely to the consumer’s detriment—Defendant’s branding

                of its toxic baby food carried with it the impression that the toxic baby food was a

                safe, legally compliant product which consumers could use without unduly

                exposing their babies to the risk of exposure to toxins.

        522.    Defendant’s omissions in violation of the Kansas CPA were likely to mislead an

 ordinary consumer. Plaintiff and the Kansas Subclass reasonably understood Defendant’s

 omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

 babies’ health. Plaintiff and the Kansas Subclass also reasonably understood Defendant’s

 omissions to mean that the toxic baby food was not of substandard quality. If Defendant had

 disclosed that its toxic baby food contained toxins at levels that are dangerous to babies’ health

 and was of substandard quality, Plaintiff and the Kansas Subclass would have been aware that the




                                          Page 125 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 126 of 236 PageID# 126




 toxic baby food contained excessive amounts of toxins and was of substandard quality, and

 Plaintiff and the Kansas Subclass would not have purchased Defendant’s toxic baby food.

        523.    Defendant’s omissions alleged herein were material in that a reasonable person

 would attach importance to the information and would be induced to act upon the information in

 making purchase decisions.

        524.    Plaintiffs and the Kansas Subclass relied to their detriment on Defendant’s

 omissions in purchasing toxic baby food.

        525.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiff, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages or a civil penalty not to exceed

                $10,000 for each violation, whichever is greater, and

            e. Granting such further relief as the Court deems just.




                                          Page 126 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 127 of 236 PageID# 127




                                         COUNT 24
   Violation of the Kentucky Consumer Protection Act (Ky. Rev. Stat. Ann. §§ 367.110, et
  seq.), on Behalf of Plaintiffs Ana Butkus, Melinda Pass, Cheryl Smith, Brittany Wallace,
                  Amber Wright, Lauren Yesh, and the Kentucky Subclass

        526.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        527.    Plaintiffs Ana Butkus, Melinda Pass, Cheryl Smith, Brittany Wallace, Amber

 Wright, and Lauren Yesh bring this Count individually and on behalf of the Kentucky Subclass.

        528.    Kentucky’s Consumer Protection Act (“Kentucky CPA”) prohibits any “[u]nfair,

 false, misleading, or deceptive acts or practices in the conduct of any trade or commerce.”

        529.    The Kentucky CPA further provides that any person who purchases or leases goods

 or services primarily for personal, family or household purposes and thereby suffers any

 ascertainable loss of money or property, real or personal, as a result of the use or employment by

 another person of an unfair, false, misleading or deceptive act or practice may bring an action to

 recover actual damages.

        530.    At all relevant times, members of the Kentucky Subclass and Defendant were either

 natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations, or

 another legal entity.

        531.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts in

 connection with trade or commerce in violation of Ky. Rev. Stat. Ann. § 367.170(1) as described

 in the allegations above.

        532.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.




                                            Page 127 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 128 of 236 PageID# 128




         533.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         534.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

         535.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

         536.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the

 Kentucky Subclass.

         537.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Kentucky

 Subclass has little alternative but to submit and causes consumers substantial injury.

         538.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         539.    The Kentucky Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.




                                            Page 128 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 129 of 236 PageID# 129




        540.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees and

                costs; and

            e. Granting such further relief as the Court deems just.

                                           COUNT 25
   Violation of the Louisiana Unfair Trade Practices and Consumer Protection Law (La.
  Rev. Stat. Ann. §§ 51:1401, et seq.), on Behalf of Plaintiffs Sheral Shah Chheda, Loukevia
             Moore, Lakrisha Spikes, Margo Tezeno, and the Louisiana Subclass

        541.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        542.    Plaintiffs Sheral Shah Chheda, Loukevia Moore, Lakrisha Spikes, and Margo

 Tezeno bring this Count individually and on behalf of the Louisiana Subclass.

        543.    Louisiana’s Unfair Trade Practices and Consumer Protection Law prohibits any

 “[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any

 trade or commerce.”




                                            Page 129 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 130 of 236 PageID# 130




        544.    Louisiana’s Unfair Trade Practices and Consumer Protection Law further provides

 that any person who suffers any ascertainable loss of money as a result of the use or employment

 by another person of an unfair or deceptive method, act, or practice may bring an action to recover

 actual damages.

        545.    At all relevant times, members of the Louisiana Subclass and Defendant were either

 natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations, or

 another legal entity.

        546.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to rely upon in connection its advertising, offering for sale, sale, or distribution of

 property, in violation of La. Rev. Stat. Ann. § 51:1405(A) as described in the allegations above.

        547.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

        548.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

        549.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        550.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.




                                           Page 130 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 131 of 236 PageID# 131




         551.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the

 Louisiana Subclass.

         552.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Louisiana

 Subclass has little alternative but to submit and causes consumers substantial injury.

         553.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         554.    The Louisiana Subclass has suffered economic injury as a direct and proximate

 result of the Louisiana Defendant’s conduct.

         555.    As a direct and proximate result of the foregoing acts and practices, the Louisiana

 Defendant has received, or will receive, income, profits, and other benefits which they would not

 have received if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;




                                            Page 131 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 132 of 236 PageID# 132




            d. Awarding Plaintiffs and Class members actual damages, reasonable attorneys’ fees

                and costs of suit; and

            e. Granting such further relief as the Court deems just.

                                            COUNT 26
  Violation of the Maine Unfair Trade Practices Act (Me. Rev. Stat. Ann. tit. 5, §§ 205-A, et
   seq.), on Behalf of Plaintiffs Angela Arrowsmith, Jen Comeau, Kimberly Conway, Mia
                                Pelletier, and the Maine Subclass

        556.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        557.    Plaintiffs Angela Arrowsmith, Jen Comeau, Kimberly Conway, and Mia Pelletier

 bring this Count individually and on behalf of the Maine Subclass.

        558.    Maine’s Unfair Trade Practices Act prohibits any “[u]nfair methods of competition

 and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

        559.    Maine’s Unfair Trade Practices Act further provides that any person who purchases

 or leases goods, services or property, real or personal, primarily for personal, family or household

 purposes and thereby suffers any loss of money or property, real or personal, as a result of the use

 or employment by another person of a unfair or deceptive acts or practices may bring an action for

 actual damages, restitution and for such other equitable relief, including an injunction, as the court

 determines to be necessary and proper.

        560.    At all relevant times, members of the Maine Subclass and Defendant were either

 natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations or

 another legal entity.

        561.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts in




                                            Page 132 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 133 of 236 PageID# 133




 connection with trade or commerce in violation of Me. Rev. Stat. Ann. tit. 5, § 207 as described in

 the allegations above.

         562.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above occurred in connection with its advertising, offering for sale, sale or distribution of

 services or property.

         563.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

         564.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

         565.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         566.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the Maine

 Subclass.

         567.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Maine

 Subclass has little alternative but to submit and causes consumers substantial injury.

         568.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children




                                            Page 133 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 134 of 236 PageID# 134




 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

        569.    The Maine Subclass has suffered economic injury as a direct and proximate result

 of the Maine Defendant’s conduct.

        570.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        571.    Plaintiffs provided Defendant pre-suit settlement offer pursuant to Me. Rev. Stat.

 Ann. tit. 5, § 213(1-A), by sending a certified letter containing the basis of Plaintiffs’ claims on

 April 13, 2021. Said notice was received by Defendant on or about April 19, 2021.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees and

                costs; and

            e. Granting such further relief as the Court deems just.




                                          Page 134 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 135 of 236 PageID# 135




                                            COUNT 27
 Violation of the Maryland Consumer Protection Act (Md. Code Ann., Com. Law §§ 13-101,
  et seq.), on Behalf of Plaintiffs Alyssa Barb, Julie Blakeley, Kimberly Conway, Lori-Ann
   McKenzie-Henry, Maurice Petetson, Holly Plotts, Katrina Thomas, and the Maryland
                                             Subclass

        572.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        573.    Plaintiffs Alyssa Barb, Julie Blakeley, Kimberly Conway, Lori-Ann McKenzie-

 Henry, Maurice Petetson, Holly Plotts, and Katrina Thomas brings this Count individually and on

 behalf of the Maryland Subclass.

        574.    The Maryland Consumer Protection Act (“Maryland CPA”) provides a person may

 not engage in any unfair, abusive or deceptive trade practice in the sale or lease or consumer goods

 or services.

        575.    The Maryland CPA also provides that unfair, abusive, or deceptive trade practices

 include, among other things, any: (1) false, falsely disparaging, or misleading oral or written

 statement, visual description, or other representation of any kind which has the capacity, tendency,

 or effect of deceiving or misleading consumers; (2) representation that: (i) consumer goods,

 consumer realty, or consumer services have a sponsorship, approval, accessory, characteristic,

 ingredient, use, benefit, or quantity which they do not have; or (ii) consumer goods, consumer

 realty, or consumer services are of a particular standard, quality, grade, style, or model which they

 are not; (3) failure to state a material fact if the failure deceives or tends to deceive; and (4)

 deception, fraud, false pretense, false premise, misrepresentation, or knowing concealment,

 suppression, or omission of any material fact with the intent that a consumer rely on the same in

 connection with (i) the promotion or sale of any consumer goods, consumer realty, or consumer

 service.




                                            Page 135 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 136 of 236 PageID# 136




         576.    The Maryland CPA further provides that any person may bring an action to recover

 for injury or loss sustained by him as the result of an unfair, abusive or deceptive practice.

         577.    At all relevant times, Plaintiffs, members of the Maryland Subclass, and Defendant

 were either individuals, corporations, business trusts, statutory trusts, estates, trusts, partnerships,

 associations, two or more persons having a joint or common interest, or another legal or

 commercial entity.

         578.    Defendant willfully engaged in unfair, abusive, and deceptive trade practices as

 described in the allegations above.

         579.    As a result, Defendant’s conduct violates several provisions of the Maryland CPA,

 including but not limited to:

             a. Section 13-301(1): Making false or misleading oral or written statements, visual

                 descriptions, or other representations of any kind which have the capacity,

                 tendency, or effect of deceiving or misleading consumers—here, Defendant’s

                 branding of its toxic baby food carried with it the impression that the toxic baby

                 food was a safe, legally compliant product which consumers could use without

                 unduly exposing their babies to the risk of exposure to toxins;

             b. Section 13-301(2)(b)(i): Representing that consumer goods, consumer realty, or

                 consumer services have a sponsorship, approval, accessory, characteristic,

                 ingredient, use, benefit, or quantity which they do not—Defendant’s branding of

                 its toxic baby food carried with it the impression that the toxic baby food was a

                 safe, legally compliant product which consumers could use without unduly

                 exposing their babies to the risk of exposure to toxins;




                                            Page 136 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 137 of 236 PageID# 137




            c. Section 13-301(2)(b)(ii): Representing that consumer good, consumer realty, or

               consumer services are of a particular standard, quality, or grade, or that goods are

               of a particular style or model, if they are of another—Defendant’s toxic baby food

               carried with it the impression that it was a safe, legally compliant product which

               consumers could use without unduly exposing their babies to health risks from

               exposure to toxins;

            d. Section 13-301(3): Failing to state a material fact if the failure deceives or tends to

               deceive—Defendants failed to state the material fact that toxic baby food contains

               excessive levels of toxins, which both tends to deceive and did deceive Plaintiffs

               and the Maryland Subclass; and

            e. Section 13-301(9)(I): Committing deception, fraud, false pretense, false premise,

               misrepresentation, or knowing concealment, suppression, or omission of any

               material fact with the intent that the consumer rely on the same in connection with

               the promotion or sale of any consumer goods—Defendant deceived Plaintiffs and

               the Maryland Subclass by misrepresenting toxic baby food as a safe baby food by

               knowingly concealing, suppressing, and omitting from all marketing the material

               fact that toxic baby food contains harmful amounts of toxins.

        580.   Defendant’s omissions in violation of the Maryland CPA were likely to mislead an

 ordinary consumer. Plaintiffs and the Maryland Subclass reasonably understood Defendant’s

 omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

 babies’ health. Plaintiff and the Maryland Subclass also reasonably understood Defendant’s

 omissions to mean that the toxic baby food was not of substandard quality.




                                          Page 137 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 138 of 236 PageID# 138




        581.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Maryland

 Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

 and was of substandard quality, and Plaintiffs and the Maryland Subclass would not have

 purchased Defendant’s toxic baby food.

        582.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        583.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

        584.    Plaintiffs and the Maryland Subclass relied to their detriment on Defendant’s

 omissions in purchasing toxic baby food.

        585.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;




                                          Page 138 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 139 of 236 PageID# 139




            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees and

                costs; and

            e. Granting such further relief as the Court deems just.

                                        COUNT 28
  Violation of the Massachusetts Regulation of Business Practice and Consumer Protection
       Act (Mass. Gen. Laws Ann. ch. 93A, §§ 1, et seq.), on Behalf of Plaintiffs Angela
   Arrowsmith, Grisel Barreto, Brittany Distaso, Kelsey Glennon, Robert Hart, Karleen
                 Kozaczka, Lori Ann Louis, and the Massachusetts Subclass

        586.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        587.    Plaintiffs Angela Arrowsmith, Grisel Barreto, Brittany Distaso, Kelsey Glennon,

 Robert Hart, Karleen Kozaczka, and Lori Ann Louis bring this Count individually and on behalf

 of the Massachusetts Subclass.

        588.    Massachusetts’s Regulation of Business Practice and Consumer Protection Act

 prohibits any “[u]nfair methods of competition and unfair or deceptive acts or practices in the

 conduct of any trade or commerce.”

        589.    At all relevant times, members of the Massachusetts Subclass and Defendant were

 either natural persons, corporations, trusts, partnerships, incorporated or unincorporated

 associations, and another legal entity.

        590.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts in

 connection with trade or commerce in violation of Mass. Gen. Laws Ann. ch. 93A, § 2(a) as

 described in the allegations above.




                                            Page 139 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 140 of 236 PageID# 140




         591.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

         592.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         593.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

         594.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

         595.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the

 Massachusetts Subclass.

         596.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the

 Massachusetts Subclass has little alternative but to submit and causes consumers substantial injury.

         597.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.




                                            Page 140 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 141 of 236 PageID# 141




        598.    The Massachusetts Subclass has suffered economic injury as a direct and proximate

 result of the Massachusetts Defendant’s conduct.

        599.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        600.    Plaintiffs provided Defendant pre-suit notice pursuant to Mass. Gen. Laws Ann. ch.

 93A, § 9(3) by sending a certified letter containing the basis of Plaintiffs’ claims on April 12, 2021.

 Said notice was received by Defendant on or about April 19, 2021.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members treble damages, attorneys’ fees, costs; and

            e. Granting such further relief as the Court deems just.

                                          COUNT 29
  Violation of the Michigan Consumer Protection Act (Mich. Comp. Laws §§ 445.901, et
  seq.), on Behalf of Plaintiffs Brittany Bennett, Deana Linegar, Andrew Lohse, Amanda
 Morency, Kirthi Sasikumar, Emily Soderbloom-Cathey, Megan Troyer, and the Michigan
                                           Subclass
        601.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.




                                            Page 141 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 142 of 236 PageID# 142




        602.    Plaintiffs Brittany Bennett, Deana Linegar, Andrew Lohse, Amanda Morency,

 Kirthi Sasikumar, Emily Soderbloom-Cathey, and Megan Troyer bring this Count individually and

 on behalf of the Michigan Subclass.

        603.    Michigan’s Consumer Protection Act makes unlawful “[f]ailing to reveal a material

 fact, the omission of which tends to mislead or deceive the consumer, and which fact could not

 reasonably be known by the consumer.”

        604.    At all relevant times, members of the Michigan Subclass and Defendant were

 “persons” within the meaning of the Consumer Protection Act. See Mich. Comp. Laws §

 445.902(d).

        605.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to rely upon in connection with trade or commerce in violation of Mich. Comp.

 Laws § 445.903(1)(s) as described in the allegations above.

        606.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

        607.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

        608.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        609.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)




                                          Page 142 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 143 of 236 PageID# 143




 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

         610.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching the Defendant at the expense of the

 Michigan Subclass.

         611.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Michigan

 Subclass has little alternative but to submit and causes consumers substantial injury.

         612.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         613.    The Michigan Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

         614.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;




                                            Page 143 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 144 of 236 PageID# 144




             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

             d. Awarding Plaintiffs and Class members damages their damages or $250, whichever

                 is greater, together with reasonable attorneys’ fees and costs; and

             e. Granting such further relief as the Court deems just.

                                            COUNT 30
    Violation of the Minnesota Prevention of Consumer Fraud Act (Minn. Stat. Ann. §§
 325F.68, et seq.), on Behalf of Plaintiffs Amanda Boots, Natalyz Dzyuba, Rachael TreeTop,
                                  and the Minnesota Subclass

          615.   Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

          616.   Plaintiffs Amanda Boots, Natalyz Dzyuba, and Rachael TreeTop bring this Count

 individually and on behalf of the Minnesota Subclass.

          617.   Minnesota’s Prevention of Consumer Fraud Act (“Minnesota PCFA”) prohibits any

 “act, use, or employment by any person of any fraud, false pretense, false promise,

 misrepresentation, misleading statement or deceptive practice, with the intent that others rely

 thereon in connection with the sale of any merchandise, whether or not any person has in fact been

 misled, deceived, or damaged thereby.”

          618.   At all relevant times, members of the Minnesota Subclass and Defendant were

 “persons” within the meaning of the Minnesota PCFA. See Minn. Stat. Ann. § 325F.68(3).

          619.   Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to rely upon in connection with the sale of merchandise (as defined by Minn. Stat.

 Ann. § 325F.68(2)) in violation of Minn. Stat. Ann. § 325F.69 as described in the allegations

 above.




                                            Page 144 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 145 of 236 PageID# 145




         620.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

         621.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         622.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the

 Minnesota Subclass.

         623.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Minnesota

 Subclass has little alternative but to submit and causes consumers substantial injury.

         624.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         625.    At all relevant times, special circumstances have existed and required Defendant to

 disclose rather than omit information about the levels of toxins in its toxic baby food. These special

 circumstances include but are not limited to the following:

             a. Defendant had a fiduciary relationship with Plaintiffs and members of the

                 Minnesota Subclass in that (1) the Defendant knew or had reason to know that

                 Plaintiffs and the Minnesota Subclass were placing trust and confidence in it and

                 relying on it to counsel and inform them about the safety and nutrition of baby food;

                 (2) Plaintiffs and the Minnesota Subclass placed their confidence in Defendant,

                 resulting in superiority and influence over Plaintiffs and the Minnesota Subclass;




                                            Page 145 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 146 of 236 PageID# 146




                (3) there was an asymmetry of information between the parties in favor of the

                Defendant, in combination with the status of the relationship; and (4) the parties

                had disparate levels of business experience, and Defendant invited Plaintiffs and

                the Minnesota Subclass to place their confidence in Defendant.

            b. Defendant had special knowledge of material facts to which Plaintiffs and the

                Minnesota Subclass did not have access.

            c. Defendant speaks widely and loudly through its branding about the safety and

                nutrition of its toxic baby food, e.g., misleading statements about complying with

                government safety standards when Defendant knows such standards do not directly

                regulate the amounts of toxins in its toxic baby food, and therefore Defendant must

                be required at the same time to say enough about the amounts of toxins in its toxic

                baby food to prevent its words from misleading consumers.

        626.    The Minnesota Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

        627.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;




                                          Page 146 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 147 of 236 PageID# 147




            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees, and

                costs; and

            e. Granting such further relief as the Court deems just.

                                         COUNT 31
  Violation of the Minnesota Unlawful Trade Practices Act (Minn. Stat. Ann. §§ 325D.09, et
   seq.), on Behalf of Plaintiffs Amanda Boots, Natalyz Dzyuba, Rachael TreeTop, and the
                                      Minnesota Subclass

        628.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        629.    Plaintiffs Amanda Boots, Natalyz Dzyuba, and Rachael TreeTop bring this Count

 individually and on behalf of the Minnesota Subclass.

        630.    At all relevant times, members of the Minnesota Subclass and Defendant were

 “persons” within the meaning of the Minnesota Unlawful Trade Practices Act (“Minnesota

 UTPA”). See Minn. Stat. Ann. § 325D.10.

        631.    Minnesota’s UTPA prohibits misrepresentations about the quality of goods: “No

 personal shall, in connection with the sale of merchandise, knowingly misrepresent, directly or

 indirectly, the true quality, ingredients or origin of such merchandise.” See Minn. Stat. Ann. §

 325D.13.

        632.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to rely upon in connection with the sale of merchandise as described in the

 allegations above.

        633.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act in connection with the sale of merchandise.



                                            Page 147 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 148 of 236 PageID# 148




         634.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest and is the type of harm that Minn. Stat. Ann. § 325D.09

 expresses must be suppressed.

         635.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the

 Minnesota Subclass.

         636.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Minnesota

 Subclass has little alternative but to submit and causes consumers substantial injury.

         637.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         638.    At all relevant times, special circumstances have existed and required Defendant to

 disclose rather than omit information about the levels of toxins in its toxic baby food. These special

 circumstances include but are not limited to the following:

             a. Defendant had a fiduciary relationship with Plaintiffs and members of the

                 Minnesota Subclass in that (1) the Defendant knew or had reason to know that

                 Plaintiffs and the Minnesota Subclass were placing trust and confidence in it and

                 relying on it to counsel and inform them about the safety and nutrition of baby food;

                 (2) Plaintiffs and the Minnesota Subclass placed their confidence in Defendant,

                 resulting in superiority and influence over Plaintiffs and the Minnesota Subclass;

                 (3) there was an asymmetry of information between the parties in favor of the




                                            Page 148 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 149 of 236 PageID# 149




                Defendant, in combination with the status of the relationship; and (4) the parties

                had disparate levels of business experience, and Defendant invited Plaintiffs and

                the Minnesota Subclass to place their confidence in Defendant.

            b. Defendant had special knowledge of material facts to which Plaintiffs and the

                Minnesota Subclass did not have access.

            c. Defendant speaks widely and loudly through its branding about the safety and

                nutrition of its toxic baby food, e.g., misleading statements about complying with

                government safety standards when Defendant knows such standards do not directly

                regulate the amounts of toxins in its toxic baby food, and therefore Defendant must

                be required at the same time to say enough about the amounts of toxins in its toxic

                baby food to prevent its words from misleading consumers.

        639.    The Minnesota Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

        640.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;




                                          Page 149 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 150 of 236 PageID# 150




              d. Awarding Plaintiffs and Class members their damages; and

              e. Granting such further relief as the Court deems just.

                                            COUNT 32
  Violation of the Minnesota Uniform Deceptive Trade Practices Act (Minn. Stat. Ann. §§
 325D.43, et seq.), on Behalf of Plaintiffs Amanda Boots, Natalyz Dzyuba, Rachael TreeTop,
                                  and the Minnesota Subclass

         641.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

         642.    Plaintiffs Amanda Boots, Natalyz Dzyuba, and Rachael TreeTop bring this Count

 individually and on behalf of the Minnesota Subclass.

         643.    The Minnesota Uniform Deceptive Trade Practices Act (“Minnesota UDTPA”)

 prohibits persons from committing deceptive acts in the course of business. See Minn. Stat. Ann.

 § 325D.44.

         644.    Among other things, the Minnesota UDTPA specifically defines the following acts

 and representations about the subject matter of the consumer transaction as deceptive acts: (1)

 causing likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or

 certification of goods; (2) that such subject of a consumer transaction has sponsorship, approval,

 performance, characteristics, accessories, uses, or benefits it does not have which the supplier

 knows or should reasonably know it does not have; and (3) that such subject of a consumer

 transaction is of a particular standard, quality, grade, style, or model, if it is not and if the supplier

 knows or should reasonably know that it is not.

         645.    At all relevant times, Plaintiffs, members of the Minnesota Subclass, and Defendant

 were either individuals, corporations, business trusts, estates, trusts, partnerships, associations,

 nonprofit corporations or organizations, or cooperatives or some other legal entity.




                                             Page 150 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 151 of 236 PageID# 151




        646.   Defendant willfully engaged in unfair, deceptive, and/or unlawful practices, as well

 as unconscionable commercial practices as described in the allegations above.

        647.   As a result, Defendant’s conduct violates several provisions of the Minnesota

 UDTPA, including but not limited to:

            a. Section 325D.44(2): Causing likelihood of confusion or misunderstanding as to the

               source, sponsorship, approval, or certification of goods—here, Defendant’s willful

               failure to disclose to consumers the excessive amounts of toxins in toxic baby food

               while at the same time asserting that the toxic baby food irrelevant safety standards

               causes the likelihood of confusion or misunderstanding about the sources and

               certifications of its ingredients in that it causes a likelihood that consumers will

               believe the toxic baby food does not contain excessive amounts of toxins and is

               regarded as safe for babies to eat. This provision does not require proof of actual

               confusion or misunderstanding.

            b. Section 325D.44(5): Representing that the subject of a consumer transaction has

               sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

               it do not have—here, Defendant’s branding of its toxic baby food carried with it

               the impression that the toxic baby food was a safe, legally compliant product which

               consumers could use without unduly exposing their babies to the risk of exposure

               to toxins; and

            c. Section 325D.44(7): Representing that the subject of a consumer transaction is of a

               particular standard, quality, grade, style, or model, if it is not and if the supplier

               knows or should reasonably know that it is not—as above, Defendant’s toxic baby

               food carried with it the impression that it was a safe, legally compliant product




                                         Page 151 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 152 of 236 PageID# 152




                which consumers could use without unduly exposing their babies to health risks

                from exposure to toxins.

        648.    At all relevant times, special circumstances have existed and required Defendant to

 disclose rather than omit information about the levels of toxins in its toxic baby food. These special

 circumstances include but are not limited to the following:

            a. Defendant had a fiduciary relationship with Plaintiffs and members of the

                Minnesota Subclass in that (1) the Defendant knew or had reason to know that

                Plaintiffs and the Minnesota Subclass were placing trust and confidence in it and

                relying on it to counsel and inform them about the safety and nutrition of baby food;

                (2) Plaintiffs and the Minnesota Subclass placed their confidence in Defendant,

                resulting in superiority and influence over Plaintiffs and the Minnesota Subclass;

                (3) there was an asymmetry of information between the parties in favor of the

                Defendant, in combination with the status of the relationship; and (4) the parties

                had disparate levels of business experience, and Defendant invited Plaintiffs and

                the Minnesota Subclass to place their confidence in Defendant.

            b. Defendant had special knowledge of material facts to which Plaintiffs and the

                Minnesota Subclass did not have access.

            c. Defendant speaks widely and loudly through its branding about the safety and

                nutrition of its toxic baby food, e.g., misleading statements about complying with

                government safety standards when Defendant knows such standards do not directly

                regulate the amounts of toxins in its toxic baby food, and therefore Defendant must

                be required at the same time to say enough about the amounts of toxins in its toxic

                baby food to prevent its words from misleading consumers.




                                           Page 152 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 153 of 236 PageID# 153




        649.    Defendant’s omissions in violation of the Minnesota UDTPA were likely to

 mislead an ordinary consumer. Plaintiffs and the Minnesota Subclass reasonably understood

 Defendant’s omissions to mean that the toxic baby food did not contain toxic heavy metals.

 Plaintiff and the Minnesota Subclass also reasonably understood Defendant’s omissions to mean

 that the toxic baby food was not of substandard quality. If Defendant had disclosed that its toxic

 baby food contained toxic heavy metals and was of substandard quality, Plaintiffs and the

 Minnesota Subclass would have been aware that the toxic baby food contained excessive amounts

 of toxins and was of substandard quality, and Plaintiffs and the Minnesota Subclass would not

 have purchased Defendant’s toxic baby food.

        650.    Defendant’s omissions alleged herein were material in that a reasonable person

 would attach importance to the information and would be induced to act upon the information in

 making purchase decisions.

        651.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        652.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:




                                          Page 153 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 154 of 236 PageID# 154




            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees, and

                costs; and

            e. Granting such further relief as the Court deems just.

                                         COUNT 33
 Violation of the Mississippi Consumer Protection Act (Miss. Code Ann. §§ 75-24-1, et seq.),
    on Behalf of Plaintiffs Chelzy Desvigne, Kirsten South, and the Mississippi Subclass

        653.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        654.    Plaintiffs Chelzy Desvigne, and Kirsten South bring this Count individually and on

 behalf of the Mississippi Subclass.

        655.    At all relevant times, Plaintiffs, members of the Mississippi Subclass, and

 Defendant were “persons” within the meaning of Miss. Code Ann. § 75-24-3(a).

        656.    The Mississippi Consumer Protection Act (“Mississippi CPA”) prohibits unfair or

 deceptive trade practices in or affecting commerce. See Miss. Code Ann. § 75-24-5.

        657.    Defendant willfully engaged in unfair or deceptive trade practices in or affecting

 commerce as described in the allegations above.

        658.    As a result, Defendant’s conduct violates several provisions of the Mississippi

 CPA, including but not limited to:

            a. Section 75-24-5(2)(e): Representing that goods or services have sponsorship,

                approval, characteristics, ingredients, uses, benefits, or quantities that they do not


                                            Page 154 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 155 of 236 PageID# 155




                have—here, Defendant’s branding of its toxic baby food carried with it the

                impression that the toxic baby food was a safe, legally compliant product which

                consumers could use without unduly exposing their babies to the risk of exposure

                to toxins; and

            b. Section 75-24-5(2)(g): Representing that goods or services are of a particular

                standard, quality, or grade, or that goods are of a particular style or model, if they

                are of another—as above, Defendant’s toxic baby food carried with it the

                impression that it was a safe, legally compliant product which consumers could use

                without unduly exposing their babies to health risks from exposure to toxins.

        659.    Defendant’s omissions in violation of the Mississippi CPA were likely to mislead

 an ordinary consumer. Plaintiffs and the Mississippi Subclass reasonably understood Defendant’s

 omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

 babies’ health. Plaintiff and the Mississippi Subclass also reasonably understood Defendant’s

 omissions to mean that the toxic baby food was not of substandard quality. If Defendant had

 disclosed that its toxic baby food contained toxins at levels that are dangerous to babies’ health

 and was of substandard quality, Plaintiffs and the Mississippi Subclass would have been aware

 that the toxic baby food contained excessive amounts of toxins and was of substandard quality,

 and Plaintiffs and the Mississippi Subclass would not have purchased Defendant’s toxic baby food.

        660.    Plaintiffs and the Mississippi Subclass relied to their detriment on Defendant’s

 omissions in purchasing toxic baby food.

        661.    Pursuant to Miss. Code Ann. § 75-24-15(2), Plaintiffs made a reasonable attempt

 to resolve their claims through an informal dispute settlement program approved by the Attorney

 General by delivering a letter by to consumer@ago.ms.gov on June 30, 2021, in addition to




                                          Page 155 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 156 of 236 PageID# 156




 sending written notice by mail to Defendant on April 12, 2021, which Defendant received on or

 about April 16, 2021.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members their damages; and

            e. Granting such further relief as the Court deems just.

                                           COUNT 34
  Violation of the Missouri Merchandising Practices Act (Mo. Rev. Stat. Ann. §§ 407.010, et
      seq.), on Behalf of Plaintiffs Melanie Cole, Angela Gardner, Sarah Ridings, Emily
                        Soderbloom-Cathey, and the Missouri Subclass

        662.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        663.    Plaintiffs Melanie Cole, Angela Gardner, Sarah Ridings, and Emily Soderbloom-

 Cathey bring this Count individually and on behalf of the Missouri Subclass.

        664.    Missouri’s Merchandising Practices Act (“Missouri MPA”) prohibits any “act, use

 or employment by any person of any deception, fraud, false pretense, false promise,

 misrepresentation, unfair practice or the concealment, suppression, or omission of any material

 fact in connection with the sale or advertisement of any merchandise in trade or commerce or the

 solicitation of any funds for any charitable purpose.”




                                            Page 156 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 157 of 236 PageID# 157




        665.    At all relevant times, members of the Missouri Subclass and Missouri Defendant

 were “persons” within the meaning of the Missouri MPA. See Mo. Rev. Stat. Ann. § 407.010(5).

        666.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts in

 connection with trade or commerce in violation of Mo. Rev. Stat. Ann. § 407.020 as described in

 the allegations above.

        667.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

        668.    At all relevant times, Plaintiffs and members of the Missouri Subclass acted as a

 reasonable consumer would in light of all circumstances.

        669.    Defendant’s unlawful method, acts, and practices as alleged would cause a

 reasonable person to enter into the transactions that resulted in damages.

        670.    At trial, Plaintiffs will present, both individually and on behalf of the Missouri

 Subclass, evidence that is sufficiently definitive and objective to allow the loss of individual

 damages to be calculated with a reasonable degree of certainty.

        671.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

        672.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it inequitably enriches Defendant at the expense of the Missouri

 Subclass.

        673.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Missouri

 Subclass has little alternative but to submit and causes consumers substantial injury.




                                          Page 157 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 158 of 236 PageID# 158




         674.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         675.    The Missouri Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

         676.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

             d. Awarding Plaintiffs and Class members their individual damages, punitive

                 damages, attorneys’ fees based on the amount of time reasonably expended, and

                 costs; and

             e. Granting such further relief as the Court deems just.




                                            Page 158 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 159 of 236 PageID# 159




                                         COUNT 35
   Violation of the Montana Unfair Trade Practices and Consumer Protection Act (Mont.
  Code Ann. §§ 30-14-101, et seq.), on Behalf of Plaintiffs Lea Santos, Sonja Renee Twiggs,
                                 and the Montana Subclass

        677.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        678.    Plaintiff Plaintiffs Lea Santos and Sonja Renee Twiggs brings this Count

 individually and on behalf of the Montana Subclass.

        679.    At all relevant times, Plaintiffs, the Montana Subclass, and Defendant were

 “persons” within the meaning of Mont. Code Ann. § 30-14-102(6).

        680.    The Montana Unfair Trade Practices and Consumer Protection Act prohibits unfair

 methods of competition and unfair or deceptive acts or practices in the conduct of any trade or

 commerce. See Mont. Code Ann. § 30-14-103.

        681.    Defendant willfully engaged in unfair, deceptive, and/or unlawful practices as

 described in the allegations above.

        682.    Defendant’s misrepresentations, omissions, and suppression of material

 information in the sale of its toxic baby food are acts or practices in the conduct or trade or

 commerce.

        683.    Plaintiffs and the Montana Subclass suffered loss of money as a direct and

 proximate result of Defendant’s unfair, deceptive practices.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;



                                            Page 159 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 160 of 236 PageID# 160




            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members the greater of their actual damages or $500,

                treble damages, attorneys’ fees, and costs; and

            e. Granting such further relief as the Court deems just.

                                        COUNT 36
 Violation of the Nebraska Consumer Protection Act (Neb. Rev. Stat. §§ 59-1601, et seq.), on
 Behalf of Plaintiffs Mayelin Carranza, Sheral Shah Chheda, Natalya Dzyuba, Kyla Talley,
                         Acacia Wilson, and the Nebraska Subclass

        684.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        685.    Plaintiffs Mayelin Carranza, Sheral Shah Chheda, Natalya Dzyuba, Kyla Talley,

 and Acacia Wilson bring this Count individually and on behalf of the Nebraska Subclass.

        686.    Nebraska’s Consumer Protection Act prohibits any “[u]nfair methods of

 competition and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

        687.    At all relevant times, members of the Nebraska Subclass and Defendant were

 “persons” within the meaning of the Consumer Protection Act. See Neb. Rev. Stat. § 59-1601(1).

        688.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts in

 connection with trade or commerce in violation of Neb. Rev. Stat. § 59-1602 as described in the

 allegations above.

        689.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

        690.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.



                                            Page 160 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 161 of 236 PageID# 161




         691.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the

 Nebraska Subclass.

         692.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Nebraska

 Subclass has little alternative but to submit and causes consumers substantial injury.

         693.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         694.    The Nebraska Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

         695.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;




                                            Page 161 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 162 of 236 PageID# 162




            d. Awarding Plaintiffs and Class members their damages or $1,000, whichever is

                greater; reasonable attorneys’ fees; costs; and

            e. Granting such further relief as the Court deems just.

                                            COUNT 37
  Violation of the Nebraska Uniform Deceptive Trade Practices Act (Neb. Rev. Stat. §§ 87-
    301, et seq.), on Behalf of Plaintiffs Mayelin Carranza, Sheral Shah Chheda, Natalya
               Dzyuba, Kyla Talley, Acacia Wilson, and the Nebraska Subclass

        696.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        697.    Plaintiffs Mayelin Carranza, Sheral Shah Chheda, Natalya Dzyuba, Kyla Talley,

 and Acacia Wilson bring this Count individually and on behalf of the Nebraska Subclass.

        698.    The Nebraska Uniform Deceptive Trade Practices Act (“Nebraska UDTPA”)

 prohibits persons from committing deceptive acts in the course of business. See Neb. Rev. Stat. §

 87-301.

        699.    Among other things, the Nebraska UDTPA specifically defines the following acts

 and representations about the subject matter of the consumer transaction as deceptive acts: (1)

 causing likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or

 certification of goods; (2) causing likelihood of confusion or misunderstanding as to affiliation,

 connection, or associations with, or certification by, another; (3) that such subject of a consumer

 transaction has sponsorship, approval, performance, characteristics, accessories, uses, or benefits

 it does not have which the supplier knows or should reasonably know it does not have; and (4) that

 such subject of a consumer transaction is of a particular standard, quality, grade, style, or model,

 if it is not and if the supplier knows or should reasonably know that it is not.




                                            Page 162 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 163 of 236 PageID# 163




        700.    At all relevant times, Plaintiffs, members of the Nebraska Subclass, and Defendant

 were either individuals, corporations, business trusts, estates, trusts, partnerships, associations,

 nonprofit corporations or organizations, or cooperatives or some other legal entity.

        701.    Defendant willfully engaged in unfair, deceptive, and/or unlawful practices, as well

 as unconscionable commercial practices as described in the allegations above.

        702.    As a result, Defendant’s conduct violates several provisions of the Nebraska

 UDTPA, including but not limited to:

            a. Section 87-302(a)(2): Causing likelihood of confusion or misunderstanding as to

                the source, sponsorship, approval, or certification of goods—here, Defendant’s

                willful failure to disclose to consumers the excessive amounts of toxins in toxic

                baby food while at the same time asserting that the toxic baby food irrelevant safety

                standards causes the likelihood of confusion or misunderstanding about the sources

                and certifications of its ingredients in that it causes a likelihood that consumers will

                believe the toxic baby food does not contain excessive amounts of toxins as

                approved by the authorities who issue certain safety regulations. This provision

                does not require proof of actual confusion or misunderstanding.

            b. Section 87-302(a)(3): Causing likelihood of confusion or of misunderstanding as

                to affiliation, connection, or association with, or certification by, another—here,

                Defendant’s willful failure to disclose to consumers the excessive amounts of toxins

                in toxic baby food while at the same time asserting that the toxic baby food

                irrelevant safety standards causes the likelihood of confusion or misunderstanding

                about the sources and certifications of its ingredients in that it causes a likelihood

                that consumers will believe the toxic baby food does not contain excessive amounts




                                           Page 163 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 164 of 236 PageID# 164




                of toxins as approved by the authorities who issue certain safety regulations. This

                provision does not require proof of actual confusion or misunderstanding.

            c. Section 87-302(a)(4): Representing that the subject of a consumer transaction has

                sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

                it do not have—here, Defendant’s branding of its toxic baby food carried with it

                the impression that the toxic baby food was a safe, legally compliant product which

                consumers could use without unduly exposing their babies to the risk of exposure

                to toxins; and

            d. Section 87-302(a)(6): Representing that the subject of a consumer transaction is of

                a particular standard, quality, grade, style, or model, if it is not and if the supplier

                knows or should reasonably know that it is not—as above, Defendant’s toxic baby

                food carried with it the impression that it was a safe, legally compliant product

                which consumers could use without unduly exposing their babies to health risks

                from exposure to toxins.

        703.    Defendant’s omissions in violation of the Nebraska UDTPA were likely to mislead

 an ordinary consumer. Plaintiffs and the Nebraska Subclass reasonably understood Defendant’s

 omissions to mean that the toxic baby food did not contain toxic heavy metals. Plaintiff and the

 Nebraska Subclass also reasonably understood Defendant’s omissions to mean that the toxic baby

 food was not of substandard quality. If Defendant had disclosed that its toxic baby food contained

 toxic heavy metals and was of substandard quality, Plaintiffs and the Nebraska Subclass would

 have been aware that the toxic baby food contained excessive amounts of toxins and was of

 substandard quality, and Plaintiffs and the Nebraska Subclass would not have purchased

 Defendant’s toxic baby food.




                                           Page 164 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 165 of 236 PageID# 165




        704.    Defendant’s omissions alleged herein were material in that a reasonable person

 would attach importance to the information and would be induced to act upon the information in

 making purchase decisions.

        705.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        706.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

 suffered monetary losses in that (1) the actual value of the merchandise they received was less than

 the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

 Plaintiffs and Class members paid more than the fair market value of the merchandise they

 received causing them out-of-pocket damages.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages, attorneys’ fees, and costs; and

            e. Granting such further relief as the Court deems just.




                                          Page 165 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 166 of 236 PageID# 166




                                            COUNT 38
    Violation of the Nevada Deceptive Trade Practices Act (Nev. Rev. Stat. §§ 598.0903, et
    seq.), on Behalf of Plaintiffs Grisel Barreto, Kelsey Blankenship, Yuhwa Jang, and the
                                          Nevada Subclass

        707.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        708.    Plaintiffs Grisel Barreto, Kelsey Blankenship, and Yuhwa Jang bring this Count

 individually and on behalf of the Nevada Subclass.

        709.    Nevada’s Private Right of Action for Consumer Frauds Act prohibits any “false

 representation in a transaction” in the course of a business or operation.

        710.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to rely upon in the course of the Defendant’s business in violation of Nev. Rev.

 Stat. § 598.0915 as described in the allegations above.

        711.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

        712.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

        713.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the Nevada

 Subclass.

        714.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Nevada

 Subclass has little alternative but to submit and causes consumers substantial injury.




                                            Page 166 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 167 of 236 PageID# 167




         715.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         716.    The Nevada Subclass has suffered economic injury as a direct and proximate result

 of Defendant’s conduct.

         717.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

             d. Awarding Plaintiffs and Class members damages; and

             e. Granting such further relief as the Court deems just.

                                        COUNT 39
 Violation of the New Hampshire Regulation of Business Practices for Consumer Protection
   Act (N.H. Rev. Stat. Ann. §§ 358-A, et seq.), on Behalf of Plaintiffs Karleen Kozaczka,
                      Debbie Reed, and the New Hampshire Subclass

         718.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.




                                            Page 167 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 168 of 236 PageID# 168




        719.    Plaintiffs Karleen Kozaczka and Debbie Reed brings this Count individually and

 on behalf of the New Hampshire Subclass.

        720.    New Hampshire’s Regulation of Business Practices for Consumer Protection Act

 (“New Hampshire CPA”) prohibits any “unfair method of competition or any unfair or deceptive

 act or practice in the conduct of any trade or commerce within this state.” See N.H. Rev. Stat. Ann.

 § 358-A:2.

        721.    Among other things, the New Hampshire CPA specifically defines the following

 acts and representations about the subject matter of the consumer transaction as deceptive acts: (1)

 causing likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or

 certification of goods; (2) causing likelihood of confusion or misunderstanding as to affiliation,

 connection, or associations with, or certification by, another; (3) that such subject of a consumer

 transaction has sponsorship, approval, performance, characteristics, accessories, uses, or benefits

 it does not have which the supplier knows or should reasonably know it does not have; and (4) that

 such subject of a consumer transaction is of a particular standard, quality, grade, style, or model,

 if it is not. See N.H. Rev. Stat. Ann. § 358-A:2.

        722.    At all relevant times, Plaintiffs, members of the New Hampshire Subclass, and

 Defendant were “persons” within the meaning of the New Hampshire CPA. See N.H. Rev. Stat.

 Ann. § 358-A:1, I.

        723.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts in

 connection with trade or commerce in violation of N.H. Rev. Stat. Ann. § 358-A:2 as described in

 the allegations above.




                                           Page 168 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 169 of 236 PageID# 169




        724.   As a result, Defendant’s conduct violates several provisions of the New Hampshire

 CPA, including but not limited to:

            a. Section 358-A:2, II: Causing likelihood of confusion or misunderstanding as to the

               source, sponsorship, approval, or certification of goods—here, Defendant’s willful

               failure to disclose to consumers the excessive amounts of toxins in toxic baby food

               while at the same time asserting that the toxic baby food irrelevant safety standards

               causes the likelihood of confusion or misunderstanding about the sources and

               certifications of its ingredients in that it causes a likelihood that consumers will

               believe the toxic baby food does not contain excessive amounts of toxins as

               approved by the authorities who issue certain safety regulations. This provision

               does not require proof of actual confusion or misunderstanding;

            b. Section 358-A:2, III: Causing likelihood of confusion or of misunderstanding as to

               affiliation, connection, or association with, or certification by, another—here,

               Defendant’s willful failure to disclose to consumers the excessive amounts of toxins

               in toxic baby food while at the same time asserting that the toxic baby food

               irrelevant safety standards causes the likelihood of confusion or misunderstanding

               about the sources and certifications of its ingredients in that it causes a likelihood

               that consumers will believe the toxic baby food does not contain excessive amounts

               of toxins as approved by the authorities who issue certain safety regulations. This

               provision does not require proof of actual confusion or misunderstanding;

            c. Section 358-A:2, V: Representing that the subject of a consumer transaction has

               sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

               it do not have—here, Defendant’s branding of its toxic baby food carried with it




                                         Page 169 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 170 of 236 PageID# 170




                 the impression that the toxic baby food was a safe, legally compliant product which

                 consumers could use without unduly exposing their babies to the risk of exposure

                 to toxins; and

             d. Section 358-A:2, VII: Representing that the subject of a consumer transaction is of

                 a particular standard, quality, grade, style, or model, if it is not and if the supplier

                 knows or should reasonably know that it is not—as above, Defendant’s toxic baby

                 food carried with it the impression that it was a safe, legally compliant product

                 which consumers could use without unduly exposing their babies to health risks

                 from exposure to toxins.

         725.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

         726.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         727.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the New

 Hampshire Subclass.

         728.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the New

 Hampshire Subclass has little alternative but to submit and causes consumers substantial injury.

         729.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.




                                            Page 170 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 171 of 236 PageID# 171




        730.    The New Hampshire Subclass has suffered economic injury as a direct and

 proximate result of the Defendant’s conduct.

        731.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

             d. Awarding Plaintiffs and Class members their damages or $1,000, whichever is

                greater; three times the amount of their damages or $1,000, as the case may be;

                reasonable attorneys’ fees; costs; and

             e. Granting such further relief as the Court deems just.

                                       COUNT 40
   Violation of the New Jersey Consumer Fraud Act (N.J. Stat. Ann. §§ 56:8-1, et seq.), on
    Behalf of Plaintiffs Kimberly Conway, Brittany Distaso, Arundeep Kanwar Guraya,
              Brenda Schroeder, Charisse Zapata, and the New Jersey Subclass

        732.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        733.    Plaintiffs Kimberly Conway, Brittany Distaso, Arundeep Kanwar Guraya, Brenda

 Schroeder, and Charisse Zapata bring this Count individually and on behalf of the New Jersey

 Subclass.



                                            Page 171 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 172 of 236 PageID# 172




         734.    New Jersey’s Consumer Fraud Act (“New Jersey CFA”) prohibits any “act, use or

 employment by any person of any unconscionable commercial practice, deception, fraud, false

 pretense, false promise, misrepresentation, or the knowing, concealment, suppression, or omission

 of any material fact with intent that others rely upon such concealment, suppression or omission,

 in connection with the sale or advertisement of any merchandise.”

         735.    At all relevant times, members of the New Jersey Subclass and Defendant were

 “persons” within the meaning of the New Jersey CFA. See N.J. Stat. Ann. § 56:8-1(d).

         736.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to rely upon in connection with the sale of merchandise (as defined by N.J. Stat.

 Ann. § 56:8-1(c)) in violation of N.J. Stat. Ann. § 56:8-2 as described in the allegations above.

         737.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

         738.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         739.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the New

 Jersey Subclass.

         740.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the New Jersey

 Subclass has little alternative but to submit and causes consumers substantial injury.

         741.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children




                                            Page 172 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 173 of 236 PageID# 173




 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

        742.    The New Jersey Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

        743.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members their damages; threefold their damages;

                reasonable attorneys’ fees; filing fees; and costs; and

            e. Granting such further relief as the Court deems just.

                                        COUNT 41
 Violation of the New Mexico Unfair Practices Act (N.M. Stat. Ann. §§ 57-12-1, et seq.), on
 Behalf of Plaintiffs Alana Doyeto, Ayame Tatiana Galassini, and the New Mexico Subclass

        744.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        745.    Plaintiffs Alana Doyeto and Ayame Tatiana Galassini bring this Count individually

 and on behalf of the New Mexico Subclass.




                                            Page 173 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 174 of 236 PageID# 174




        746.   New Mexico’s Unfair Practices Act (“New Mexico UPA”) prohibits any “[u]nfair

 or deceptive trade practices and unconscionable trade practices in the conduct of any trade or

 commerce.”

        747.   At all relevant times, members of the New Mexico Subclass and Defendant were

 “persons” within the meaning of the New Mexico UPA. See N.M. Stat. Ann. § 57-12-1(A).

        748.   Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts in

 connection with trade or commerce in violation of N.M. Stat. Ann. § 57-12-3 as described in the

 allegations above.

        749.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

 to induce consumers to buy toxic baby food.

        750.   Defendant’s misrepresentations and omissions were likely to mislead an ordinary

 consumer. Plaintiffs and the New Mexico Subclass reasonably understood Defendant’s omissions

 to mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’

 health. Plaintiff and the New Mexico Subclass also reasonably understood Defendant’s omissions

 to mean that the toxic baby food was not of substandard quality.

        751.   If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the New Mexico

 Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

 and was of substandard quality, and Plaintiffs and the New Mexico Subclass would not have

 purchased Defendant’s toxic baby food.




                                          Page 174 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 175 of 236 PageID# 175




         752.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

         753.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         754.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the New

 Mexico Subclass.

         755.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the New Mexico

 Subclass has little alternative but to submit and causes consumers substantial injury.

         756.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         757.    The New Mexico Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

         758.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:




                                            Page 175 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 176 of 236 PageID# 176




            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members treble damages or $300, whichever is

                greater; attorneys’ fees, and costs; and

            e. Granting such further relief as the Court deems just.

                                           COUNT 42
   Violation of the New York Deceptive Acts and Practices (N.Y. Gen. Bus. Law §§ 349, et
 seq.), on Behalf of Plaintiffs Melissa Bloomquist-Smith, Sudipta Dutta, Shelby Geraci, Lori
          Ann Louis, Robert Partello, Tina Marie Perez, and the New York Subclass

        759.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        760.    Plaintiffs Melissa Bloomquist-Smith, Sudipta Dutta, Shelby Geraci, Lori Ann

 Louis, Robert Partello, and Tina Marie Perez bring this Count individually and on behalf of the

 New York Subclass.

        761.    New York’s Deceptive Acts and Practices prohibits any “[d]eceptive acts or

 practices in the conduct of any business, trade or commerce or in the furnishing of any service.”

        762.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts in

 connection with trade or commerce in violation of N.Y. Gen. Bus. Law § 349 as described in the

 allegations above.




                                            Page 176 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 177 of 236 PageID# 177




        763.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

 to induce consumers to buy toxic baby food.

        764.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

 consumer. Plaintiffs and the New York Subclass reasonably understood Defendant’s omissions to

 mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

 Plaintiff and the New York Subclass also reasonably understood Defendant’s omissions to mean

 that the toxic baby food was not of substandard quality.

        765.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the New York

 Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

 and was of substandard quality, and Plaintiffs and the New York Subclass would not have

 purchased Defendant’s toxic baby food.

        766.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        767.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

        768.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the New

 York Subclass.




                                          Page 177 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 178 of 236 PageID# 178




         769.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the New York

 Subclass has little alternative but to submit and causes consumers substantial injury.

         770.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         771.    The New York Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

         772.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

             d. Awarding Plaintiffs and Class members three times their actual damages or $1,000,

                 whichever is greater; reasonable attorneys’ fees; and costs; and

             e. Granting such further relief as the Court deems just.




                                            Page 178 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 179 of 236 PageID# 179




                                           COUNT 43
  Violation of the North Carolina Unfair Trade Practices Act (N.C. Gen. Stat. §§ 75-1.1, et
  seq.), on Behalf of Plaintiffs Krystal Leigh Anderson, Theresa Fintonis, Debbie Hawkins,
   Marquetta Matthews, Amanda Schram, Cheryl Smith, Beverly Watkins, and the North
                                       Carolina Subclass

        773.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        774.    Plaintiffs Krystal Leigh Anderson, Theresa Fintonis, Debbie Hawkins, Marquetta

 Matthews, Amanda Schram, Cheryl Smith, and Beverly Watkins bring this Count individually and

 on behalf of the North Carolina Subclass.

        775.    North Carolina Unfair Trade Practices Act prohibits any “[u]nfair methods of

 competition in or affecting commerce, and unfair or deceptive acts or practices in or affecting

 commerce.”

        776.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to reasonably rely upon in connection with trade or commerce in violation of N.C.

 Gen. Stat. § 75-1.1(a) as described in the allegations above.

        777.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

 to induce consumers to buy toxic baby food.

        778.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

 consumer. Plaintiffs and the North Carolina Subclass reasonably understood Defendant’s

 omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

 babies’ health. Plaintiff and the North Carolina Subclass also reasonably understood Defendant’s

 omissions to mean that the toxic baby food was not of substandard quality.




                                            Page 179 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 180 of 236 PageID# 180




         779.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the North Carolina

 Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

 and was of substandard quality, and Plaintiffs and the North Carolina Subclass would not have

 purchased Defendant’s toxic baby food.

         780.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

         781.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         782.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the North

 Carolina Subclass.

         783.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the North

 Carolina Subclass has little alternative but to submit and causes consumers substantial injury.

         784.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         785.    The North Carolina Subclass has suffered economic injury as a direct and

 proximate result of Defendant’s conduct.




                                            Page 180 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 181 of 236 PageID# 181




        786.    As a direct and proximate result of the foregoing acts and practices Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members treble damages, attorneys’ fees, and costs;

                and

            e. Granting such further relief as the Court deems just.

                                          COUNT 44
   Violation of the North Dakota Unlawful Sales or Advertising Practices Act (N.D. Cent.
   Code §§ 51-15-01, et seq.), on Behalf of Plaintiffs Rachael Kruup, Ashley Swenningson,
                     Rachael TreeTop, and the North Dakota Subclass

        787.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        788.    Plaintiffs Rachael Kruup, Ashley Swenningson, and Rachael TreeTop bring this

 Count individually and on behalf of the North Dakota Subclass.

        789.    North Dakota’s Unlawful Sales or Advertising Practices Act (“North Dakota

 USAPA”) prohibits any “act, use, or employment by any person of any deceptive act or practice,

 fraud, false pretense, false promise, or misrepresentation, with the intent that others rely thereon




                                            Page 181 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 182 of 236 PageID# 182




 in connection with the sale or advertisement of any merchandise, whether or not any person has in

 fact been misled, deceived, or damaged thereby.”

        790.    At all relevant times, members of the North Dakota Subclass and Defendant were

 “persons” within the meaning of the North Dakota USAPA. See N.D. Cent. Code § 51-15-01(4).

        791.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to rely upon in connection with the sale or advertisement of “merchandise” (as

 defined by N.D. Cent. Code § 51-15-01(3)) in violation of N.D. Cent. Code § 51-15-02 as

 described in the allegations above.

        792.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

 to induce consumers to buy toxic baby food.

        793.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

 consumer. Plaintiffs and the North Dakota Subclass reasonably understood Defendant’s omissions

 to mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’

 health. Plaintiff and the North Dakota Subclass also reasonably understood Defendant’s omissions

 to mean that the toxic baby food was not of substandard quality.

        794.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the North Dakota

 Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

 and was of substandard quality, and Plaintiffs and the North Dakota Subclass would not have

 purchased Defendant’s toxic baby food.




                                          Page 182 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 183 of 236 PageID# 183




         795.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

         796.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         797.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the North

 Dakota Subclass.

         798.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the North Dakota

 Subclass has little alternative but to submit and causes consumers substantial injury.

         799.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         800.    The North Dakota Subclass has suffered economic injury as a direct and proximate

 result of the Defendant’s conduct.

         801.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:




                                            Page 183 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 184 of 236 PageID# 184




            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members three times the actual damages, costs,

                disbursements, and actual reasonable attorneys’ fees; and

            e. Granting such further relief as the Court deems just.

                                           COUNT 45
   Violation of the Ohio Consumer Sales Protection Act (Ohio Rev. Code Ann. §§ 1345, et
    seq.), on Behalf of Plaintiffs Lillian Hinkle, Shaylan Isaacs, Olivia Johnson, Rebecca
                        Keeton, Kali McGlinch, and the Ohio Subclass

        802.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        803.    Plaintiffs Lillian Hinkle, Shaylan Isaacs, Olivia Johnson, Rebecca Keeton, and Kali

 McGlinch bring this Count individually and on behalf of the Ohio Subclass.

        804.    Ohio’s Consumer Sales Protection Act (“Ohio CSPA”) prohibits any “unfair or

 deceptive act or practice in connection with a consumer transaction.”

        805.    At all relevant times, members of the Ohio Subclass and Defendant were “persons”

 within the meaning of the Ohio CSPA. See Ohio Rev. Code Ann. § 1345.01(B).

        806.    Specifically, the Ohio CSPA forbids: (1) representing that the subject of a consumer

 transaction has sponsorship, approval, performance characteristics, accessories, uses, or benefits

 that it does not have; (2) representing hat the subject of a consumer transaction is of a particular

 standard, quality, grade, style, prescription, or model, if it is not; and (3) knowingly providing a

 disclosure that includes a material misrepresentation. See Ohio Rev. Code Ann. § 1345.02.



                                            Page 184 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 185 of 236 PageID# 185




        807.    Further, the Ohio CSPA unconscionable acts or practices in connection with a

 consumer transaction, including but not limited to: (1) knowingly taking advantage of the inability

 of the consumer reasonably to protect the consumer’s interest because of the consumer’s

 ignorance, and (2) knowingly making a misleading statement of opinion on which the consumer

 was likely to rely to the consumer’s detriment.

        808.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts in

 connection with a consumer transaction (as defined by Ohio Rev. Code Ann. § 1345.01(A)) in

 violation of Ohio Rev. Code Ann. § 1345.02(A) as described in the allegations above.

        809.    As a result, Defendant’s conduct violates several provisions of the Ohio CSPA,

 including but not limited to:

            a. Section 1345.02(B)(1): Representing that the subject of a consumer transaction has

                sponsorship, approval, performance characteristics, accessories, uses, or benefits

                that it does not have —here, Defendant’s branding of its toxic baby food carried

                with it the impression that the toxic baby food was a safe, legally compliant product

                which consumers could use without unduly exposing their babies to the risk of

                exposure to toxins;

            b. Section 1345.02(B)(7): Representing hat the subject of a consumer transaction is of

                a particular standard, quality, grade, style, prescription, or model, if it is not—as

                above, Defendant’s toxic baby food carried with it the impression that it was a safe,

                legally compliant product which consumers could use without unduly exposing

                their babies to health risks from exposure to toxins;




                                          Page 185 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 186 of 236 PageID# 186




            c. Section 1345.02(F)(2): Knowingly providing a disclosure that includes a material

               misrepresentation—as one example, Defendant willfully failed to disclose to

               consumers the excessive amounts of toxins in toxic baby food and instead

               disclosing that the toxic baby food met government safety standards, which

               standards were irrelevant to the toxins that are the subject of this action;

            d. Section 1345.03(B)(1): Knowingly taking advantage of the inability of the

               consumer reasonably to protect the consumer’s interests because of the consumer’s

               ignorance—the Defendant had knowledge about the amounts of toxins in its toxic

               baby food, which information:

                    i. Defendant measures and analyzes in the regular operation of its business;

                   ii. Is directly related to consumers’ interest; and

                  iii. Is not within the ability of the consumer to reasonably measure and analyze.

            e. Section 1345.03(B)(6): Knowingly making a misleading statement of opinion on

               which the consumer was likely to rely to the consumer’s detriment—Defendant’s

               branding of its toxic baby food, including but not limited to opinions and other

               descriptive language, carried with it the impression that the toxic baby food was a

               safe, legally compliant product which consumers could use without unduly

               exposing their babies to the risk of exposure to toxins, which branding the

               Defendant knew consumers would rely upon when purchasing baby food.

        810.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

 to induce consumers to buy toxic baby food.




                                          Page 186 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 187 of 236 PageID# 187




        811.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

 consumer. Plaintiffs and the Ohio Subclass reasonably understood Defendant’s omissions to mean

 that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

 Plaintiff and the Ohio Subclass also reasonably understood Defendant’s omissions to mean that

 the toxic baby food was not of substandard quality.

        812.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Ohio Subclass

 would have been aware that the toxic baby food contained excessive amounts of toxins and was of

 substandard quality, and Plaintiffs and the Ohio Subclass would not have purchased Defendant’s

 toxic baby food.

        813.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        814.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

        815.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the Ohio

 Subclass.

        816.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Ohio

 Subclass has little alternative but to submit and causes consumers substantial injury.

        817.    The Ohio Subclass has suffered economic injury as a direct and proximate result of

 Defendant’s conduct.




                                          Page 187 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 188 of 236 PageID# 188




         818.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         819.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

             d. Awarding Plaintiffs and Class members three times the amount of their actual

                 damages or $200, whichever is greater, plus $5,000 in noneconomic or recover

                 damages; reasonable attorneys’ fees; and costs; and

             e. Granting such further relief as the Court deems just.

                                        COUNT 46
 Violation of the Oklahoma Consumer Protection Act (Okla. Stat. tit. 15, §§ 751, et seq.), on
   Behalf of Plaintiffs Lindsay Barr, Serenitey Carlin, Adrianne Cooper, Alana Doyeto,
           Amanda Hobbs-Rogers, Monique Warren, and the Oklahoma Subclass

         820.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.




                                            Page 188 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 189 of 236 PageID# 189




         821.    Plaintiffs Lindsay Barr, Serenitey Carlin, Adrianne Cooper, Alana Doyeto,

 Amanda Hobbs-Rogers, and Monique Warren bring this Count individually and on behalf of the

 Oklahoma Subclass.

         822.    At all relevant times, members of the Oklahoma Subclass and Defendant were

 “persons” within the meaning of the Oklahoma Consumer Protection Act (“Oklahoma CPA”). See

 Okla. Stat. tit. 15, § 752(1).

         823.    Oklahoma’s CPA” prohibits “any practice which offends established public policy

 or if the practice is immoral, unethical, oppressive, unscrupulous or substantially injurious to

 consumers” and any “misrepresentation, omission or other practice that has deceived or could

 reasonably be expected to deceive or mislead a person to the detriment of that person.” See Okla.

 Stat. tit. 15, § 752(14).

         824.    Specifically, the Oklahoma CPA forbids: (1) making a false or misleading

 representation, knowingly or with reason to know, as to the source, sponsorship, approval, or

 certification of the subject of a consumer transaction; (2) making a false representation, knowingly

 or with reason to know, as to the characteristics, ingredients, uses, benefits, alterations, or

 quantities of the subject of a consumer transaction or a false representation as to the sponsorship,

 approval, status, affiliation or connection of a person therewith; (3) representing, knowingly or

 with reason to know, that the subject of a consumer transaction is of a particular standard, style or

 model, if it is of another; and (4) committing an unfair or deceptive trade practice as defined in

 Okla. Stat. tit. 15, § 752.

         825.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material




                                           Page 189 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 190 of 236 PageID# 190




 reasonably expected to deceive or mislead consumers in violation of Okla. Stat. tit. 15, § 753(20)

 as described in the allegations above.

        826.    As a result, Defendant’s conduct violates several provisions of the Oklahoma CPA,

 including but not limited to:

            a. Section 15-753(2): Making a false or misleading representation, knowingly or with

                reason to know, as to the source, sponsorship, approval, or certification of the

                subject of a consumer transaction—here, Defendant’s branding of its toxic baby

                food carried with it the impression that the toxic baby food was a safe, legally

                compliant product which consumers could use without unduly exposing their

                babies to the risk of exposure to toxins;

            b. Section 15-753(5): Making a false representation, knowingly or with reason to

                know, as to the characteristics, ingredients, uses, benefits, alterations, or quantities

                of the subject of a consumer transaction or a false representation as to the

                sponsorship, approval, status, affiliation or connection of a person therewith—as

                above, Defendant’s branding of its toxic baby food carried with it the impression

                that the toxic baby food was a safe, legally compliant product which consumers

                could use without unduly exposing their babies to the risk of exposure to toxins;

            c. Section 15-753(7): Representing, knowingly or with reason to know, that the

                subject of a consumer transaction is of a particular standard, style or model, if it is

                of another— as one example, Defendant willfully failed to disclose to consumers

                the excessive amounts of toxins in toxic baby food and instead disclosing that the

                toxic baby food met government safety standards, which standards were irrelevant

                to the toxins that are the subject of this action; and




                                           Page 190 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 191 of 236 PageID# 191




            d. Section 15-753(20): Committing an unfair or deceptive trade practice as defined in

                Okla. Stat. tit. 15, § 752—Defendant’s induced consumers to buy toxic baby food

                by, among other acts, making calculated references to irrelevant government safety

                standards to deceive consumers that they should trust Defendant and not have

                concerns about the amounts of heavy metals and other toxins in the baby food,

                which trade practices are deceptive, unfair, immoral, unethical, oppressive,

                unscrupulous, and substantially injurious to consumers.

        827.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

 to induce consumers to buy toxic baby food.

        828.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

 consumer. Plaintiffs and the Oklahoma Subclass reasonably understood Defendant’s omissions to

 mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

 Plaintiff and the Oklahoma Subclass also reasonably understood Defendant’s omissions to mean

 that the toxic baby food was not of substandard quality.

        829.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Oklahoma

 Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

 and was of substandard quality, and Plaintiffs and the Oklahoma Subclass would not have

 purchased Defendant’s toxic baby food.

        830.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.




                                          Page 191 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 192 of 236 PageID# 192




         831.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         832.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the

 Oklahoma Subclass.

         833.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Oklahoma

 Subclass has little alternative but to submit and causes consumers substantial injury.

         834.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         835.    The Oklahoma Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

         836.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;




                                            Page 192 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 193 of 236 PageID# 193




            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages and $10,000 each for their

                reasonable attorneys’ fees and costs; and

            e. Granting such further relief as the Court deems just.

                                         COUNT 47
  Violation of the Oregon Unlawful Trade Practices Act (Ore. Rev. Stat. §§ 646.605, et seq.),
   on Behalf of Plaintiffs Miriah Barbero, Angela Cox, Stephanie Norgaard, Karina Pena,
                           Dillon Townzen, and the Oregon Subclass

        837.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        838.    Plaintiffs Miriah Barbero, Angela Cox, Stephanie Norgaard, Karina Pena, and

 Dillon Townzen bring this Count individually and on behalf of the Oregon Subclass.

        839.    At all relevant times, Plaintiffs, the Oregon Subclass, and Defendant were

 “persons” within the meaning of Ore. Rev. Stat. § 646.605(4).

        840.    The Oregon Unlawful Trade Practices Act (“Oregon UTPA”) prohibits

 unconscionable tactics in connection with selling goods and further prohibits misleading

 representations in connection with selling goods, See Ore. Rev. Stat. §§ 646.607(1) and 646.608.

 Such a misleading representation “may be a manifestation of any assertion by words or conduct,

 including, but not limited to, a failure to disclose a fact.” See Ore. Rev. Stat. § 646.607(2).

        841.    Defendant unlawfully engaged in unconscionable tactics and made misleading

 representations in connection with the sale of toxic baby food as described in the allegations above.

        842.    As a result, Defendant’s conduct violates several provisions of the Oregon UTPA,

 including but not limited to:

            a. Section 646.607(1): Employing any unconscionable tactic in connection with

                selling goods—here, Defendant’s branding of its toxic baby food carried with it the



                                            Page 193 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 194 of 236 PageID# 194




                impression that the toxic baby food was a safe, legally compliant product which

                consumers could use without unduly exposing their babies to the risk of exposure

                to toxins;

            b. Section 646.608(1)(c): Causing likelihood of confusion or misunderstanding as to

                the source, sponsorship, approval, or certification of goods—here, Defendant’s

                willful failure to disclose to consumers the excessive amounts of toxins in toxic

                baby food causes the likelihood of confusion or misunderstanding about the sources

                and certifications of its ingredients in that it causes a likelihood that consumers will

                believe the toxic baby food does not contain excessive amounts of toxins and is

                regarded as safe for babies to eat. This provision does not require proof of actual

                confusion or misunderstanding. Ore. Rev. Stat. § 646.608(3); and

            c. Section 646.608(1)(g): Representing that goods or services are of a particular

                standard, quality, or grade, or that goods are of a particular style or model, if they

                are of another—as above, Defendant’s toxic baby food carried with it the

                impression that it was a safe, legally compliant product which consumers could use

                without unduly exposing their babies to health risks from exposure to toxins.

        843.    Defendant’s omissions in violation of the Oregon UTPA were likely to mislead an

 ordinary consumer. Plaintiffs and the Oregon Subclass reasonably understood Defendant’s

 omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

 babies’ health. Plaintiff and the Oregon Subclass also reasonably understood Defendant’s

 omissions to mean that the toxic baby food was not of substandard quality.

        844.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Oregon Subclass




                                           Page 194 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 195 of 236 PageID# 195




 would have been aware that the toxic baby food contained excessive amounts of toxins and was of

 substandard quality, and Plaintiffs and the Oregon Subclass would not have purchased Defendant’s

 toxic baby food.

        845.    Defendant’s omissions alleged herein were material in that a reasonable person

 would attach importance to the information and would be induced to act upon the information in

 making purchase decisions.

        846.    Plaintiffs and the Oregon Subclass relied to their detriment on Defendant’s

 omissions in purchasing toxic baby food.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members their actual damages or $200, whichever is

                greater; punitive damages; attorneys’ fees; and costs; and

            e. Granting such further relief as the Court deems just.

                                           COUNT 48
  Violation of the Pennsylvania Unfair Trade Practices and Consumer Protection Law (73
  Pa. Cons. Stat. §§ 201-1, et seq.), on Behalf of Plaintiffs Jennifer Bainbridge, Alyssa Barb,
  Julie Blakeley, Charita Harrell Sara Kilburn Rachel Knudson, Rachael Kruup, Melinda
             Pass, Tina Marie Perez, Lea Santos, and the Pennsylvania Subclass

        847.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.




                                            Page 195 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 196 of 236 PageID# 196




        848.    Plaintiffs Jennifer Bainbridge, Alyssa Barb, Julie Blakeley, Charita Harrell Sara

 Kilburn Rachel Knudson, Rachael Kruup, Melinda Pass, Tina Marie Perez, and Lea Santos bring

 this Count individually and on behalf of the Pennsylvania Subclass.

        849.    At all relevant times, members of the Pennsylvania Subclass and Defendant were

 “persons” within the meaning of the Pennsylvania Unfair Trade Practices and Consumer

 Protection Law (“Pennsylvania UTPCPL”). See 73 Pa. Cons. Stat. § 201-2(2).

        850.    Pennsylvania’s UTPCPL prohibits “[u]nfair methods of competition and unfair or

 deceptive acts or practices in the conduct of any trade or commerce.”

        851.    Among other things, the Pennsylvania UTPCPL specifically defines the following

 acts and representations about the subject matter of the consumer transaction as deceptive acts: (1)

 causing likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or

 certification of goods; (2) causing likelihood of confusion or misunderstanding as to affiliation,

 connection, or associations with, or certification by, another; (3) representing that such subject of

 a consumer transaction has sponsorship, approval, performance, characteristics, accessories, uses,

 or benefits it does not have which the supplier knows or should reasonably know it does not have;

 (4) representing that such subject of a consumer transaction is of a particular standard, quality,

 grade, style, or model, if it is not and if the supplier knows or should reasonably know that it is

 not; and (5) engaging in any other fraudulent or deceptive conduct which creates a likelihood of

 confusion or of misunderstanding.

        852.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to rely upon in connection with trade or commerce in violation of 73 Pa. Cons.

 Stat. § 201-3 as described in the allegations above.




                                           Page 196 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 197 of 236 PageID# 197




        853.   As a result, Defendant’s conduct violates several provisions of the Pennsylvania

 UTPCPL, including but not limited to:

           a. Section 201-2(4)(i): Causing likelihood of confusion or misunderstanding as to the

               source, sponsorship, approval, or certification of goods—here, Defendant’s willful

               failure to disclose to consumers the excessive amounts of toxins in toxic baby food

               while at the same time asserting that the toxic baby food irrelevant safety standards

               causes the likelihood of confusion or misunderstanding about the sources and

               certifications of its ingredients in that it causes a likelihood that consumers will

               believe the toxic baby food does not contain excessive amounts of toxins as

               approved by the authorities who issue certain safety regulations. This provision

               does not require proof of actual confusion or misunderstanding;

           b. Section 201-2(4)(iii): Causing likelihood of confusion or of misunderstanding as to

               affiliation, connection, or association with, or certification by, another—here,

               Defendant’s willful failure to disclose to consumers the excessive amounts of toxins

               in toxic baby food while at the same time asserting that the toxic baby food

               irrelevant safety standards causes the likelihood of confusion or misunderstanding

               about the sources and certifications of its ingredients in that it causes a likelihood

               that consumers will believe the toxic baby food does not contain excessive amounts

               of toxins as approved by the authorities who issue certain safety regulations. This

               provision does not require proof of actual confusion or misunderstanding;

           c. Section 201-2(4)(v): Representing that the subject of a consumer transaction has

               sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

               it do not have—here, Defendant’s branding of its toxic baby food carried with it




                                         Page 197 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 198 of 236 PageID# 198




               the impression that the toxic baby food was a safe, legally compliant product which

               consumers could use without unduly exposing their babies to the risk of exposure

               to toxins;

            d. Section 201-2(4)(vii): Representing that the subject of a consumer transaction is of

               a particular standard, quality, grade, style, or model, if it is not and if the supplier

               knows or should reasonably know that it is not—as above, Defendant’s toxic baby

               food carried with it the impression that it was a safe, legally compliant product

               which consumers could use without unduly exposing their babies to health risks

               from exposure to toxins; and

            e. Section 201-2(4)(xxi): Engaging in any other fraudulent or deceptive conduct

               which creates a likelihood of confusion or of misunderstanding-- Defendant’s

               willful failure to disclose to consumers the excessive amounts of toxins in toxic

               baby food while at the same time asserting that the toxic baby food irrelevant safety

               standards causes the likelihood of confusion or misunderstanding about the sources

               and certifications of its ingredients in that it causes a likelihood that consumers will

               believe the toxic baby food does not contain excessive amounts of toxins as

               approved by the authorities who issue certain safety regulations.

        854.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

 to induce consumers to buy toxic baby food.

        855.   Defendant’s misrepresentations and omissions were likely to mislead an ordinary

 consumer. Plaintiffs and the Pennsylvania Subclass reasonably understood Defendant’s omissions

 to mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’




                                          Page 198 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 199 of 236 PageID# 199




 health. Plaintiff and the Pennsylvania Subclass also reasonably understood Defendant’s omissions

 to mean that the toxic baby food was not of substandard quality.

         856.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Pennsylvania

 Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

 and was of substandard quality, and Plaintiffs and the Pennsylvania Subclass would not have

 purchased Defendant’s toxic baby food.

         857.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

         858.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         859.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the

 Pennsylvania Subclass.

         860.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Pennsylvania

 Subclass has little alternative but to submit and causes consumers substantial injury.

         861.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.




                                            Page 199 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 200 of 236 PageID# 200




        862.    The Pennsylvania Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

        863.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members three times their actual damages but not

                less than $100; reasonable attorneys’ fees; and costs; and

            e. Granting such further relief as the Court deems just.

                                          COUNT 49
  Violation of the Rhode Island Deceptive Trade Practices Act (R.I. Gen. Laws §§ 6-13.1, et
   seq.), on Behalf of Plaintiffs Karleen Kozaczka, Lori Ann Louis, and the Rhode Island
                                           Subclass

        864.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        865.    Plaintiffs Karleen Kozaczka and Lori Ann Louis bring this Count individually and

 on behalf of the Rhode Island Subclass.

        866.    At all relevant times, Plaintiff, the Rhode Island Subclass, and Defendant were

 “persons” within the meaning of R.I. Gen. Laws § 6-13.1-1(3).



                                            Page 200 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 201 of 236 PageID# 201




        867.    The Rhode Island Deceptive Trade Practices Act prohibits unfair methods of

 competition and unfair or deceptive acts or practices in the conduct of any trade or commerce. R.I.

 Gen. Laws § 6-13.1-2.

        868.    Defendant willfully engaged in unfair, deceptive, and/or unlawful practices as

 described in the allegations above.

        869.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

 to induce consumers to buy toxic baby food.

        870.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

 consumer. Plaintiffs and the Rhode Island Subclass reasonably understood Defendant’s omissions

 to mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’

 health. Plaintiff and the Rhode Island Subclass also reasonably understood Defendant’s omissions

 to mean that the toxic baby food was not of substandard quality.

        871.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Rhode Island

 Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

 and was of substandard quality, and Plaintiffs and the Rhode Island Subclass would not have

 purchased Defendant’s toxic baby food.

        872.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        873.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.




                                          Page 201 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 202 of 236 PageID# 202




         874.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the Rhode

 Island Subclass.

         875.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Rhode Island

 Subclass has little alternative but to submit and causes consumers substantial injury.

         876.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         877.    The Rhode Island Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

         878.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         879.    Plaintiff and the Rhode Island Subclass suffered loss of money as a direct and

 proximate result of Defendant’s unfair, deceptive practices.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;




                                            Page 202 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 203 of 236 PageID# 203




             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

             d. Awarding Plaintiffs and Class members their damages or $200, whichever is

                greater; punitive damages; reasonable attorneys’ fees; and costs; and

             e. Granting such further relief as the Court deems just.

                                            COUNT 50
  Violation of the South Carolina Unfair Trade Practices Act (S.C. Code Ann. §§ 39-5-10, et
     seq.), on Behalf of Plaintiffs Elizabeth Austin, Amanda Bratton, Gabrielle Harrison,
             Tabitha Mullinax, Amanda Schram, and the South Carolina Subclass

        880.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        881.    Plaintiffs Elizabeth Austin, Amanda Bratton, Gabrielle Harrison, Tabitha Mullinax,

 and Amanda Schram bring this Count individually and on behalf of the South Carolina Subclass.

        882.    At all relevant times, Plaintiffs, the South Carolina Subclass, and Defendant were

 “persons” within the meaning of S.C. Code Ann. § 39-5-10(a).

        883.    The South Carolina Unfair Trade Practices Act prohibits unfair methods of

 competition and unfair or deceptive acts or practices in the conduct of any trade or commerce. See

 S.C. Code Ann. § 39-5-20.

        884.    Defendant willfully engaged in unfair, deceptive, and/or unlawful practices as

 described in the allegations above.

        885.    Defendant’s misrepresentations, omissions, and suppression of material

 information in the sale of its toxic baby food are acts or practices in the conduct or trade or

 commerce.

        886.    Plaintiffs and the South Carolina Subclass suffered loss of money as a direct and

 proximate result of Defendant’s unfair, deceptive practices.




                                            Page 203 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 204 of 236 PageID# 204




        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members three times their damages; reasonable

                attorneys’ fees; and costs; and

            e. Granting such further relief as the Court deems just.

                                          COUNT 51
   Violation of the South Dakota Deceptive Trade Practices and Consumer Protection Act
   (S.D. Codified Laws §§ 37-24-1, et seq.), on Behalf of Plaintiffs Rachael Kruup, Andrew
                    Lohse, Christine Steele, and the South Dakota Subclass

        887.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        888.    Plaintiffs Rachael Kruup, Andrew Lohse, and Christine Steele bring this Count

 individually and on behalf of the South Dakota Subclass.

        889.    It is a deceptive act or practice under South Dakota’s Deceptive Trade Practices

 and Consumer Protection Act for any person to “knowingly act, use, or employ any deceptive act

 or practice, fraud, false pretense, false promises, or misrepresentation or to conceal, suppress, or

 omit any material fact in connection with the sale or advertisement of any merchandise, regardless

 of whether any person has in fact been misled, deceived, or damaged thereby.” See S.D. Codified

 Laws § 37-24-6(1).




                                            Page 204 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 205 of 236 PageID# 205




         890.    At all relevant times, members of the South Dakota Subclass and Defendant were

 “persons” within the meaning of the Deceptive Trade Practices and Consumer Protection Act. See

 S.D. Codified Laws § 37-24-1(8).

         891.    Defendant willfully and knowingly engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to rely upon in connection with the sale or advertisement of merchandise (as

 defined by S.D. Codified Laws § 37-24-1(7)) in violation of S.D. Codified Laws § 37-24-6(1) as

 described in the allegations above.

         892.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

         893.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         894.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching the Defendant at the expense of the

 South Dakota Subclass.

         895.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the South Dakota

 Subclass has little alternative but to submit and causes consumers substantial injury.

         896.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.




                                            Page 205 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 206 of 236 PageID# 206




        897.    The South Dakota Subclass has suffered economic injury as a direct and proximate

 result of the Defendant’s conduct.

        898.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages; and

            e. Granting such further relief as the Court deems just.

                                         COUNT 52
   Violation of the Tennessee Consumer Protection Act (Tenn. Code Ann. §§ 47-18-102 et
 seq.), on Behalf of Plaintiffs Megan Ashley, Kelsey Blankenship, Augustina Briones, Elaine
  Cryer, Elizabeth McDowell, Christina Mitchell, Melinda Pass, Christina Salyers, Sheena
                      Sanders, Kinder Smith, and the Tennessee Subclass

        899.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        900.    Plaintiffs Megan Ashley, Kelsey Blankenship, Augustina Briones, Elaine Cryer,

 Elizabeth McDowell, Christina Mitchell, Melinda Pass, Christina Salyers, Sheena Sanders, and

 Kinder Smith bring this Count individually and on behalf of the Tennessee Subclass.

        901.    At all relevant times, Plaintiffs, the Tennessee Subclass, and Defendant were

 “persons” within the meaning of Tenn. Code Ann. § 47-18-103(14).


                                            Page 206 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 207 of 236 PageID# 207




        902.    The Tennessee Consumer Protection Act (“Tennessee CPA”) prohibits unfair or

 deceptive actions or practices affecting the conduct of any trade or commerce.

        903.    Defendants willfully engaged in unfair or deceptive actions or practices affecting

 the conduct of trade or commerce as described in the allegations above.

        904.    As a result, Defendant’s conduct violates several provisions of the Tennessee CPA,

 including but not limited to:

            a. Section 47-18-104(b)(2): causing likelihood of confusion or misunderstanding as

                to the source, sponsorship, approval or certification of goods or services—here,

                Defendant’s willful failure to disclose to consumers the excessive amounts of toxins

                in toxic baby food causes the likelihood of confusion or misunderstanding about

                the sources and certifications of its ingredients in that it causes a likelihood that

                consumers will believe the toxic baby food does not contain excessive amounts of

                toxins and is regarded as safe for babies to eat;

            b. Section 47-18-104(b)(5): Representing that goods or services have sponsorship,

                approval, characteristics, ingredients, uses, benefits, or quantities that they do not

                have—Defendant’s branding of its toxic baby food carried with it the impression

                that the toxic baby food was a safe, legally compliant product which consumers

                could use without unduly exposing their babies to the risk of exposure to toxins;

                and

            c. Section 47-18-104(b)(7): Representing that goods or services are of a particular

                standard, quality, or grade, or that goods are of a particular style or model, if they

                are of another—as above, Defendant’s toxic baby food carried with it the




                                          Page 207 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 208 of 236 PageID# 208




                impression that it was a safe, legally compliant product which consumers could use

                without unduly exposing their babies to health risks from exposure to toxins.

        905.    Defendant’s omissions in violation of the Tennessee CPA were likely to mislead

 an ordinary consumer. Plaintiffs and the Tennessee Subclass reasonably understood Defendant’s

 omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

 babies’ health. Plaintiffs and the Tennessee Subclass also reasonably understood Defendant’s

 omissions to mean that the toxic baby food was not of substandard quality.

        906.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Tennessee

 Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

 and was of substandard quality, and Plaintiffs and the Tennessee Subclass would not have

 purchased Defendant’s toxic baby food.

        907.    Defendant’s omissions alleged herein were material in that a reasonable person

 would attach importance to the information and would be induced to act upon the information in

 making purchase decisions.

        908.    Plaintiffs and the Tennessee Subclass relied to their detriment on Defendant’s

 omissions in purchasing toxic baby food.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;




                                          Page 208 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 209 of 236 PageID# 209




            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members three times their damages; reasonable

                attorneys’ fees; costs; and

            e. Granting such further relief as the Court deems just.

                                        COUNT 53
  Violation of the Texas Deceptive Trade Practices-Consumer Protection Act (Tex. Bus. &
    Com. Code Ann. §§ 17.41, et seq.), on Behalf of Plaintiffs Augustina Briones, Maria
  Calderon, Adrianne Cooper, Jessica Durrett, Amanda Hobbs-Rogers, Rachel Knudson,
  Ashley Pierce, Lakrisha Spikes, Shiloh Thomas, Megan Troyer, and the Texas Subclass

        909.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        910.    Plaintiffs Augustina Briones, Maria Calderon, Adrianne Cooper, Jessica Durrett,

 Amanda Hobbs-Rogers, Rachel Knudson, Ashley Pierce, Lakrisha Spikes, Shiloh Thomas, and

 Megan Troyer bring this Count individually and on behalf of the Texas Subclass.

        911.    At all relevant times, members of the Texas Subclass and Defendant were “persons”

 within the meaning of the Texas Deceptive Trade Practices-Consumer Protection Act (“Texas

 DTPCPA”). See Tex. Bus. & Com. Code Ann. § 17.45(3).

        912.    Texas’ DTPCPA prohibits any “[f]alse, misleading, or deceptive acts or practices

 in the conduct of any trade or commerce” or any “act or practice which, to a consumer’s detriment,

 takes advantage of the lack of knowledge, ability, experience, or capacity of the consumer to a

 grossly unfair degree.”

        913.    Among other things, the Texas DTPCPA prohibits: (1) causing likelihood of

 confusion or misunderstanding as to the source, sponsorship, approval, or certification of goods;

 (2) causing likelihood of confusion or misunderstanding as to affiliation, connection, or

 associations with, or certification by, another; (3) representing such subject of a consumer

 transaction has sponsorship, approval, performance, characteristics, accessories, uses, or benefits


                                            Page 209 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 210 of 236 PageID# 210




 it does not have which the supplier knows or should reasonably know it does not have; and (4)

 representing that such subject of a consumer transaction is of a particular standard, quality, grade,

 style, or model, if it is not.

         914.     Defendant willfully and purposefully engaged in deceptive, unconscionable, and

 unfair acts and practices, misrepresentation, and the concealment, suppression, and omission of

 material facts they intended others to rely upon in connection with trade or commerce in violation

 of Tex. Bus. & Com. Code Ann. §§ 17.50(a)(1)(B) and (3) as described in the allegations above.

         915.     As a result, Defendant’s conduct violates several provisions of the Texas UDTPA,

 including but not limited to:

             a. Section 17.46(b)(2): Causing likelihood of confusion or misunderstanding as to the

                  source, sponsorship, approval, or certification of goods—here, Defendant’s willful

                  failure to disclose to consumers the excessive amounts of toxins in toxic baby food

                  while at the same time asserting that the toxic baby food irrelevant safety standards

                  causes the likelihood of confusion or misunderstanding about the sources and

                  certifications of its ingredients in that it causes a likelihood that consumers will

                  believe the toxic baby food does not contain excessive amounts of toxins as

                  approved by the authorities who issue certain safety regulations. This provision

                  does not require proof of actual confusion or misunderstanding;

             b. Section 17.46(b)(3): Causing likelihood of confusion or of misunderstanding as to

                  affiliation, connection, or association with, or certification by, another—here,

                  Defendant’s willful failure to disclose to consumers the excessive amounts of toxins

                  in toxic baby food while at the same time asserting that the toxic baby food

                  irrelevant safety standards causes the likelihood of confusion or misunderstanding




                                            Page 210 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 211 of 236 PageID# 211




                about the sources and certifications of its ingredients in that it causes a likelihood

                that consumers will believe the toxic baby food does not contain excessive amounts

                of toxins as approved by the authorities who issue certain safety regulations. This

                provision does not require proof of actual confusion or misunderstanding;

            c. Section 17.46(b)(5): Representing that the subject of a consumer transaction has

                sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

                it do not have—here, Defendant’s branding of its toxic baby food carried with it

                the impression that the toxic baby food was a safe, legally compliant product which

                consumers could use without unduly exposing their babies to the risk of exposure

                to toxins; and

            d. Section 17.46(b)(7): Representing that the subject of a consumer transaction is of a

                particular standard, quality, grade, style, or model, if it is not—as above,

                Defendant’s toxic baby food carried with it the impression that it was a safe, legally

                compliant product which consumers could use without unduly exposing their

                babies to health risks from exposure to toxins.

        916.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

 to induce consumers to buy toxic baby food.

        917.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

 consumer. Plaintiffs and the Texas Subclass reasonably understood Defendant’s omissions to

 mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

 Plaintiff and the Texas Subclass also reasonably understood Defendant’s omissions to mean that

 the toxic baby food was not of substandard quality.




                                          Page 211 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 212 of 236 PageID# 212




         918.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Texas Subclass

 would have been aware that the toxic baby food contained excessive amounts of toxins and was of

 substandard quality, and Plaintiffs and the Texas Subclass would not have purchased Defendant’s

 toxic baby food.

         919.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

         920.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         921.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriching Defendant at the expense of the Texas

 Subclass.

         922.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Texas

 Subclass has little alternative but to submit and causes consumers substantial injury.

         923.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         924.    The Texas Subclass has suffered economic injury as a direct and proximate result

 of Defendant’s conduct.




                                            Page 212 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 213 of 236 PageID# 213




        925.    Plaintiffs have complied with the statute’s pre-suit notice requirement. Plaintiffs

 provided Defendant pre-suit notice pursuant to Tex. Bus. & Com. Code Ann. § 17.505 by sending

 a certified letter containing the basis of Plaintiffs’ claims on March 12, 2021. Said notice was

 received by Defendant on March 24, 2021.

        926.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members three times their damages; reasonable and

                necessary attorneys’ fees; costs; and

            e. Granting such further relief as the Court deems just.

                                         COUNT 54
  Violation of the Utah Consumer Sales Practices Act (Utah Code Ann. §§ 13-11-1, et seq.),
      on Behalf of Plaintiffs Courtney Barron, Austin Gunderson, Shaylan Isaacs, Kali
               McGlinch, Andrea Mozo, Abby Stratton, and the Utah Subclass

        927.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        928.    Plaintiffs Courtney Barron, Austin Gunderson, Shaylan Isaacs, Kali McGlinch,

 Andrea Mozo, and Abby Stratton bring this Count individually and on behalf of the Utah Subclass.



                                            Page 213 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 214 of 236 PageID# 214




         929.    At all relevant times, members of the Utah Subclass and Defendant were “persons”

 within the meaning of Utah Code Ann. § 13-11-1(5).

         930.    At all relevant times, Defendant were “suppliers” within the meaning of Utah Code

 Ann. § 13-11-1(6).

         931.    Utah’s Consumer Sales Practices Act ("Utah CSPA”) prohibits any “deceptive act

 or practice by a supplier in connection with a consumer transaction” or any “unconscionable act

 or practice by a supplier in connection with a consumer transaction.”

         932.    Among other things, the Utah CSPA prohibits: (1) representing such subject of a

 consumer transaction has sponsorship, approval, performance, characteristics, accessories, uses,

 or benefits it does not have which the supplier knows or should reasonably know it does not have;

 and (2) representing that such subject of a consumer transaction is of a particular standard, quality,

 grade, style, or model, if it is not.

         933.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to rely upon in connection consumer transactions (as defined in Utah Code Ann.

 § 13-11-1(2)) in violation Utah Code Ann. §§ 13-11-4(1) and 13-11-5(1) as described in the

 allegations above.

         934.    As a result, Defendant’s conduct violates several provisions of the Utah CSPA,

 including but not limited to:

             a. Section 13-11-4(2)(a): Representing that the subject of a consumer transaction has

                 sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

                 it do not have—here, Defendant’s branding of its toxic baby food carried with it

                 the impression that the toxic baby food was a safe, legally compliant product which




                                           Page 214 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 215 of 236 PageID# 215




               consumers could use without unduly exposing their babies to the risk of exposure

               to toxins; and

            b. 13-11-4(2)(b): Representing that the subject of a consumer transaction is of a

               particular standard, quality, grade, style, or model, if it is not—as above,

               Defendant’s toxic baby food carried with it the impression that it was a safe, legally

               compliant product which consumers could use without unduly exposing their

               babies to health risks from exposure to toxins.

        935.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

 to induce consumers to buy toxic baby food.

        936.   Defendant’s misrepresentations and omissions were likely to mislead an ordinary

 consumer. Plaintiffs and the Utah Subclass reasonably understood Defendant’s omissions to mean

 that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

 Plaintiff and the Utah Subclass also reasonably understood Defendant’s omissions to mean that

 the toxic baby food was not of substandard quality.

        937.   If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Utah Subclass

 would have been aware that the toxic baby food contained excessive amounts of toxins and was of

 substandard quality, and Plaintiffs and the Utah Subclass would not have purchased Defendant’s

 toxic baby food.

        938.   Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.




                                         Page 215 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 216 of 236 PageID# 216




         939.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         940.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriches Defendant at the expense of the Utah

 Subclass.

         941.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Utah

 Subclass has little alternative but to submit and causes consumers substantial injury.

         942.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         943.    The Utah Subclass has suffered economic injury as a direct and proximate result of

 Defendant’s conduct

         944.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;




                                            Page 216 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 217 of 236 PageID# 217




             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

             d. Awarding Plaintiffs and Class members their damages or $2,000, whichever is

                 greater; reasonable attorneys’ fees; costs; and

             e. Granting such further relief as the Court deems just.

                                         COUNT 55
  Violation of the Utah Truth in Advertising Act (Utah Code Ann. §§ 13-11a-1, et seq.), on
  Behalf of Plaintiffs Courtney Barron, Austin Gunderson, Shaylan Isaacs, Kali McGlinch,
                     Andrea Mozo, Abby Stratton, and the Utah Subclass

         945.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

         946.    Plaintiffs Courtney Barron, Austin Gunderson, Shaylan Isaacs, Kali McGlinch,

 Andrea Mozo, and Abby Stratton bring this Count individually and on behalf of the Utah Subclass.

         947.    At all relevant times, members of the Utah Subclass and Defendant were “persons”

 within the meaning of Utah Code Ann. § 13-11a-2(7).

         948.    Utah’s Truth in Advertising Act (“Utah TIAA”) prohibits any “deceptive,

 misleading, and false advertising practices and forms in Utah.” See Utah Code Ann. § 13-11a-1.

         949.    Among other things, Utah TIAA forbids: (1) causing likelihood of confusion or

 misunderstanding as to the source, sponsorship, approval, or certification of goods; (2) causing

 likelihood of confusion or misunderstanding as to affiliation, connection, or associations with, or

 certification by, another; (3) representing such subject of a consumer transaction has sponsorship,

 approval, performance, characteristics, accessories, uses, or benefits it does not have which the

 supplier knows or should reasonably know it does not have; and (4) representing that such subject

 of a consumer transaction is of a particular standard, quality, grade, style, or model, if it is not.




                                            Page 217 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 218 of 236 PageID# 218




        950.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts as

 alleged above when advertising their toxic baby food in Utah.

        951.    As a result, Defendant’s conduct violates several provisions of the Utah TIAA,

 including but not limited to:

            a. Section 13-11a-3(b): Causing likelihood of confusion or misunderstanding as to the

                source, sponsorship, approval, or certification of goods—here, Defendant’s willful

                failure to disclose to consumers the excessive amounts of toxins in toxic baby food

                while at the same time asserting that the toxic baby food irrelevant safety standards

                causes the likelihood of confusion or misunderstanding about the sources and

                certifications of its ingredients in that it causes a likelihood that consumers will

                believe the toxic baby food does not contain excessive amounts of toxins as

                approved by the authorities who issue certain safety regulations. This provision

                does not require proof of actual confusion or misunderstanding, Utah Code Ann. §

                13-11a-3(6);

            b. Section 13-11a-3(c): Causing likelihood of confusion or of misunderstanding as to

                affiliation, connection, or association with, or certification by, another—here,

                Defendant’s willful failure to disclose to consumers the excessive amounts of toxins

                in toxic baby food while at the same time asserting that the toxic baby food

                irrelevant safety standards causes the likelihood of confusion or misunderstanding

                about the sources and certifications of its ingredients in that it causes a likelihood

                that consumers will believe the toxic baby food does not contain excessive amounts

                of toxins as approved by the authorities who issue certain safety regulations. This




                                          Page 218 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 219 of 236 PageID# 219




               provision does not require proof of actual confusion or misunderstanding, Utah

               Code Ann. § 13-11a-3(6);

            c. Section 13-11a-3(e): Representing that the subject of a consumer transaction has

               sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

               it do not have—here, Defendant’s branding of its toxic baby food carried with it

               the impression that the toxic baby food was a safe, legally compliant product which

               consumers could use without unduly exposing their babies to the risk of exposure

               to toxins; and

            d. Section 13-11a-3(g): Representing that the subject of a consumer transaction is of

               a particular standard, quality, grade, style, or model, if it is not—as above,

               Defendant’s toxic baby food carried with it the impression that it was a safe, legally

               compliant product which consumers could use without unduly exposing their

               babies to health risks from exposure to toxins.

        952.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above are deceptive, misleading, and false advertising practices and forms in Utah that

 Defendant intended to induce consumers to buy toxic baby food.

        953.   Defendant’s misrepresentations and omissions were likely to mislead an ordinary

 consumer. Plaintiffs and the Utah Subclass reasonably understood Defendant’s omissions to mean

 that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

 Plaintiff and the Utah Subclass also reasonably understood Defendant’s omissions to mean that

 the toxic baby food was not of substandard quality.

        954.   If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Utah Subclass




                                         Page 219 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 220 of 236 PageID# 220




 would have been aware that the toxic baby food contained excessive amounts of toxins and was of

 substandard quality, and Plaintiffs and the Utah Subclass would not have purchased Defendant’s

 toxic baby food.

         955.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

         956.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         957.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriches Defendant at the expense of the Utah

 Subclass.

         958.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Utah

 Subclass has little alternative but to submit and causes consumers substantial injury.

         959.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         960.    The Utah Subclass has suffered economic injury as a direct and proximate result of

 Defendant’s conduct

         961.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.




                                            Page 220 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 221 of 236 PageID# 221




        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members their damages or $2,000, whichever is

                greater; reasonable attorneys’ fees; costs; and

            e. Granting such further relief as the Court deems just.

                                         COUNT 56
  Violation of the Vermont Consumer Protection Act (Vt. Stat. Ann. tit. 9, §§ 2451, et seq.),
   on Behalf of Plaintiffs Traci Marie Lussier, Rachel Stratton, and the Vermont Subclass

        962.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        963.    Plaintiffs Traci Marie Lussier, and Rachel Stratton bring this Count individually

 and on behalf of the Vermont Subclass.

        964.    Vermont’s Consumer Protection Act prohibits any “[u]nfair methods of

 competition in commerce and unfair or deceptive acts or practices in commerce.”

        965.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts in

 connection with trade or commerce leading to damages and/or injury in violation of Vt. Stat. Ann.

 tit. 9, § 2453(a) as described in the allegations above.




                                            Page 221 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 222 of 236 PageID# 222




        966.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

 to induce consumers to buy toxic baby food.

        967.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

 consumer. Plaintiffs and the Vermont Subclass reasonably understood Defendant’s omissions to

 mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

 Plaintiff and the Vermont Subclass also reasonably understood Defendant’s omissions to mean

 that the toxic baby food was not of substandard quality.

        968.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Vermont

 Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

 and was of substandard quality, and Plaintiffs and the Vermont Subclass would not have purchased

 Defendant’s toxic baby food.

        969.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

 acts and practices in that had they known the truth they would not have purchased Defendant’s

 products or would have paid less for those products.

        970.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

        971.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it inequitably enriches Defendant at the expense of the Vermont

 Subclass.




                                          Page 222 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 223 of 236 PageID# 223




         972.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Vermont

 Subclass has little alternative but to submit and causes consumers substantial injury.

         973.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         974.    The Vermont Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

         975.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

             d. Awarding Plaintiffs and Class members their damages; exemplary damages of three

                 times their damages; reasonable attorneys’ fees; and costs; and

             e. Granting such further relief as the Court deems just.




                                            Page 223 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 224 of 236 PageID# 224




                                          COUNT 57
 Violation of the Virginia Consumer Protection Act (Va. Code Ann. §§ 59.1-196, et seq.), on
 Behalf of Plaintiffs Elizabeth Austin, Alyssa Barb, Ashley Baxter, Charita Harrell, Katrina
                              Thomas, and the Virginia Subclass

        976.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        977.    Plaintiffs Elizabeth Austin, Alyssa Barb, Ashley Baxter, Charita Harrell, and

 Katrina Thomas bring this Count individually and on behalf of the Virginia Subclass.

        978.    At all relevant times, Plaintiffs, the Virginia Subclass, and Defendant were

 “persons” within the meaning of Va. Code Ann. § 59.1-198.

        979.    The Virginia Consumer Protection Act (“Virginia CPA”) prohibits fraudulent acts

 or practices committed by a supplier in connection with a consumer transaction.

        980.    Among other things, the Virginia CPA prohibits: (1) misrepresenting that goods or

 services have certain quantities, characteristics, ingredients, uses, or benefits; (2) misrepresenting

 that good or services are of a particular standard, quality, grade, style, or model; and (3) using any

 other deception, fraud, false pretense, false promise, or misrepresentation in connection with a

 consumer transaction. See Va. Code Ann. § 59.1-200.

        981.    Defendant willfully engaged in fraudulent acts or practices in connection with

 consumer transactions as described by the allegations above.

        982.    As a result, Defendant’s conduct violates several provisions of the Virginia CPA,

 including but not limited to:

            a. Section 59.1-200(A)(5): Misrepresenting that goods or services have certain

                quantities, characteristics, ingredients, uses, or benefits—here, Defendant’s

                branding of its toxic baby food carried with it the impression that the toxic baby




                                            Page 224 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 225 of 236 PageID# 225




               food was a safe, legally compliant product which consumers could use without

               unduly exposing their babies to the risk of exposure to toxins;

            b. Section 59.1-200(A)(6):: Misrepresenting that good or services are of a particular

               standard, quality, grade, style, or model—as above, Defendant’s toxic baby food

               carried with it the impression that it was a safe, legally compliant product which

               consumers could use without unduly exposing their babies to health risks from

               exposure to toxins; and

            c. Section 59.1-200(A)(14): Using any other deception, fraud, false pretense, false

               promise, or misrepresentation in connection with a consumer transaction—

               Defendant’s induced consumers to buy toxic baby food by, among other acts,

               making calculated references to irrelevant government safety standards to deceive

               consumers that they should trust Defendant and not have concerns about the

               amounts of heavy metals and other toxins in the baby food, which trade practices

               are deceptive, unfair, immoral, unethical, oppressive, unscrupulous, and

               substantially injurious to consumers.

        983.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

 to induce consumers to buy toxic baby food.

        984.   Defendant’s omissions in violation of the Virginia CPA were likely to mislead an

 ordinary consumer. Plaintiffs and the Virginia Subclass reasonably understood Defendant’s

 omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

 babies’ health. Plaintiff and the Virginia Subclass also reasonably understood Defendant’s

 omissions to mean that the toxic baby food was not of substandard quality.




                                         Page 225 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 226 of 236 PageID# 226




        985.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Virginia Subclass

 would have been aware that the toxic baby food contained excessive amounts of toxins and was of

 substandard quality, and Plaintiffs and the Virginia Subclass would not have purchased

 Defendant’s toxic baby food.

        986.    Defendant’s omissions alleged herein were material in that a reasonable person

 would attach importance to the information and would be induced to act upon the information in

 making purchase decisions.

        987.    Plaintiffs and the Virginia Subclass relied to their detriment on Defendant’s

 omissions in purchasing toxic baby food.

        988.    As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members three times their damages or $1,000,

                whichever is greater; reasonable attorneys’ fees; and costs; and

            e. Granting such further relief as the Court deems just.




                                          Page 226 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 227 of 236 PageID# 227




                                          COUNT 58
  Violation of the Washington Consumer Protection Act (Wash. Rev. Code §§ 19.86.010, et
   seq.), on Behalf of Plaintiffs Courtney Barron, Anna Chase, Chelzy Desvigne, Amanda
  Hobbs-Rogers, Samantha Lui, Sonja Renee Twiggs, Jennifer Watts, and the Washington
                                           Subclass

        989.    Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        990.    Plaintiffs Courtney Barron, Anna Chase, Chelzy Desvigne, Amanda Hobbs-

 Rogers, Samantha Lui, Sonja Renee Twiggs, and Jennifer Watts bring this Count individually and

 on behalf of the Washington Subclass.

        991.    Washington’s Consumer Protection Act (“Washington CPA”) prohibits any

 “[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any

 trade or commerce.”

        992.    At all relevant times, members of the Washington Subclass and Defendant were

 “persons” within the meaning of the Washington CPA. See Wash. Rev. Code § 19.86.010(1).

        993.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts in

 connection with trade or commerce in violation of Wash. Rev. Code § 19.86.020 as described in

 the allegations above.

        994.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

        995.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest in that Defendant’s acts: (1) violated the specific

 legislative declaration of public interest impact described by Wash. Rev. Code § 19.86.920; (2)

 injured other persons as alleged above; (3) had the capacity to injure other persons; and (4)

 continues to have the capacity to injure other persons.


                                            Page 227 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 228 of 236 PageID# 228




         996.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriches Defendant at the expense of the

 Washington Subclass.

         997.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Washington

 Subclass has little alternative but to submit and causes consumers substantial injury.

         998.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         999.    The Washington Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

         1000. As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;




                                            Page 228 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 229 of 236 PageID# 229




            d. Awarding Plaintiffs and Class members three times their damages; reasonable

                attorneys’ fees; and costs; and

            e. Granting such further relief as the Court deems just.

                                           COUNT 59
   Violation of the West Virginia Consumer Protection Act, (W. Va. Code §§ 46A-6-101, et
   seq.), on Behalf of Plaintiffs Alyssa Barb, Julie Blakeley, Olivia Johnson, and the West
                                        Virginia Subclass

        1001. Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        1002. Plaintiffs Alyssa Barb, Julie Blakeley, and Olivia Johnson bring this Count

 individually and on behalf of the West Virginia Subclass.

        1003. West Virginia’s Consumer Protection Act prohibits any “[u]nfair methods of

 competition and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

        1004. Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they

 intended others to rely upon in connection with trade or commerce in violation of W.Va. Code §

 46A-6-104 as described in the allegations above.

        1005. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

        1006. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

        1007. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriches Defendant at the expense of the West

 Virginia Subclass.




                                            Page 229 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 230 of 236 PageID# 230




         1008. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the West Virginia

 Subclass has little alternative but to submit and causes consumers substantial injury.

         1009. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         1010. The West Virginia Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

         1011. As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.

         1012. Plaintiffs provided notice to Defendant pursuant to W.Va. Code § 46-6-106(b) by

 sending a certified letter containing the basis of Plaintiffs’ claims on April 13, 2021. Said notice

 was received by Defendant on or about April 19, 2021.

         WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                 set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                 Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;




                                            Page 230 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 231 of 236 PageID# 231




            d. Awarding Plaintiffs and Class members their damages or $200, whichever is

                greater; and

            e. Granting such further relief as the Court deems just.

                                          COUNT 60
  Violation of the Wisconsin Deceptive Trade Practices Act (Wis. Stat. §§ 100.18, et seq.), on
    Behalf of Plaintiffs Nicole Brisky, Samantha Edwards, Amanda Hobbs-Rogers, Sarah
                             Knaapen, and the Wisconsin Subclass

        1013. Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        1014. Plaintiffs Nicole Brisky, Samantha Edwards, Amanda Hobbs-Rogers, and Sarah

 Knaapen bring this Count individually and on behalf of the Wisconsin Subclass.

        1015. At all relevant times, Plaintiffs, the Wisconsin Subclass, and Defendant were

 “persons” within the meaning of Wisconsin Statutes. See Wis. Stat. § 990.01.

        1016. Wis. Stat. § 100.18 prohibits the use of fraudulent representations by a person with

 the intent to sell, distribute, or increase the consumption of merchandise or anything offered by

 such person, directly or indirectly, to the public—the prohibition includes but is not limited to any

 advertisement, statement, representation of any kind to the public relating to the purchase, sale, or

 use of the merchandise which advertisement, statement, or representation is untrue, deceptive, or

 misleading.

        1017. Wis. Stat. § 100.183 specifically prohibits untrue, deceptive, or misleading

 practices with respect to the sale of food:

        No person, firm, corporation or association shall, with intent to sell, or increase the
        consumption thereof, or create an interest therein, make, publish, disseminate,
        circulate, or place before the public in this state, or cause, directly or indirectly to
        be made, published, disseminated, or placed before the public in this state, in a
        newspaper or other publication, or in the form of a book notice, handbill, poster,
        bill, circular or pamphlet, or in any other manner, an advertisement of any sort
        regarding articles of food, which advertisement contains any assertion,
        representation or statement which is untrue, deceptive or misleading.


                                            Page 231 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 232 of 236 PageID# 232




        1018. Defendant willfully engaged in fraudulent, untrue, deceptive, and/or misleading

 acts as described in the allegations above.

        1019. As a result, Defendant’s conduct violates Wis. Stat. §§ 100.18 and 100.183—

 Defendant’s branding of its toxic baby food carried with it the impression that the toxic baby food

 was a safe, legally compliant product which consumers could use without unduly exposing their

 babies to the risk of exposure to toxins.

        1020. Defendant’s omissions in violation of Wis. Stat. §§ 100.18 and 100.183 were likely

 to mislead an ordinary consumer. Plaintiffs and the Wisconsin Subclass reasonably understood

 Defendant’s omissions to mean that the toxic baby food did not contain toxins at levels that are

 dangerous to babies’ health. Plaintiff and the Wisconsin Subclass also reasonably understood

 Defendant’s omissions to mean that the toxic baby food was not of substandard quality.

        1021. If Defendant had disclosed that its toxic baby food contained toxins at levels that

 are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Wisconsin

 Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

 and was of substandard quality, and Plaintiffs and the Wisconsin Subclass would not have

 purchased Defendant’s toxic baby food.

        1022. Defendant’s omissions alleged herein were material in that a reasonable person

 would attach importance to the information and would be induced to act upon the information in

 making purchase decisions.

        1023. Plaintiffs and the Wisconsin Subclass relied to their detriment on Defendant’s

 omissions in purchasing toxic baby food.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:




                                             Page 232 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 233 of 236 PageID# 233




            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members two times their damages; reasonable

                attorneys’ fees; costs; and

            e. Granting such further relief as the Court deems just.

                                     COUNT 61
 Violation of the Wyoming Consumer Protection Act (Wyo. Stat. Ann. §§ 40-12-101, et seq.),
  on Behalf of Kassandra Romero, Maggie Rouse, Kyla Talley, and the Wyoming Subclass

        1024. Plaintiffs incorporate by reference and reallege each and every allegation contained

 above, as though fully set forth herein.

        1025. Plaintiffs Kassandra Romero, Maggie Rouse, and Kyla Talley bring this Count

 individually and on behalf of the Wyoming Subclass.

        1026. At all relevant times, members of the Wyoming Subclass and Defendant were

 “persons” within the meaning of Wyoming’s Consumer Protection Act (“Wyoming CPA”). See

 Wyo. Stat. Ann. § 40-12-102(a)(i).

        1027. Wyoming’s CPA prohibits any “unfair or deceptive acts or practices.”

        1028. Among other things, Wyoming’s CPA forbids: (1) representing that merchandise

 has a source, origin, sponsorship, approval, accessories or uses it does not have; (2) representing

 that merchandise is of a particular standard, grade, style or model, if it is not; and (3) engaging in

 unfair or deceptive acts or practices.

        1029. Defendant willfully and purposefully engaged in deceptive and unfair acts and

 practices, misrepresentation, and the concealment, suppression, and omission of material facts they


                                            Page 233 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 234 of 236 PageID# 234




 intended others to rely upon in connection with the sale or advertisement of merchandise (as

 defined by Wyo. Stat. Ann. § 40-12-102(a)(vi)) in violation of Wyo. Stat. Ann. § 40-12-105(a)(xv)

 as described in the allegations above.

         1030. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is an act or practice in the conduct of trade or commerce.

         1031. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above impacts the public interest.

         1032. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it is inequitably enriches Defendant at the expense of the

 Wyoming Subclass.

         1033. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair because it offends public policy, and is so oppressive that the Wyoming

 Subclass has little alternative but to submit and causes consumers substantial injury.

         1034. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

 detailed above is unfair in that it violates the well-established public policies of protecting children

 from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

 for human consumption.

         1035. The Wyoming Subclass has suffered economic injury as a direct and proximate

 result of Defendant’s conduct.

         1036. As a direct and proximate result of the foregoing acts and practices, Defendant has

 received, or will receive, income, profits, and other benefits which they would not have received

 if they had not engaged in the violations described in this Complaint.




                                            Page 234 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 235 of 236 PageID# 235




        1037. Plaintiffs provided notice to Defendant pursuant to Wyo. Stat. Ann. § 40-12-109

 by sending a certified letter containing the basis of Plaintiffs’ claims on April 13, 2021. Said notice

 was received by Defendant on or about April 19, 2021.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

 described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages; reasonable attorneys’ fees; and

                costs; and

            e. Granting such further relief as the Court deems just.

                                          JURY DEMAND

        Plaintiffs hereby demand a trial by jury on all issues so triable.




 Dated: July 6, 2021                                    Respectfully submitted,

                                                        By: /s/ Andre Barlow
                                                        Andre Barlow, Esq. (Va. Bar #41267)
                                                        DOYLE, BARLOW & MAZARD PLLC
                                                        1776 K Street, N.W., Suite 200
                                                        Washington, D.C. 20006
                                                        Tel: (202) 589-1834
                                                        abarlow@dbmlawgroup.com




                                           Page 235 of 236
Case 1:21-cv-00789-LO-IDD Document 1 Filed 07/06/21 Page 236 of 236 PageID# 236




                                           Aaron M. Zigler*
                                           ZIGLER LAW GROUP, LLC
                                           308 S. Jefferson Street | Suite 333
                                           Chicago, IL 60661
                                           Tel: 312-673-8427
                                           aaron@ziglerlawgroup.com

                                           Troy E. Walton*
                                           Steve Telken*
                                           WALTON TELKEN, LLC
                                           241 N. Main Street
                                           Edwardsville, IL 62025
                                           Tel: (618) 307-9880
                                           twalton@waltontelken.com
                                           stelken@waltonteklen.com


                                           *Pro Hac Vice admission to be sought

                                           Counsel for Plaintiff and the Putative Class




                                 Page 236 of 236
